              Case 3:18-cv-01865-RS Document 93 Filed 11/20/18 Page 1 of 3



 1   ROBIN B. JOHANSEN, State Bar No. 79084
     THOMAS A. WILLIS, State Bar No. 160989
 2   MARGARET R. PRINZING, State Bar No. 209482
     REMCHO, JOHANSEN & PURCELL, LLP
 3   1901 Harrison Street, Suite 1550
     Oakland, CA 94612
 4   Phone: (510) 346-6200
     Fax: (510) 574-7061
 5   Email: rj@rjp.com

 6   Attorneys for Proposed Amicus Curiae
     the Legislature of the State of California
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11   STATE OF CALIFORNIA, et al.,                     No.: 3:18-CV-01865-RS

12                  Plaintiffs,                       Action Filed: March 26, 2018

13   vs.                                              MOTION OF THE LEGISLATURE OF THE
                                                      STATE OF CALIFORNIA FOR LEAVE TO
14   WILBUR L. ROSS, JR.,                             FILE BRIEF AMICUS CURIAE IN
                                                      SUPPORT OF PLAINTIFFS’ OPPOSITION
15                  Defendants.                       TO DEFENDANTS’ MOTION FOR
                                                      SUMMARY JUDGMENT
16
                                                           Summary Judgment Motion Hearing:
17
                                                      Date:     December 7, 2018
18                                                    Time:     10:00 a.m.
                                                      Dept.:    3
19
                                                               (The Honorable Richard Seeborg)
20
                                                      Trial Date: January 7, 2019
21

22

23

24

25

26

27

28
                       MOTION OF THE LEGISLATURE OF THE STATE OF CALIFORNIA
              FOR LEAVE TO FILE BRIEF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                 TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
               Case 3:18-cv-01865-RS Document 93 Filed 11/20/18 Page 2 of 3



 1
                    The Legislature of the State of California respectfully requests leave to file the attached
 2
     brief amicus curiae brief in opposition to defendants’ motion for summary judgment. All but one of
 3
     the parties have consented to the filing of the brief. The City of Stockton has not yet responded to the
 4
     Legislature’s request; there is no evidence that the City of Stockton would oppose the request. The
 5
     proposed amicus brief was prepared solely by counsel for amici; no party participated in preparation of
 6
     the brief nor did anyone contribute money that was intended to fund preparing or submitting the brief.
 7
                    The brief supports but does not repeat the legal arguments made by plaintiffs. Rather,
 8
     the brief provides context for the Court regarding the harm that will be caused to the Legislature’s
 9
     ability to perform its constitutional functions if defendants are permitted to include a citizenship
10
     question on the 2020 census. Because the Legislature is the deliberative and law-making branch of
11
     California government, the harm to it alone is enough to confer standing on the State to bring this
12
     action.
13
                                          INTEREST OF THE AMICI
14
                    The California Legislature is a bicameral body consisting of the Assembly of the State
15
     of California and the Senate of the State of California. The Assembly has 80 members representing
16
     districts of approximately 465,674 persons each. The Senate has 40 members representing districts of
17
     approximately 931,349 persons each. 1 Every individual who resides in the State of California at the
18
     time of the decennial census is counted toward the total population that is divided to form 80 districts
19
     for the Assembly and 40 districts for the Senate. 2 As discussed in the attached brief, the members of
20
     the Legislature represent all of the people who live in their districts, whether or not they are citizens
21
     eligible to vote. To the degree that Californians are undercounted, one member of the Legislature may
22

23
     1
24     California Citizens Redistricting Commission Final Report, August 15, 2011, p. 11. Article XXI of
     the California Constitution provides for a redistricting commission to draw district lines for the
25   Legislature and for California’s congressional delegation. The lines drawn for the Legislature were
     within plus or minus 1% of the ideal population for each district based on the 2010 census.
26   2
      The only exception is inmates in state correctional facilities whose last known place of residence is
     outside the state or for whom no last known place of residence can be ascertained. Cal. Elec. Code
27   § 21003.
28
                                                          1
                        MOTION OF THE LEGISLATURE OF THE STATE OF CALIFORNIA
               FOR LEAVE TO FILE BRIEF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                  TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
                Case 3:18-cv-01865-RS Document 93 Filed 11/20/18 Page 3 of 3



 1
     have many more constituents than another, with a concomitant impact on the representational rights of
 2
     the residents in the district with the higher undercount. An accurate census count is critical to
 3
     preserving the representational rights of California residents.
 4
                        An accurate census count is also critical to the Legislature’s ability to shape and adopt
 5
     the annual state budget, because federal funding for programs that affect many Californians is based on
 6
     figures derived from the census. To the degree that Californians are undercounted, California’s share
 7
     of federal funds will be lower, requiring the Legislature either to cut back or eliminate certain
 8
     programs or fund them using General Fund revenues that are needed elsewhere.
 9
                        Finally, the California Legislature works closely with California’s congressional
10
     delegation to represent the interests of the State at the federal level. As plaintiffs’ evidence
11
     demonstrates, the addition of a citizenship question could cause the state to lose one or more seats in
12
     the House of Representatives. With the current political climate the way it is, loss of these seats in
13
     Congress will affect the State’s ability to advance and protect its interests with respect to everything
14
     from aid for natural disasters to issues involving interstate commerce.
15
                        For all of these reasons and for the reasons set forth in the attached brief, the Legislature
16
     of the State of California respectfully requests leave to file its brief amicus curiae in support of
17
     plaintiffs’ opposition to defendants’ motion for summary judgment.
18
     Dated: November 20, 2018                               Respectfully Submitted,
19
                                                            Robin B. Johansen
20                                                          Thomas A. Willis
                                                            Margaret R. Prinzing
21                                                          REMCHO, JOHANSEN & PURCELL, LLP

22
                                                            By: /S/ Robin B. Johansen
23
                                                            Attorneys for Proposed Amicus Curiae
24                                                          the Legislature of the State of California

25   (00363228-6)

26

27

28
                                                             2
                             MOTION OF THE LEGISLATURE OF THE STATE OF CALIFORNIA
                    FOR LEAVE TO FILE BRIEF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                       TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
            Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 1 of 19



 1   ROBIN B. JOHANSEN, State Bar No. 79084
     THOMAS A. WILLIS, State Bar No. 160989
 2   MARGARET R. PRINZING, State Bar No. 209482
     REMCHO, JOHANSEN & PURCELL, LLP
 3   1901 Harrison Street, Suite 1550
     Oakland, CA 94612
 4   Phone: (510) 346-6200
     Fax: (510) 574-7061
 5   Email: rj@rjp.com

 6   Attorneys for Proposed Amicus Curiae
     the Legislature of the State of California
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11   STATE OF CALIFORNIA, et al.,                     No.: 3:18-CV-01865-RS

12                  Plaintiffs,                       Action Filed: March 26, 2018

13   vs.                                              [PROPOSED] BRIEF AMICUS CURIAE
                                                      OF THE LEGISLATURE OF THE STATE
14   WILBUR L. ROSS, JR.,                             OF CALIFORNIA IN SUPPORT OF
                                                      PLAINTIFFS’ OPPOSITION TO
15                  Defendants.                       DEFENDANTS’ MOTION FOR SUMMARY
                                                      JUDGMENT
16
                                                           Summary Judgment Motion Hearing:
17
                                                      Date:     December 7, 2018
18                                                    Time:     10:00 a.m.
                                                      Dept.:    3
19
                                                               (The Honorable Richard Seeborg)
20
                                                      Trial Date: January 7, 2019
21

22

23

24

25

26

27

28
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
               Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 2 of 19


 1
                                                           TABLE OF CONTENTS
 2                                                                                                                                            Page(s)

 3   TABLE OF AUTHORITIES .................................................................................................................... ii

 4   INTRODUCTION .................................................................................................................................... 1

 5   FACTUAL BACKGROUND .................................................................................................................. 3

 6             A.         California Has a Large Share of the Nation’s Hard-to-Count Population ........................ 3

 7             B.         The California Legislature Was Compelled to Increase the State’s
                          Outreach Efforts After Learning of Defendants’ Decision to Include the
 8                        Citizenship Question ........................................................................................................ 4

 9   ARGUMENT

10   I.        CALIFORNIA WILL SPEND MILLIONS ON OUTREACH BECAUSE
               OF DEFENDANTS’ DECISION TO INCLUDE A CITIZENSHIP QUESTION ...................... 6
11
               A.         The Addition of the Citizenship Question Has Already Harmed California .................... 6
12
               B.         California’s Harm Is Traceable To The Bureau’s Decision To Include
13                        the Citizenship Question ................................................................................................... 8

14             C.         The Remedy Plaintiffs Seek Would Redress California’s Harm ..................................... 8

15   II.       CALIFORNIANS WILL SUFFER REPRESENTATIONAL HARMS BECAUSE
               OF DEFENDANTS’ DECISION TO INCLUDE A CITIZENSHIP QUESTION ...................... 9
16
               A.         Representation in California Is Based on Total Population ........................................... 10
17
               B.         Substantial Evidence Demonstrates That California Will Lose
18                        Representation in Congress Due to Defendants’ Actions .............................................. 12

19   III.      CALIFORNIANS WILL LOSE FEDERAL FUNDING BECAUSE OF
               DEFENDANTS’ DECISION TO INCLUDE A CITIZENSHIP QUESTION .......................... 13
20
     CONCLUSION ...................................................................................................................................... 15
21

22

23

24

25

26

27

28                                                                           i
                         [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                                OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                        TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
               Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 3 of 19


 1
                                                          TABLE OF AUTHORITIES
 2                                                                                                                                               Page(s)

 3   CASES:

 4   Boating Indus. Ass’ns v. Marshall, ......................................................................................................... 14
        601 F.2d 1376 (9th Cir. 1979)
 5
     Calderon v. Los Angeles, .................................................................................................................. 10, 11
 6      4 Cal. 3d 251 (1971)

 7   Carey v. Klutznick, ................................................................................................................................. 15
        637 F.2d 834 (2d Cir. 1980)
 8
     City of Oakland v. Lynch, ......................................................................................................................... 7
 9       798 F.3d 1159 (9th Cir. 2015)

10   Council of Ins. Agents & Brokers v. Molasky-Arman, ........................................................................... 14
        522 F.3d 925 (9th Cir. 2008)
11
     Evenwel v. Abbott, .............................................................................................................................. 9, 10
12      136 S. Ct. 1120 (2016)

13   Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., .......................................................... 6, 8
         528 U.S. 167 (2000)
14
     Garza v. Cnty. of Los Angeles, ......................................................................................................... 10, 11
15      918 F.2d 763 (9th Cir. 1990)

16   Ibrahim v. Dep’t of Homeland Sec., ......................................................................................................... 8
         669 F.3d 983 (9th Cir. 2012)
17
     Kirkpatrick v. Preisler, ........................................................................................................................... 11
18      394 U.S. 526 (1969)

19   Legislature v. Deukmejian, ................................................................................................................. 9, 10
        34 Cal. 3d 658 (1983)
20
     Mendina v. Garcia, ................................................................................................................................... 8
21     768 F.3d 1009 (9th Cir. 2014)

22   Mendoza v. Zirkle Fruit Co., .................................................................................................................... 7
       301 F.3d 1163 (9th Cir. 2002)
23
     Mont. Shooting Sports Ass’n v. Holder, ................................................................................................... 7
24     727 F.3d 975 (9th Cir. 2013)

25   Susan B. Anthony List v. Driehaus, .......................................................................................................... 6
        134 S. Ct. 2334 (2014)
26
     United States v. Students Challenging Regulatory Agency Procedures, .......................................... 13, 14
27      412 U.S. 669 (1973)

28                                                                             ii
                          [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                                 OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                         TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
                Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 4 of 19



 1   TABLE OF AUTHORITIES: (continued)                                                                                                                  Page(s)

 2   UNITED STATES CONSTITUTION:

 3   Fourteenth Amendment ............................................................................................................................ 1
        Art. I, § 2 ........................................................................................................................................ 1, 2
 4
     CALIFORNIA CONSTITUTION:
 5
     Article IV
 6       § 6 ....................................................................................................................................................... 9

 7   Article XXI
         § 1 ....................................................................................................................................................... 9
 8       § 2 ....................................................................................................................................................... 9

 9   MISCELLANEOUS:

10   Memorandum from Center for Survey Measurement on Respondent Confidentiality
     Concerns to Associate Directorate for Research and Methodology,
11   U.S. CENSUS BUREAU (Sept. 20, 2017) .......................................................................................... 11, 12

12   Respondent Confidentiality Concerns in Multilingual Pretesting Studies and
     Possible Effects on Response Rates and Data Quality for the 2020 Census,
13   U.S. CENSUS BUREAU (May 2018) ....................................................................................................... 12

14   Selected Characteristics of the Native and Foreign-Born Populations, 2012-2016 American
     Community Survey 5-Year Estimates, All States Within United States and Puerto Rico,
15   U.S. CENSUS BUREAU (2016) ................................................................................................................. 3

16   Senate Bill 866 (2017-2018 Reg. Sess.), § 45 .......................................................................................... 7

17

18

19

20

21

22

23

24

25

26

27

28                                                                                 iii
                           [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                                  OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                          TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
            Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 5 of 19



 1                                                INTRODUCTION
 2                   The issue in this case is whether defendants’ decision to add a question about

 3   citizenship to the 2020 census instrument violates the Enumeration Clause of the Constitution and the

 4   federal Administrative Procedure Act. Because the answer to both questions is yes, defendants prefer

 5   to attack plaintiffs’ standing to raise the issue at all. As one of three coequal branches of California’s

 6   government, the Legislature of the State of California offers this brief amicus curiae in support of the

 7   State’s opposition to defendants’ motion for summary judgment.

 8                   Like all other state legislatures, the California Legislature is a representative body. And

 9   like all other state legislatures, the California Legislature is divided into districts that, every ten years,

10   are redrawn to be as nearly equal in population as is practicable. The population count on which

11   redistricting is based, in California and the other 49 states, is the decennial census required by article I,

12   section 2 and the Fourteenth Amendment of the federal Constitution. Those census data in turn form

13   the core of the statewide population database, which the California Legislature is tasked with

14   maintaining and which is used for a myriad of other purposes at the state and local level. The accuracy

15   of that database will have profound effects on the representative quality not only of the state

16   Legislature, but of every district-based city council and board of supervisors throughout the State.

17                   The California Legislature is also tasked with passing a balanced state budget every

18   year. The 2018-19 state budget calls for $138.6 billion in state General Fund expenditures, but it also

19   depends upon more than $107.4 billion in federal funds, much of which is determined by formulas

20   based on the census count. As demonstrated below and by the plaintiffs’ briefs, to the degree that

21   California’s population is undercounted, the California Legislature will either be required to substitute

22   state funds for the federal revenue to which it would otherwise be entitled or do without the services

23   that would otherwise be funded by that revenue.

24                   Finally, the California Legislature depends upon and works closely with California’s

25   Congressional delegation to represent the interests of the State and its inhabitants. If the size of that

26   delegation is decreased due to an undercount, the State’s voice in Congress is diminished and its

27   representational interests are harmed in violation of the Fourteenth Amendment.

28
                                                            1
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
            Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 6 of 19



 1
                    Thus, for California, the validity of the census enumeration in this state is critically
 2
     important both to its representative form of government and to its fiscal health. The federal
 3
     Constitution requires a census that “count[s] the whole number of persons in each state, excluding
 4
     Indians not taxed . . . .” U.S. CONST. amend. XIV, § 2.
 5
                    That command cannot be met if the Census Bureau is allowed to include a question that
 6
     well-respected experts, many of them former or current Census Bureau officials, say will decrease
 7
     response rates. This is particularly the case in the current political climate with its anti-immigrant
 8
     rhetoric and actions, as many of the experts have pointed out.
 9
                    Despite these strong interests, defendants argue that the State of California and the other
10
     plaintiffs in these actions lack standing, because they cannot show that the inclusion of a census
11
     question will cause lower response rates to the census questionnaire. That argument conflates standing
12
     with ultimate success on the merits. As demonstrated below, the State has a more than reasonable
13
     belief that a citizenship question will lower response rates in California, and defendants’ actions have
14
     forced it to act upon that belief by devoting millions of dollars to outreach efforts to counter the effect
15
     of that question. That in itself is more than sufficient to establish standing in this case.
16
                    The increased expenditure of funds on outreach is not the only basis for state standing
17
     in this case, however. The degree to which minorities and immigrants are undercounted has an
18
     immediate and detrimental effect on the representative nature of the Legislature and on the State’s
19
     Congressional delegation. The right to equal representation belongs to every person in California,
20
     whether or not they are eligible to vote. People who live in districts with a high number of uncounted
21
     residents have less access to their representatives than those who do not, and areas with a high
22
     undercount have a lower share of representatives in the Legislature and in Congress than they would
23
     otherwise be entitled to. Finally, even according to defendants’ view of the evidence, the State stands
24
     to lose millions, if not billions, of dollars in federal funding for programs that allocate funds based on
25
     census data. At this stage of the proceedings, the evidence is more than sufficient to foreclose
26
     summary judgment in favor of defendants.
27

28
                                                           2
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
            Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 7 of 19



 1                                         FACTUAL BACKGROUND
 2   A.     California Has a Large Share of the Nation’s Hard-to-Count Population
 3                  History has shown time and again that the decennial census undercounts certain
 4   categories of people, including low-income individuals, minorities, renters, foreign-born individuals,
 5   and individuals living in crowded households. Because half of California’s residents are nonwhite,
 6   over a quarter are foreign born, close to half live in rental housing, and 14% have incomes at or below
 7   the poverty line, many of California’s residents fall into at least one of these categories. Request for
 8   Judicial Notice in Support of [Proposed] Brief Amicus Curiae of the Legislature of the State of
 9   California (“RJN”), Ex. A at 42. This not only places California at great risk of being undercounted
10   during the Census, but, because California has disproportionately more people that fall into some of
11   these categories than other states, 1 California is at a substantially greater risk of being undercounted
12   than any other state in the union.
13                  Indeed, the most significant national undercount in recent decades took place during the
14   1990 Census, when the Census Bureau estimated that it undercounted the national population by 1.6%,
15   or approximately 4 million people. See Population Measures Are Important for Federal Funding
16   Allocations, GAO, https://www.gao.gov /assets/120/118299.pdf at 4-5. Yet the undercount in
17   California was significantly worse: the Census Bureau missed approximately 2.7% of the State’s
18   population, or 835,000 people. RJN, Ex. B at 6. In 1999, California’s Legislative Analyst reported
19   “that the 1990 census undercount has likely cost California an estimated $2.2 billion during the 1990s”
20   and an additional seat in the U.S. House of Representatives. Id. at 9-10.
21                  In the wake of the damage to California from the 1990 undercount, the State launched
22   extensive outreach efforts to encourage full participation by every Californian in the 2000 Census. The
23

24   1
       For example, California has nearly 5.3 million non-citizen residents, which is more than any other
     state in the union. The next closest state is Texas, with 2.9 million. Similarly, California has the
25   highest number of foreign-born residents. It has 10.4 million, whereas the next closest state of Texas
     has nearly 4.5 million. See Selected Characteristics of the Native and Foreign-Born Populations,
26   2012-2016 American Community Survey 5-Year Estimates, All States Within United States and Puerto
     Rico, U.S. CENSUS BUREAU, https://factfinder.census.gov/faces/tableservices/jsf/pages/
27   productview.xhtml?src=bkmk (last visited Nov. 19, 2018).
28
                                                          3
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
               Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 8 of 19



 1
     State committed $24.7 million to execute an outreach strategy among its residents. Id., Ex. C at 23.
 2
     Although these efforts increased the rate at which Californians responded to the Census so that the
 3
     State performed better in that regard than the national average, 2 California still suffered the largest
 4
     undercount of any state in the union. The total national undercount in 2000 was estimated to be more
 5
     than 1.18%, or approximately 3.4 million people. Id., Ex. E at 124. In California, however, the rate
 6
     was 1.52%, leaving approximately 522,796 Californians uncounted. Id. at 124-25.
 7
                       During the Great Recession, California was only able to dedicate $2 million in state
 8
     funding to outreach efforts for the 2010 Census. Although the private sector supplemented that outlay
 9
     with an infusion of $10 million, the mail participation rate in California still declined from 76% in
10
     2000 to 73% in 2010. Id., Ex. C at 23.
11
     B.        The California Legislature Was Compelled to Increase the State’s Outreach Efforts
12             After Learning of Defendants’ Decision to Include the Citizenship Question
13                     In 2017, the State decided to commit substantial resources to obtaining a complete
14   count of California residents during the 2020 Census. These efforts began last year when the State
15   budgeted $10 million for early preparation and planning activities. Id., Ex. D at 4. On January 10,
16   2018, Governor Edmund G. Brown Jr. proposed as part of his 2018-19 Budget that the State dedicate
17   an additional $40.3 million for efforts to improve the State’s response rate. Id., Ex. F at 126.
18                     At that point in time, the public did not know that the Census Bureau intended to
19   include a citizenship question on the 2020 Census. Although the Department of Justice submitted a
20   public request that the Census Bureau include a citizenship question on the 2020 Census on
21   December 12, 2017, the Census Bureau would not announce its decision to add the question until
22   March 26, 2018. Id., Ex. G.
23                     On April 24, 2018, the California Assembly Budget Committee held hearings on the
24   Governor’s proposal to dedicate $40.3 million to increase the response rate for the 2020 Census. In the
25   agenda for that hearing, Committee staff advocated for providing “additional resources” over and
26

27   2
         Id., Ex. D at 4.
28
                                                           4
                       [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                              OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                      TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
            Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 9 of 19



 1
     above that amount because “in only the last three months, the politics, funding, and federal approach
 2
     has changed in significant ways.” Id., Ex. A at 45. The agenda materials described various challenges
 3
     to an accurate 2020 Census, including the decision to add the citizenship question. Id. at 41-42. In
 4
     justifying the need for more funding, Committee staff cautioned that the Census now appeared
 5
     designed to harm Californians “by instilling fear in our residents” and “deliberately undercounting our
 6
     true population.” Id. at 45.
 7
                    At the April 24 hearing, Assembly Member David Chiu amplified the call for more
 8
     funding to mitigate the effect of the citizenship question:
 9
                    . . . I think we all appreciate the importance of the census and I do think
10                  the first amount that was suggested in the January budget was a good
                    step in the right direction, but we’re in a different world right now. None
11                  of us expected that that citizenship question would actually become part
                    of this, and whether the right answer to what we spend on the budget is
12                  double what we have, or five times what we have, I think we need to be
                    thinking in terms of an order of magnitude because if we get this wrong,
13                  I think we all know the consequences of what that’s going to mean for us
                    for a decade if not more. So I will certainly be open to supporting a
14                  much significant augmentation in this and certainly to the budget staff
                    and leadership as we think about it, I very much hope that we put a much
15                  bigger number with a real portion of that going to outreach.

16                                                     Declaration of Michael Narciso (“Narciso
                                                       Decl.”), ¶ 3 (emphasis added).
17
                    The Assembly Budget Committee responded. On May 24, 2018, the Committee voted
18
     to increase funding for Census outreach by $113 million for a total of $153.3 million. RJN, Ex. M
19
     at 29-30 & Narciso Decl., ¶ 17.
20
                    In the meantime, on the Senate side, the Senate Budget and Fiscal Review Committee
21
     raised similar concerns about the citizenship question and the need for more funding. RJN, Ex. C
22
     at 23; Ex. H at 24. On May 22, 2018, the Committee voted to augment the $40.3 million proposed by
23
     the Governor with an additional $95 million, for total census outreach funding of $135.3 million. RJN,
24
     Ex. H at 24 & Narciso Decl., ¶ 11.
25
                    On June 8, 2018, the two Budget Committees met in conference and agreed to add
26
     $50 million to the Governor’s proposal for a total appropriation of $90.3 million, along with legislative
27

28
                                                         5
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
              Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 10 of 19



 1
     language requiring reporting on the progress of the outreach plan. 3 When the State enacted its final
 2
     2018-19 State Budget on June 27, 2018, it included $90.3 million for the State Census, a $50 million
 3
     increase over the amount originally proposed by the Governor before the Bureau announced its
 4
     decision to add the citizenship question. RJN, Ex. J at 26.
 5
                                                    ARGUMENT
 6
                      To have Article III standing, “a plaintiff must show (1) it has suffered an ‘injury in fact’
 7
     that is (a) concrete and particularized and (b) actual or imminent, not conjectural or hypothetical;
 8
     (2) the injury is fairly traceable to the challenged action of the defendant; and (3) it is likely, as
 9
     opposed to merely speculative, that the injury will be redressed by a favorable decision.” Friends of
10
     the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000). Standing can be
11
     based on a threat of future injury “if the threatened injury is ‘certainly impending,’ or there is a
12
     ‘substantial risk that the harm will occur.’” Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341,
13
     (2014) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409, & n.5 (2013)) (internal quotation
14
     marks omitted).
15
                      Defendants are wrong that plaintiffs cannot establish standing. California has and will
16
     suffer three categories of harm that readily satisfy these requirements.
17
                                                           I.
18
                   CALIFORNIA WILL SPEND MILLIONS ON OUTREACH BECAUSE
19
                 OF DEFENDANTS’ DECISION TO INCLUDE A CITIZENSHIP QUESTION
20
     A.        The Addition of the Citizenship Question Has Already Harmed California
21
                      Before the Census Bureau announced its decision to include the citizenship question on
22
     the 2020 Census, California’s proposed 2018-19 Budget included $40.3 million for census outreach
23
     efforts in the State. RJN, Ex. F at 126. After the Bureau announced its decision, and after the
24
     Assembly and Senate budget committees studied the effect of the question on the undercount in the
25
     State, the Legislature and Governor agreed to provide an additional $50 million, as well as requiring
26

27   3
         RJN, Ex. I at 173.
28
                                                           6
                      [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                             OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                     TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
            Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 11 of 19



 1
     the California Complete Count Committee to report its “needs assessment” to the Legislature, in case
 2
     additional funding would be necessary in future fiscal years. Id., Ex. J at 26; Sen. Bill 866 (2017-2018
 3
     Reg. Sess.), § 45.
 4
                    In this way, California has already been injured in a concrete and particularized manner
 5
     sufficient to confer standing on the State: it has felt compelled to divert $50 million in state revenues
 6
     from other priorities to additional census outreach efforts over a three-year period in an effort to avoid
 7
     future representational and economic injuries of a far greater magnitude. If not for the Census
 8
     Bureau’s announcement that it will include the citizenship question on the 2020 Census, the State
 9
     could have spent those funds in 2018-19 on initiatives that would have moved the State forward, like
10
     health care programs, investments in higher education, or the construction of new housing.
11
     Alternatively, the State could have directed some or all of those funds to additional outreach efforts to
12
     reduce the State’s historic undercount, rather than having to fight to prevent the citizenship question
13
     from making that undercount far worse than it otherwise would have been. This kind of economic
14
     injury fully qualifies as an “injury in fact.” See, e.g., Mendoza v. Zirkle Fruit Co., 301 F.3d 1163,
15
     1172 (9th Cir. 2002) (the loss of money “easily meet[s]” the standing test); see also City of Oakland v.
16
     Lynch, 798 F.3d 1159, 1163 (9th Cir. 2015) (loss of “substantial portion” of expected $1.4 million in
17
     tax revenues for City of Oakland was sufficient to confer standing); Mont. Shooting Sports Ass’n v.
18
     Holder, 727 F.3d 975, 980 (9th Cir. 2013) (economic costs of complying with challenged regulation
19
     sufficient to confer standing).
20
                    Thus, even if plaintiffs could not establish that the State will in the future lose a
21
     congressional seat or federal funding as a result of the citizenship question (plaintiffs can and have),
22
     the decision to add the citizenship question has already irrevocably harmed California. Millions of
23
     dollars that could have been spent on affirmatively improving the lives of Californians have been
24
     diverted to efforts to prevent California from losing even more ground in the next Census than it has in
25
     the past.
26

27

28
                                                          7
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 12 of 19



 1   B.     California’s Harm Is Traceable To The Bureau’s Decision To Include the Citizenship
            Question
 2
                    An injury is fairly traceable so long as the “government’s unlawful conduct is at least a
 3
     substantial factor motivating the third parties’ actions.” Mendina v. Garcia, 768 F.3d 1009, 1012
 4
     (9th Cir. 2014). Here, the legislative history of the census outreach budget item establishes that the
 5
     Legislature provided $50 million in additional funding for outreach expressly because the Census
 6
     Bureau added the new citizenship question.
 7
     C.     The Remedy Plaintiffs Seek Would Redress California’s Harm
 8
                    A plaintiff satisfies the redressability requirement where “it is likely, as opposed to
 9
     merely speculative, that the injury will be redressed by a favorable decision.” Friends of the Earth,
10
     528 U.S. at 180-81. Redressability is satisfied here, where the ruling plaintiffs seek would save
11
     California from having to spend millions just to combat the harm that would have been caused by the
12
     inclusion of the citizenship question on the 2020 Census.
13
                    A court ruling blocking the citizenship question would enable the State to use those
14
     funds to improve the lives of Californians. Instead of dedicating precious revenues to minimizing the
15
     extent to which the State would fall even further behind in its undercount due to the new citizenship
16
     question, the State could use its funds to improve the Census response rate among populations that
17
     have contributed to California’s historic undercount problem, such as its large populations of low-
18
     income individuals, minorities, and renters. See Ibrahim v. Dep’t of Homeland Sec., 669 F.3d 983, 993
19
     (9th Cir. 2012) (redressability prong satisfied if remedy would reduce injury).
20
                    If California is able to use this funding to try to mitigate its historic undercount, it is
21
     likely that the State will succeed in reducing that undercount. Defendants’ own expert testifies that
22
     outreach efforts are generally effective in increasing census response rates. Dr. Abowd declares that
23
     the Census Bureau’s nonresponse follow up operations (“NRFU”) have been successful in previous
24
     censuses. Dkt. No. 89-1, ¶ 24.
25
                    The evidence reveals that California’s past outreach efforts have also been successful in
26
     mitigating the State’s undercount. As explained above, when the State committed $24.7 million to
27
     outreach efforts for the 2000 Census, it was able to increase the mail participation rate among its
28
                                                         8
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 13 of 19



 1
     residents to 76%. RJN, Ex. C at 23. By contrast, when the State and its private sector allies were only
 2
     able to spend $12 million for outreach efforts for the 2010 Census, the mail participation rate among
 3
     California residents declined to 73%. Id.
 4
                    The decrease in response rates between the 2000 and 2010 enumerations took place
 5
     without a citizenship question on the census instrument. Plaintiffs’ experts and census officials
 6
     themselves are of the opinion that the citizenship question alone will reduce response rates. Given the
 7
     size of California’s immigrant population, it is more than reasonable for the State to conclude that it
 8
     must concentrate more effort on that population in order to counteract the effect of the question on
 9
     response rates. That means, therefore, that there will be less money available to conduct outreach with
10
     the State’s other hard-to-count populations, such as those who are homeless, low-income individuals,
11
     and those who live in crowded households.
12
                    Conversely, without the citizenship question, the State will be able to use its resources
13
     to address its historic undercount rate, and California will likely achieve higher participation rates than
14
     it has in the last two censuses. This will redress the injury it now faces from having to spend millions
15
     of dollars just to defend rather than improve its position.
16
                                                          II.
17
             CALIFORNIANS WILL SUFFER REPRESENTATIONAL HARMS BECAUSE
18            OF DEFENDANTS’ DECISION TO INCLUDE A CITIZENSHIP QUESTION
19                  As is true in every other state, every California resident, regardless of citizenship or
20   ability to vote, is entitled to, and is counted for, representation in the state Legislature and in Congress.
21   Evenwel v. Abbott, 136 S. Ct. 1120, 1123 (2016); CAL. CONST. art. XXI, §§ 1, 2(d)(1). Since at least
22   1879, the population count on which legislative and Congressional districts are based has been the
23   federal census. Legislature v. Deukmejian, 34 Cal. 3d 658, 668 (1983). 4 Indeed, in Legislature v.
24   Deukmejian, the California Supreme Court reaffirmed existing case law that legislative and
25

26   4
       The California Supreme Court quoted article IV, section 6 of the State Constitution: “‘[the] census
     taken under the direction of the Congress of the United States . . . shall be the basis of fixing and
27   adjusting the legislative districts . . .’” Id.
28
                                                          9
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
              Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 14 of 19



 1
     Congressional redistricting may only occur once a decade, after the federal decennial census. Id.
 2
     at 680. 5 Thus, for the people of California, equality of representation turns on the validity of the
 3
     federal census.
 4
     A.        Representation in California Is Based on Total Population
 5
                       Long before the United States Supreme Court addressed whether districting should be
 6
     based on total population or the number of those eligible to vote in Evenwel v. Abbott, the California
 7
     Supreme Court held that representation in California’s legislative bodies must be based on total
 8
     population, not registered voters. The case was Calderon v. Los Angeles, 4 Cal. 3d 251 (1971), in
 9
     which the court held that the federal equal protection clause prohibited the City of Los Angeles from
10
     drawing its City Councils districts based on registered voters. In doing so, the court said:
11
                       Adherence to a population standard, rather than one based on registered
12                     voters, is more likely to guarantee that those who cannot or do not cast a
                       ballot may still have some voice in government.
13
                       Thus a 17-year-old, who by state law is prohibited from voting, may still
14                     have strong views on the Vietnam War which he wishes to communicate
                       to the elected representative from his area.
15
                                                         Id. at 258-59.
16
                       The court went on to note that “much of a legislator’s time is devoted to providing
17
     services and information to his constituents” and that a district with a large population but few
18
     registered voters “would, under a voter-based apportionment, have fewer representatives to provide
19
     such assistance and to listen to concerned citizens.” Id.
20
                       In Garza v. Cnty. of Los Angeles, 918 F.2d 763 (9th Cir. 1990), the Ninth Circuit
21
     reached much the same conclusion, noting that supervisorial districts drawn using registered voters
22
     rather than total population “result[ ] in serious population inequalities across districts” and that
23
     “[r]esidents of the more populous districts thus have less access to their elected representative.” Id.
24
     at 774. Such districts, the Ninth Circuit concluded, would “constitute a denial of equal protection to
25
     these Hispanic plaintiffs and rejection of a valued heritage.” Id. at 776.
26

27   5
         The court cited cases from other states in which courts had held the same thing. Id. at 669-70.
28
                                                           10
                      [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                             OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                     TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
             Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 15 of 19



 1
                     Californians who live in areas where there is a large undercount experience the same
 2
     kind of harm to their representational rights as did those in Calderon and Garza, where districts were
 3
     drawn on the basis of registered voters. As noted earlier, the undercount in California is already
 4
     greater than in most other states, because of California’s greater share of hard-to-count populations. In
 5
     a district with significantly more people than are recorded on the census, a constituent’s voice will
 6
     have less impact than in a district that more nearly reflects the actual number of inhabitants. Thus, the
 7
     constituent who wants to communicate with his or her legislator or to organize fellow constituents to
 8
     do so must work harder in order to be heard. Kirkpatrick v. Preisler, 394 U.S. 526, 531 (1969)
 9
     (representation based on equal numbers of people is designed to prevent both “debasement of voter
10
     power and diminution of access to elected representatives”) (emphasis added). As the Garza court
11
     observed, “[i]nterference with individuals’ free access to elected representatives impermissibly
12
     burdens their right to petition the government.” 918 F.2d at 775. The court went on:
13
                     Non-citizens are entitled to various federal and local benefits, such as
14                   emergency medical care and pregnancy-related care provided by
                     Los Angeles County. As such, they have a right to petition their
15                   government for services and to influence how their tax dollars are spent.

16                                                      Id.

17                   It is a sad fact today that even non-citizens who are here legally are not only afraid to

18   petition their government but to participate in the census itself for fear of reprisal against them and

19   their families. Defendants’ own research confirms this. In a 2017 study, the Bureau reported “an

20   unprecedented ground swell in confidentiality and data sharing concerns, particularly among

21   immigrants or those who live with immigrants,” leading the Bureau to conclude that these concerns

22   “may present a barrier to participation in the 2020 Census.” The study noted that respondents

23   “express[ed] new concerns about topics like the ‘Muslim ban,’ discomfort ‘registering’ other

24   household members by reporting their demographic characteristics, the dissolution of the ‘DACA’

25   (Deferred Action for Childhood Arrival) program, repeated references to Immigration and Customs

26   Enforcement (ICE), etc.” 6

27   6
         Memorandum from Center for Survey Measurement on Respondent Confidentiality Concerns to
28                                                                                     (continued . . .)
                                                   11
                     [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                            OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                    TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 16 of 19



 1
                    The harm caused by the addition of a citizenship question to the federal census is not
 2
     speculative; it is real. The Bureau has already documented “an unprecedented ground swell in
 3
     confidentiality and data sharing concerns.” Id. That ground swell will be magnified exponentially if
 4
     defendants are allowed to include a citizenship question on the 2020 census.
 5
     B.     Substantial Evidence Demonstrates That California Will Lose Representation in
 6          Congress Due to Defendants’ Actions
 7                  Plaintiffs’ experts have submitted substantial – and compelling – evidence that
 8   California would lose seats in Congress if a citizenship question appears on the 2020 census. Dkt.
 9   No. 91-8 at 26-28 (describing scenarios based on citizenship question and degree of follow up; “in
10   only a very small number of scenarios (1.3%) California is apportioned the same number of seats
11   in 2020 that it received in 2010.”). Indeed, Dr. Fraga states that the probability of losing three or more
12   of California’s current 53 seats “is far higher (13.2%) and, again, for every potential apportionment
13   outcome the percent of simulations where California receives fewer seats than it currently has is
14   greater in Scenario A than for the 2020 baseline.” Id.
15                  The potential loss of seats will cause real harm to the State. One need only look at the
16   impact of the wildfires that have devastated parts of California over the last two years to understand
17   the importance of congressional representation. In times of natural disaster, the Governor and the
18   Legislature need to be able to count on a strong voice in Washington to help obtain federal funding and
19   aid for disaster victims. To the degree that California’s congressional delegation is reduced, the State’s
20   voice is not as strong and its representation is weakened in relation to the other states.
21

22

23

24   (. . . continued)
     Associate Directorate for Research and Methodology, U.S. CENSUS BUREAU (Sept. 20, 2017),
25   https://www2.census.gov/cac/nac/meetings/2017-11/Memo-Regarding-Respondent-Confidentiality-
     Concerns.pdf (last visited August 6, 2018). See also Respondent Confidentiality Concerns in
26   Multilingual Pretesting Studies and Possible Effects on Response Rates and Data Quality for the 2020
27   Census, U.S. CENSUS BUREAU (May 2018), https://www.census.gov/content/dam/Census/newsroom/
     press-kits/2018/aapor/aapor-presentation-confidentiality.pdf.
28
                                                         12
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
            Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 17 of 19



 1                                                       III.
 2                  CALIFORNIANS WILL LOSE FEDERAL FUNDING BECAUSE OF
                   DEFENDANTS’ DECISION TO INCLUDE A CITIZENSHIP QUESTION
 3
                     The amount of money the federal government returns to a particular state turns in
 4
     significant part on how many people the U.S. Census Bureau counts as living in that state. Indeed, the
 5
     Census Bureau recently determined that 132 federal programs used Census Bureau data to distribute
 6
     more than $675 billion in funds to states during fiscal year 2015. RJN, Ex. K at 3. These programs
 7
     include everything from critical health care services like Medicaid, to food assistance like the National
 8
     School Lunch Program, education programs like Title I and Head Start, housing assistance like
 9
     Section 8 Vouchers, and transportation funding like the Highway Planning and Construction program.
10
     Id. at 3-7. The importance of California’s share of these funds cannot be overstated. According to one
11
     study, sixteen of these programs delivered more than $76 billion to California in a single year (2015).
12
     Id., Ex. L.
13
                     As plaintiffs’ evidence establishes, an undercount of any size would lead to a decline of
14
     federal revenue flowing to California during the decade that follows. Dkt. No. 91-7, 26-29.
15
     Defendants quibble with the magnitude of that decline, but they do not deny that a decline would
16
     occur. Far from it, defendants argue that if there is an undercount, it would be reduced by NRFU
17
     efforts that defendants assume will “have the same success rate as it had in the 2010 Census: 98.58
18
     percent.” See Dkt. No. 89-2, ¶¶ 54, 68-69. Under this optimistic scenario, Dr. Gurrea predicts that
19
     “the distribution of federal funds to the State of California is estimated to decline by 0.01 percent’ for
20
     Title I LEA Grants, WIC Supplemental Foods Grants, and Social Services Block Grants.” Dkt. No. 89
21
     at 14 (quoting Dkt. No. 89-2, ¶ 11). Defendants insist that this amount – 0.01 percent – is “negligible”
22
     and not “material,” thereby precluding plaintiffs from establishing an injury sufficient to confer
23
     standing. Dkt. No. 89 at 13-14.
24
                     The problem for defendants with this line of argument is three-fold. As a matter of law,
25
     there is no requirement that an injury in fact be of a particular magnitude. The United States Supreme
26
     Court has flatly rejected the notion that an injury must be “substantial” to clear the standing hurdle. To
27
     the contrary, an “identifiable trifle” of economic harm may be enough. United States v. Students
28
                                                         13
                     [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                            OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                    TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 18 of 19



 1
     Challenging Regulatory Agency Procedures, 412 U.S. 669, 689 n.14 (1973) (citing cases where a
 2
     $5 fine plus costs or a $1.50 poll tax were sufficient to establish standing); see also Council of Ins.
 3
     Agents & Brokers v. Molasky-Arman, 522 F.3d 925, 932 (9th Cir. 2008) (rejecting argument that
 4
     plaintiff did not have standing because her injury was only “minor”; plaintiff had standing when the
 5
     injury is “concrete” and “actual”); Boating Indus. Ass’ns v. Marshall, 601 F.2d 1376, 1380
 6
     (9th Cir. 1979) (declaring that a person may have standing when it has “a direct stake in the actual
 7
     outcome of the particular litigation, however small . . . .”) (emphasis added).
 8
                    Moreover, as a factual matter, California would suffer substantial harm even if the loss
 9
     of federal funds did not exceed 0.01 percent for Title I LEA Grants, WIC Supplemental Foods Grants,
10
     and Social Services Block Grants. Although such a small percentage may suggest otherwise, the
11
     dollars at stake are substantial. Dr. Gurrea estimates that in a single year California could lose
12
     $215,226 in Title 1 funding, $90,263 in WIC grants, and $23,709 in Social Service Block Grant funds.
13
     Dkt. No. 89-2, ¶ 70, & 28-30. Considered together and multiplied by ten to account for the decade that
14
     such an undercount would remain in place, California stands to lose $3,292,980 from the three federal
15
     programs analyzed by Drs. Reamer and Gurrea, even under defendants’ optimistic predictions about
16
     how effective the Bureau’s NRFU operations will be in countering the effect of the citizenship
17
     question.
18
                    Finally, plaintiffs’ predictions almost certainly fall far short of the mark. As described
19
     in Plaintiffs’ Opposition to Defendants’ Motion for Summary Judgment, California is likely to face a
20
     far greater decline than 0.01 percent because the Bureau’s NRFU efforts are unlikely to be as effective
21
     as defendants suggest. Dkt. No. 91 at 9-11. Taking into account the more realistic impact of the
22
     Bureau’s NRFU, Dr. Reamer predicts that California would lose $2 million in Title 1 funding,
23
     $850,759 in WIC grants, and $223,450 in Social Service Block Grant funds in a single year. Dkt.
24
     No. 91-7 at 26-28. Over the course of a decade, California can be expected to lose over $31 million
25
     from these three federal programs alone.
26
                    Yet these numbers are only the beginning of the story because they predict outcomes in
27
     just three of the federal programs that rely on census data. As noted above, the Census Bureau has
28
                                                         14
                    [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                           OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                   TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
             Case 3:18-cv-01865-RS Document 93-1 Filed 11/20/18 Page 19 of 19



 1
     identified 129 additional federal programs that use Census data to distribute billions in federal funding
 2
     to the states. RJN, Ex. K at 3-7. With so much funding at stake, even an exceptionally small
 3
     undercount could deprive California of many millions – or even billions – of dollars.
 4
                      In short, defendants effectively concede that California stands to lose at least millions of
 5
     dollars in federal funding if the 2020 Census includes a citizenship question. That is sufficient to
 6
     establish standing. See, e.g., Carey v. Klutznick, 637 F.2d 834, 838 (2d Cir. 1980) (“[C]itizens who
 7
     challenge a census undercount on the basis, inter alia, that improper enumeration will result in loss of
 8
     funds to their city have established both an injury fairly traceable to the Census Bureau and a
 9
     substantial probability that court intervention will remedy the plaintiffs' injury.”).
10
                                                   CONCLUSION
11
                      With its large immigrant population, California stands to lose more than any other state
12
     in the nation if a citizenship question appears on the 2020 census questionnaire. The California
13
     Legislature’s role and responsibilities in state government mean that it will suffer representationally,
14
     fiscally, and in its access to federal representation as a result of defendants’ actions. That alone
15
     establishes that the State has standing to bring this case.
16
     Dated: November 20, 2018                             Respectfully Submitted,
17
                                                          Robin B. Johansen
18                                                        Thomas A. Willis
                                                          Margaret R. Prinzing
19                                                        REMCHO, JOHANSEN & PURCELL, LLP
20
                                                          By: /S/ Robin B. Johansen
21
                                                          Attorneys for Proposed Amicus Curiae
22                                                        the Legislature of the State of California
23   (00363399-13)

24

25

26

27

28
                                                          15
                      [PROPOSED] BRIEF AMICUS CURIAE OF THE LEGISLATURE OF THE STATE
                             OF CALIFORNIA IN SUPPORT OF PLAINTIFFS’ OPPOSITION
                     TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 1 of 185



 1   ROBIN B. JOHANSEN, State Bar No. 79084
     THOMAS A. WILLIS, State Bar No. 160989
 2   MARGARET R. PRINZING, State Bar No. 209482
     REMCHO, JOHANSEN & PURCELL, LLP
 3   1901 Harrison Street, Suite 1550
     Oakland, CA 94612
 4   Phone: (510) 346-6200
     Fax: (510) 574-7061
 5   Email: rj@rjp.com

 6   Attorneys for Proposed Amicus Curiae
     the Legislature for the State of California
 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11   STATE OF CALIFORNIA, et al.,                     No.: 3:18-CV-01865-RS

12                  Plaintiffs,                       Action Filed: March 26, 2018

13   vs.                                              REQUEST FOR JUDICIAL NOTICE
                                                      IN SUPPORT OF [PROPOSED] BRIEF
14   WILBUR L. ROSS, JR.,                             AMICUS CURIAE OF THE LEGISLATURE
                                                      OF THE STATE OF CALIFORNIA;
15                  Defendants.                       DECLARATION OF MICHAEL NARCISO

16                                                         Summary Judgment Motion Hearing:

17                                                    Date:     December 7, 2018
                                                      Time:     10:00 a.m.
18                                                    Dept.:    3

19                                                             (The Honorable Richard Seeborg)

20                                                    Trial Date: January 7, 2019

21

22

23

24

25

26

27

28
               REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF [PROPOSED] BRIEF AMICUS CURIAE
                            OF THE LEGISLATURE OF THE STATE OF CALIFORNIA;
                         DECLARATION OF MICHAEL NARCISO, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 2 of 185



 1
                                     REQUEST FOR JUDICIAL NOTICE
 2
                    Pursuant to Rule 201 of the Federal Rules of Evidence, proposed amicus curiae the
 3
     Legislature of the State of California requests that the Court take judicial notice of the following
 4
     documents in connection with its proposed amicus curiae brief in support of plaintiffs’ opposition to
 5
     defendants’ motion for summary judgment:
 6
                    1.      Excerpts of the April 24, 2018 Agenda of the Assembly Budget Subcommittee
 7
     No. 4 State Administration, attached as Exhibit A to the Declaration of Michael Narciso.
 8
                    2.      California Legislative Analyst’s Office Report: California and the 2000 Census,
 9
     attached as Exhibit B to the Declaration of Michael Narciso.
10
                    3.      Excerpts of the March 15, 2018 Agenda of the Senate Budget and Fiscal Review
11
     Subcommittee No. 4, attached as Exhibit C to the Declaration of Michael Narciso.
12
                    4.      Census 2020 California Complete Count Committee and the California
13
     Government Operations Agency Initial Report to the Office of Governor Edmund G. Brown Jr.:
14
     Counting All Californians in the 2020 Census, attached as Exhibit D to the Declaration of Michael
15
     Narciso.
16
                    5.       PricewaterhouseCoopers Final Report to Congress: Effect of Census 2000
17
     Undercount on Federal Funding to States and Selected Counties, 2002-2012, attached as Exhibit E to
18
     the Declaration of Michael Narciso.
19
                    6.      Excerpts of the Governor’s Budget Summary, 2018-19: Statewide Issues and
20
     Various Departments, attached as Exhibit F to the Declaration of Michael Narciso.
21
                    7.      December 12, 2017 U.S. Department of Justice Letter to Dr. Ron Jarmin:
22
     Request To Reinstate Citizenship Question On 2020 Census Questionnaire and March 26, 2018 Letter
23
     from Secretary Wilbur Ross to Karen Dunn Kelley: Reinstatement of a Citizenship Question on the
24
     2020 Decennial Census Questionnaire, attached as Exhibit G to the Declaration of Michael Narciso.
25
                    8.      Excerpts of the May 22, 2018 Agenda of the California State Senate Committee
26
     on Budget and Fiscal Review, attached as Exhibit H to the Declaration of Michael Narciso.
27

28
                                                         1
                REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF [PROPOSED] BRIEF AMICUS CURIAE
                             OF THE LEGISLATURE OF THE STATE OF CALIFORNIA;
                          DECLARATION OF MICHAEL NARCISO, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 3 of 185



 1
                    9.      Excerpts of the 2018-19 Legislative Budget Conference Committee Close Out
 2
     Agenda, attached as Exhibit I to the Declaration of Michael Narciso.
 3
                    10.     Excerpts of Senate Bill No. 840 (Cal. Leg. 2017-2018 Reg. Sess.), attached as
 4
     Exhibit J to the Declaration of Michael Narciso.
 5
                    11.     U.S. Census Bureau Report: Uses of Census Bureau Data in Federal Funds
 6
     Distribution – A New Design for the 21st Century, attached as Exhibit K to the Declaration of
 7
     Michael Narciso.
 8
                    12.     The George Washington Institute of Public Policy Report: Counting for Dollars
 9
     2020 – 16 Large Federal Assistance Programs that Distribute Funds on Basis of Decennial Census-
10
     derived Statistics (Fiscal Year 2015), attached as Exhibit L to the Declaration of Michael Narciso.
11
                    13.     Excerpts of the May 24, 2018 Agenda of the Assembly Budget Subcommittee
12
     No. 4 State Administration, attached as Exhibit M to the Declaration of Michael Narciso.
13
                    Courts in the Ninth Circuit routinely grant requests for judicial notice by an amicus
14
     curiae. See, e.g., Winfrey v. McDaniel, 487 F. App’x 331, 332 n.3 (9th Cir. 2012) (granting amicus
15
     curiae’s request for judicial notice of court records); Woodfin Suite Hotels, LLC v. City of Emeryville,
16
     No. C 06-1254 SBA, 2007 U.S. Dist. LEXIS 4467, at *8-9 (N.D. Cal. Jan. 8, 2007) (granting amicus
17
     curiae’s request for judicial notice of information from the California Employment Development
18
     Department’s website, data from the United States Department of Labor’s Bureau of Labor Statistics,
19
     showing wages in the hotel industry compared to other industries, and two articles about hotel
20
     industry revenues); Natural Resources Defense Council v. Patterson, 333 F. Supp. 2d 906, 922 n.10
21
     (E.D. Cal. 2004) (granting amicus curiae’s request for judicial notice of a California agency’s
22
     decision); Murphy v. Bilbray, 782 F. Supp. 1420, 1433 n.34 (S.D. Cal. 1991) (granting amicus curiae’s
23
     request for judicial notice of a letter to the editor from a local newspaper).
24
                    Exhibits A, C, F, H, I, J, and M are official acts of the California State Legislature that
25
     can be accurately and readily determined from sources whose accuracy cannot reasonably be
26
     questioned and the proper subject of judicial notice. See Fed. R. Evid. 201(b)(2); see also Anderson v.
27
     Holder, 673 F.3d 1089, 1094 n.1 (9th Cir. 2012) (“Legislative history is properly a subject of judicial
28
                                                          2
               REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF [PROPOSED] BRIEF AMICUS CURIAE
                            OF THE LEGISLATURE OF THE STATE OF CALIFORNIA;
                         DECLARATION OF MICHAEL NARCISO, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 4 of 185



 1
     notice.”) (citation omitted); Daghlian v. DeVry Univ., Inc., 574 F.3d 1212, 1213 n.1 (9th Cir. 2009)
 2
     (taking judicial notice of legislative history of a Senate bill). Exhibits A, C, F, H, I, J, and M are
 3
     relevant to show the legislative history for the 2020 Census outreach for the State of California and
 4
     how funds have been allocated in the State budget for this outreach.
 5
                    Exhibits B, D, E, K, and L are administrative reports that can be accurately and readily
 6
     determined from sources whose accuracy cannot reasonably be questioned and the proper subject of
 7
     judicial notice. See Fed. R. Evid. 201(b)(2); see also Daghlian v. DeVry Univ., Inc., 461 F. Supp. 2d
 8
     1121, 1146-47 (C.D. Cal. 2006) (taking judicial notice of records and reports of administrative bodies
 9
     that are not subject to reasonable dispute). Exhibits B and E are relevant to show that undercounts in
10
     California have resulted in billions of dollars in lost federal funding, and that despite the State
11
     launching extensive outreach efforts to encourage full participation by every Californian in the 2000
12
     Census, the State still suffered the largest undercount of any state in the union. Exhibit D is relevant to
13
     show that in anticipation of the 2020 census, in 2017 California had already dedicated $10 million for
14
     early preparation and planning activities. Exhibit K is relevant to show that 132 federal programs used
15
     Census Bureau data to distribute more than $675 billion in funds to states during fiscal year 2015,
16
     while Exhibit L is relevant to show that sixteen of these programs delivered more than $76 billion to
17
     California in a single year (2015).
18
                    Exhibit G is comprised of federal government documents that can be accurately and
19
     readily determined from sources whose accuracy cannot reasonably be questioned and the proper
20
     subject of judicial notice. See Fed. R. Evid. 201(b)(2); see also Daniels-Hall v. Nat’l Educ. Ass’n,
21
     629 F.3d 992, 989-99 (9th Cir. 2010) (taking judicial notice of publicly available government
22
     documents, citing cases). Exhibit G is relevant to show that while the Department of Justice submitted
23
     a public request that the Census Bureau include a citizenship question on the 2020 Census on
24
     December 12, 2017, the Census Bureau would not announce its decision to add the question until
25
     March 26, 2018.
26
                    Proposed amicus curiae respectfully requests that this Court take judicial notice of the
27
     above documents pursuant to Rule 201 of the Federal Rules of Evidence.
28
                                                          3
               REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF [PROPOSED] BRIEF AMICUS CURIAE
                            OF THE LEGISLATURE OF THE STATE OF CALIFORNIA;
                         DECLARATION OF MICHAEL NARCISO, NO. 3:18-CV-01865-RS
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 5 of 185



 1
     Dated: November 20, 2018                  Respectfully Submitted,
 2
                                               Robin B. Johansen
 3                                             Thomas A. Willis
                                               Margaret R. Prinzing
 4                                             REMCHO, JOHANSEN & PURCELL, LLP

 5
                                               By: /S/ Robin B. Johansen
 6
                                               Attorneys for Proposed Amicus Curiae
 7                                             the Legislature of the State of California

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
             REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF [PROPOSED] BRIEF AMICUS CURIAE
                          OF THE LEGISLATURE OF THE STATE OF CALIFORNIA;
                       DECLARATION OF MICHAEL NARCISO, NO. 3:18-CV-01865-RS
            Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 6 of 185



 1                               DECLARATION OF MICHAEL NARCISO

 2                  I, Michael Narciso, declare under penalty of perjury as follows:

 3                  1.      I am a paralegal at Remcho, Johansen & Purcell, LLP, attorneys for proposed

 4   amicus curiae the Legislature of the State of California in this case. I submit this declaration in support

 5   of the Legislature’s [Proposed] Brief Amicus Curiae in Support of Plaintiffs’ Opposition to

 6   Defendants’ Motion for Summary Judgment.

 7                  2.      Attached as Exhibit A is a true and correct copy of excerpts of the April 24,

 8   2018 Agenda of the Assembly Budget Subcommittee No. 4 State Administration. I obtained a copy of

 9   this agenda on November 15, 2018 from the California State Assembly Committee on Budget website

10   at https://abgt.assembly.ca.gov/sites/abgt.assembly.ca.gov/files/Sub_4_April_24_2018%20%282%29.

11   pdf.

12                  3.      During the April 24, 2018 Assembly Budget Subcommittee No. 4 on State

13   Administration meeting, Assembly Member David Chiu made the following statement regarding the

14   2020 Census outreach:

15                  I think maybe one thing I would say in addition to what the chair just
                    said, I think we all appreciate the importance of the census and I do think
16                  the first amount that was suggested in the January budget was a good
                    step in the right direction, but we’re in a different world right now. None
17                  of us expected that that citizenship question would actually become part
                    of this, and whether the right answer to what we spend on the budget is
18                  double what we have, or five times what we have, I think we need to be
                    thinking in terms of an order of magnitude because if we get this wrong,
19                  I think we all know the consequences of what that’s going to mean for us
                    for a decade if not more. So I will certainly be open to supporting a
20                  much significant augmentation in this and certainly to the budget staff
                    and leadership as we think about it, I very much hope that we put a much
21                  bigger number with a real portion of that going to outreach.
22                                                     See Media on Demand: Assembly Budget
                                                       Subcommittee No. 4 on State Administration,
23                                                     Tuesday April 24, 2018, CAL. STATE
                                                       ASSEMBLY, https://www.assembly.ca.gov/
24                                                     media/assembly-budget-subcommittee-4-
                                                       state-administration-20180424/video
25                                                     at 1:18:05.

26                  4.      Attached as Exhibit B is a true and correct copy of the California Legislative

27   Analyst’s Office Report: California and the 2000 Census. I obtained a copy of this report on

28
                                                         5
               REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF [PROPOSED] BRIEF AMICUS CURIAE
                            OF THE LEGISLATURE OF THE STATE OF CALIFORNIA;
                         DECLARATION OF MICHAEL NARCISO, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 7 of 185



 1
     November 15, 2018 from the Legislative Analyst’s Office website at https://lao.ca.gov/1999/
 2
     0799_census2000.pdf.
 3
                   5.       Attached as Exhibit C is a true and correct copy of excerpts of the March 15,
 4
     2018 Agenda of the Senate Budget and Fiscal Review Subcommittee No. 4. I obtained a copy of this
 5
     agenda on November 15, 2018 from the California State Senate Budget and Fiscal Review Committee
 6
     website at https://sbud.senate.ca.gov/sites/sbud.senate.ca.gov/files/SUB4/03152018Sub4PartAHousing
 7
     Agenda.pdf.
 8
                   6.       Attached as Exhibit D is a true and correct copy of the Census 2020 California
 9
     Complete Count Committee and the California Government Operations Agency Initial Report to the
10
     Office of Governor Edmund G. Brown Jr.: Counting All Californians in the 2020 Census. I obtained a
11
     copy of this report on November 15, 2018 from the California Census 2020 website at https://census.
12
     ca.gov/wp-content/uploads/sites/4/2018/10/CCCC_Initial_Report_to_the_Governor-
13
     FINAL100218.pdf.
14
                   7.       Attached as Exhibit E is a true and correct copy of the PricewaterhouseCoopers
15
     Final Report to Congress: Effect of Census 2000 Undercount on Federal Funding to States and
16
     Selected Counties, 2002-2012. I obtained a copy of this report on November 15, 2018 from the
17
     University of North Texas Digital Collection of the Government Documents Department website at
18
     http://govinfo.library.unt.edu/cmb/cmbp/reports/final_report/fin_sec5_effect.pdf.
19
                   8.       Attached as Exhibit F is a true and correct copy of excerpts of the Governor’s
20
     Budget Summary, 2018-19: Statewide Issues and Various Departments. I obtained a copy of this
21
     document on November 15, 2018 from the Department of Finance California Budget 2018-19 website
22
     at http://www.ebudget.ca.gov/201819/pdf/BudgetSummary/StatewideIssuesandVarious
23
     Departments.pdf.
24
                   9.       Attached as Exhibit G is a true and correct copy of the December 12, 2017 U.S.
25
     Department of Justice Letter to Dr. Ron Jarmin: Request To Reinstate Citizenship Question On
26
     2020 Census Questionnaire and the March 26, 2018 Letter from Secretary Wilbur Ross to Karen Dunn
27
     Kelley: Reinstatement of a Citizenship Question on the 2020 Decennial Census Questionnaire. I
28
                                                        6
              REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF [PROPOSED] BRIEF AMICUS CURIAE
                           OF THE LEGISLATURE OF THE STATE OF CALIFORNIA;
                        DECLARATION OF MICHAEL NARCISO, NO. 3:18-CV-01865-RS
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 8 of 185



 1
     obtained copies of these letters from the Declaration of Ana G. Guardado in Support of Plaintiffs’
 2
     Motion for Partial Summary Judgment (Dkt. No. 99-1 in City of San Jose v. Ross, 18-CV-02279-RS).
 3
                    10.     Attached as Exhibit H is a true and correct of excerpts of the May 22, 2018
 4
     Agenda of the California State Senate Committee on Budget and Fiscal Review. I obtained a copy of
 5
     this agenda on November 19, 2018 from the California State Senate Budget and Fiscal Review
 6
     Committee website at https://sbud.senate.ca.gov/sites/sbud.senate.ca.gov/files/FullC/05222018SBFR
 7
     HearingAgendaOverviewof2018BudgetPlan.pdf.
 8
                    11.     On May 22, 2018 the Senate Committee on Budget and Fiscal Review discussed
 9
     and voted to augment the $40.3 million proposed by the Governor to staff the California Complete
10
     Count effort to complement the U.S. Census outreach with an additional $95 million, for a total census
11
     outreach funding of $135.3 million. See Media on Demand: Senate Budget and Fiscal Review
12
     Committee, Tuesday, May 22, 2018, CAL. STATE SENATE, https://www.senate.ca.gov/media/senate-
13
     budget-fiscal-review-committee-20180522/video at 46:46 to 1:15:00.
14
                    12.     Attached as Exhibit I is a true and correct copy of the 2018-19 Legislative
15
     Budget Conference Committee Close Out Agenda. I obtained a copy of this agenda on November 15,
16
     2018 from the California State Assembly Committee on Budget website at https://abgt.assembly.ca.
17
     gov/sites/abgt.assembly.ca.gov/files/June%208%20Final%20Close%20Out%20Agenda.pdf.
18
                    13.     Attached as Exhibit J is a true and correct copy of excerpts of Senate Bill
19
     No. 840 (Cal. Leg. 2017-2018 Reg. Sess.). I obtained a copy of this bill on November 15, 2018 from
20
     the California Legislative Information website at http://leginfo.legislature.ca.gov/faces/
21
     billPdf.xhtml?bill_id=201720180SB840&version=20170SB84095CHP.
22
                    14.     Attached as Exhibit K is a true and correct copy of the U.S. Census Bureau
23
     Report: Uses of Census Bureau Data in Federal Funds Distribution – A New Design for the 21st
24
     Century. I obtained a copy of this report on November 19, 2018 from the U.S. Census Bureau website
25
     at https://www2.census.gov/programs-surveys/decennial/2020/program-management/working-
26
     papers/Uses-of-Census-Bureau-Data-in-Federal-Funds-Distribution.pdf.
27

28
                                                         7
               REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF [PROPOSED] BRIEF AMICUS CURIAE
                            OF THE LEGISLATURE OF THE STATE OF CALIFORNIA;
                         DECLARATION OF MICHAEL NARCISO, NO. 3:18-CV-01865-RS
             Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 9 of 185



 1
                        15.    Attached as Exhibit L is a true and correct copy of The George Washington
 2
     Institute of Public Policy Report: Counting for Dollars 2020 - 16 Large Federal Assistance Programs
 3
     that Distribute Funds on Basis of Decennial Census-derived Statistics (Fiscal Year 2015). I obtained a
 4
     copy of this report on November 19, 2018 from the George Washington Institute of Public Policy
 5
     website at https://gwipp.gwu.edu/sites/g/files/zaxdzs2181/f/downloads/California%2008-18- 17.pdf.
 6
                        16.    Attached as Exhibit M is a true and correct copy of excerpts of the May 24,
 7
     2018 Agenda of the Assembly Budget Subcommittee No. 4 on State Administration. I obtained a copy
 8
     of this agenda on November 19, 2018 from the California State Assembly Committee on Budget
 9
     website at https://abgt.assembly.ca.gov/sites/abgt.assembly.ca.gov/files/Sub%204%20May%2024%
10
     20%20%20May%20Revise.pdf.
11
                        17.    On May 24, 2018 the Assembly Budget Subcommittee No. 4 on State
12
     Administration voted to increase funding for Census outreach by $113 million. See Media on
13
     Demand: Assembly Budget Subcommittee No. 4 on State Administration, Thursday, May 24, 2018,
14
     CAL. STATE ASSEMBLY, https://www.assembly.ca.gov/media/assembly-budget-subcommittee-4-
15
     state-administration-20180524/video at 3 3 :32.
16
                        I declare under penalty of perjury that the foregoing is true and correct. I have firsthand
17
     knowledge of the same, except as to those matters described on information and belief, and if called
18
     upon to do so, I could and would testify competently thereto. Executed this 20th day of November,
19
     2018, in Oakland, California.
20

21                                                      ~ ~-c.                         ,ees;:?
                                                       Michael Narciso
22
     (00364966-4)
23

24

25

26

27

28
                                                             8
                    REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF [PROPOSED] BRIEF AMICUS CURIAE
                                 OF THE LEGISLATURE OF THE STATE OF CALIFORNIA;
                              DECLARATION OF MICHAEL NARCISO, NO. 3:18-CV-01865-RS
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 10 of 185




                      EXHIBIT A
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 11 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                     APRIL 24, 2018


                                          AGENDA
        ASSEMBLY BUDGET SUBCOMMITTEE NO. 4 STATE ADMINISTRATION


                          ASSEMBLYMEMBER JIM COOPER, CHAIR

                                TUESDAY, APRIL 24, 2018
                          1:30 P.M. - STATE CAPITOL, ROOM 447



VOTE-ONLY CALENDAR
  ITEM                   DESCRIPTION                                             PAGE
 0845                    DEPARTMENT OF INSURANCE                                    3
 VOTE-ONLY ISSUE 1       MENU MODERNIZATION IT PROJECT                              3
 VOTE-ONLY ISSUE 2       ENHANCED FRAUD INVESTIGATION AND PREVENTION                3
 VOTE-ONLY ISSUE 3       FRAUD ANALYTICS DATA                                       4
 VOTE-ONLY ISSUE 4       PRODUCER LICENSING ENFORCEMENT CASES                       4
 VOTE-ONLY ISSUE 5       IMPLEMENTING RECENT LEGISLATION FOR SURPLUS LINE           4
                         BROKER
 VOTE-ONLY ISSUE 6       WORKER’S COMPENSATION FRAUD PROGRAM                        5
 0650                    OFFICE OF PLANNING AND RESEARCH                            5
 VOTE-ONLY ISSUE 7       SPRING FISCAL LETTER FOR AFFORDABLE HOUSING AND            5
                         SUSTAINABLE COMMUNITIES LIQUIDATION PERIOD
 VOTE-ONLY ISSUE 8       HOUSING PACKAGE IMPLEMENTATION                             6
 8860                    DEPARTMENT OF FINANCE                                      6
 VOTE-ONLY ISSUE 9       TRAILER BILL LANGUAGE: POOLED MONEY INVESTMENT BOARD       6
 VOTE-ONLY ISSUE 10      TRAILER BILL LANGUAGE: STATE ADMINISTRATIVE COSTS          7
 0984                    CALIFORNIA SECURE CHOICE RETIREMENT SAVINGS                7
                         INVESTMENT BOARD
 VOTE-ONLY ISSUE 11      SECURE CHOICE PROGRAM IMPLEMENTATION                       7
 0840                    STATE CONTROLLER’S OFFICE                                  8

 VOTE-ONLY ISSUE 12      PERSONNEL AND PAYROLL SERVICES W ORKLOADS                  8
 VOTE-ONLY ISSUE 13      PAYROLL AUDITS                                             10
 VOTE-ONLY ISSUE 14      LOCAL APPORTIONMENTS W ORKLOAD INCREASE                    10
 VOTE-ONLY ISSUE 15      ROAD MAINTENANCE AND REHABILITATION PROGRAM                11
 7100                    EMPLOYMENT DEVELOPMENT DEPARTMENT                          12
 VOTE-ONLY ISSUE 16      BENEFITS SYSTEM MODERNIZATION                              12
 VOTE-ONLY ISSUE 17      IMPLEMENTATION OF SB 396 AND AB 677 – EMPLOYMENT           13
                         GENDER IDENTITY AND DATA COLLECTION
 7350                    DEPARTMENT OF INDUSTRIAL RELATIONS                         13

 VOTE-ONLY ISSUE 18      APPRENTICESHIP PROGRAM FOR NONTRADITIONAL INDUSTRIES       13

ASSEMBLY BUDGET COMMITTEE
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 12 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                        APRIL 24, 2018

 VOTE-ONLY ISSUE 19      DLSE RECRUITMENT AND ADMINISTRATIVE SERVICES                     14
 VOTE-ONLY ISSUE 20      SCHOOLS' OCCUPATIONAL INJURY AND ILLNESS PREVENTION              15
                         PROGRAMS
 VOTE-ONLY ISSUE 21      LEGISLATION                                                      16

 7120                    CALIFORNIA WORKFORCE DEVELOPMENT BOARD                           17

 VOTE-ONLY ISSUE 22      CALIFORNIA GLOBAL W ARMING SOLUTIONS ACT OF 2006                 17
 7760                    DEPARTMENT OF GENERAL SERVICES                                   18
 VOTE-ONLY ISSUE 23      LEGISLATION                                                      18
 VOTE-ONLY ISSUE 24      MERCURY CLEANERS SITE MONITORING                                 20
 VOTE-ONLY ISSUE 25      MODIFICATION OF FUNDING STRUCTURE FOR CONTRACTED                 21
                         FISCAL SERVICES
 2100                    DEPARTMENT OF ALCOHOLIC BEVERAGE CONTROL                         22

 VOTE-ONLY ISSUE 26      INFORMATION TECHNOLOGY STAFF AUGMENTATION                        22
 VOTE-ONLY ISSUE 27      PHYSICAL AND INFORMATION SECURITY POLICY OPERATION               23
 VOTE-ONLY ISSUE 28      RESPONSIBLE BEVERAGE SERVICE TRAINING PROGRAM ACT                23
                         (AB 1221)
 VOTE-ONLY ISSUE 29      SANTA ANA STATE BUILDING RELOCATION                              24
 1701                    DEPARTMENT OF BUSINESS OVERSIGHT                                 25

 VOTE-ONLY ISSUE 30      INFORMATION TECHNOLOGY OFFICE – W ORKLOAD GROWTH                 25
                         AND RISK MITIGATION
 VOTE-ONLY ISSUE 31      STUDENT LOAN SERVICING ACT IMPLEMENTATION                        26
 7503                    STATE PERSONNEL BOARD                                            27

 VOTE-ONLY ISSUE 32      ADMINISTRATIVE SERVICES W ORKLOAD                                27
 1700                    DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING                        28
 VOTE-ONLY ISSUE 33      SYSTEMIC LITIGATION UNIT                                         28
 VOTE-ONLY ISSUE 34      LEGISLATION (AB 1008 AND SB 63)                                  29
 9210                    LOCAL GOVERNMENT FINANCING                                       30
 VOTE-ONLY ISSUE 35      TRAILER BILL LANGUAGE: STATE SUPPLEMENTATION FOR                 30
                         COUNTY ASSESSORS PROGRAM
 3100                    CALIFORNIA SCIENCE CENTER                                        31
 VOTE-ONLY ISSUE 36      INCREASE CALIFORNIA AFRICAN AMERICAN MUSEUM                      31
                         TEMPORARY HELP
 VOTE-ONLY ISSUE 37      INCREASE CALIFORNIA SCIENCE CENTER REIMBURSEMENT                 31
                         AUTHORITY
 VOTE-ONLY ISSUE 38      INCREASE OFFICE OF EXPOSITION PARK MANAGEMENT                    32
                         AUTHORITY
 7730                    FRANCHISE TAX BOARD                                              33
 VOTE-ONLY ISSUE 39      AUDIT STAFFING INCREASE                                          33
 VOTE-ONLY ISSUE 40      ENTERPRISE DATA TO REVENUE PROJECT                               34
 VOTE-ONLY ISSUE 41      INFORMATION TECHNOLOGY SECURITY ENHANCEMENTS                     35
 7600                    CALIFORNIA DEPARTMENT OF TAX AND FEE ADMINISTRATION              36
 VOTE-ONLY ISSUE 42      CENTRALIZED REVENUE OPPORTUNITY SYSTEM                           36

ASSEMBLY BUDGET COMMITTEE                                                             1
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 13 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                               APRIL 24, 2018


ITEMS TO BE HEARD
  ITEM                   DESCRIPTION                                       PAGE
 0511                    GOVERNMENT OPERATIONS AGENCY                            39
 ISSUE 1                 CIVIL SERVICE TRAILER BILL LANGUAGE                     39
 0650                    OFFICE OF PLANNING AND RESEARCH                         40
 ISSUE 2                 2020 CENSUS OUTREACH                                    40
 ISSUE 3                 2020 CENSUS OUTREACH LANGUAGE ACCESS                    46
 ISSUE 4                 PRECISION MEDICINE                                      47
 8880                    FI$CAL                                                  48
 0840                    STATE CONTROLLER’S OFFICE
 ISSUE 5                 FI$CAL                                                  48
 7502                    DEPARTMENT OF TECHNOLOGY                                53
 ISSUE 6                 DEPARTMENT OVERVIEW AND BUDGET PROPOSALS                53
 7501                    DEPARTMENT OF HUMAN RESOURCES                           56
 ISSUE 7                 STATEWIDE HUMAN RESOURCES W ORKLOAD                     56




ASSEMBLY BUDGET COMMITTEE                                                    2
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 14 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                        APRIL 24, 2018

0650 OFFICE OF PLANNING AND RESEARCH


ISSUE 2: 2020 CENSUS OUTREACH

The Governor’s budget includes a three-year $40.3 million plan to ensure a complete
count of Californians in the 2020 Census.

BACKGROUND

The Governor’s budget includes a census outreach proposal for the next three years.
The proposed $40.3 million plan includes 22 limited term positions, $17.5 million for a
media campaign and $12.5 million of outreach efforts conducted by nonprofit entities.
The total budget is displayed below.




The 2020 Census plan builds off the State’s experience in 2000 and 2010. The State
has lead efforts both years, with the dot-com height year 2000 effort much better
resourced than the depths of the Great Recession effort of 2010. The chart below,
contained in the Budget Change Proposal, shows the outcomes of the last three
censuses in California.




ASSEMBLY BUDGET COMMITTEE                                                           40
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 15 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                           APRIL 24, 2018




On March 23, 2018, President Trump signed the 2018 fiscal plan, which included
$2.814 billion for the Census Bureau, a sharp increase from the 2017 level of funding.

Changes to federal 2020 Census activities.

The 2010 Census cost over $12 billion over the life cycle of the enumeration (which
includes the preparation for and aftermath of the count). The Census Bureau estimated
that completing the 2020 Census in a similar manner as 2010 would cost over $17
billion. To keep costs closer to the costs of the 2010 Census, the Census Bureau is
making a number of significant changes to count operations, including:

      Internet Response. Historically, individuals primarily responded to the census
       via a mailed questionnaire. In 2020, only a portion of households will receive a
       mailed census. Most individuals will be encouraged to respond online. The
       Census Bureau aims to have over 50 percent of respondents respond via the
       internet. (Individuals also will have the option of responding by phone through the
       Census Questionnaire Assistance Center.)

      Address List Update. Typically, the Census Bureau relied heavily on field
       workers to update its national address list. (The national address list is used to
       mail census forms and follow up with non-respondents.) For the 2020 Census,
       the Census Bureau will rely primarily on local government data, satellite imagery,
       and other administrative records to update its address list.

      Reduced Follow Up. The Census Bureau expects to hire 50 percent fewer
       fieldworkers for nonresponse follow up in 2020. Consequently, field operations
       will be substantially reduced in 2020. In previous years, census field workers
       visited households that had not yet responded up to six times to complete their
       surveys. For 2020, the Census Bureau is committing to visiting nonrespondents
       at least once. Given the reduced field presence, the Census Bureau will rely
       heavily on administrative records—like those from the Internal Revenue
       Service—to complete the count.




ASSEMBLY BUDGET COMMITTEE                                                              41
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 16 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                              APRIL 24, 2018

      Citizenship Question. The federal government has decided to include a
       citizenship question in the census, which is projected to reduce the rate of
       response.

Challenges with Census Administration. Funding for the 2020 Census has been
below estimated costs for a number of years. For the current year, the latest federal
budget agreement provided $180 million less than was requested by the Census
Bureau. These reductions have had a number of impacts to census preparations,
including notable impacts to field testing:

          2017 Field Test Canceled. The Census Bureau planned to test a number of
           features of the online response system in 2017, but canceled these tests due
           to budgetary uncertainty.

          Significantly Reduced Census “Dress Rehearsal.” Typically, the Census
           Bureau does a comprehensive test of census operations—known as an end-
           to-end test—in three areas of the county. The different locations chosen
           reflect the differing response challenges throughout the country. This year,
           this rehearsal will only occur in Providence, Rhode Island.

Recent federal action has been encouraging. The federal spending bill that was
recently approved allocates $2.8 billion for Census activities, nearly twice the amount
funding the previous fiscal year and $1.13 billion more than initial requested in the
President’s budget.

Government Accountability Office Raises Concerns.

In a February 2017 report, the GAO identified the Census as a “High-Risk” area of the
federal government, which was vulnerable to waste, fraud, abuse and mismanagement
or need transformative change. The report cited the lack of resources, delays and
missteps in the preparation phase of the census, and concerns about the Bureau’s IT
projects.

LAO POTENTIAL CHALLENGES

The LAO has identified some key challenges for California in the upcoming census

      California Has a Large “Hard to Count” Population. Historically, the census has
       undercounted particular groups of people including young children, the elderly,
       low-income individuals, minorities, renters, foreign-born individuals, and
       individuals living in crowded households. As a majority-minority state, most
       residents of California fit into at least one of these categories. In addition to over
       half of residents being nonwhite, over a quarter of residents are foreign born,
       close to half live in rental housing, and 14 percent have incomes at or below the
       poverty line.



ASSEMBLY BUDGET COMMITTEE                                                                 42
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 17 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                           APRIL 24, 2018

      California Was “Undercounted” in 1990 Census. California was undercounted by
       2.7 percent in the 1990 Census—the fourth highest undercount percentage in the
       country. This cost California roughly $2 billion in federal funds over ten years.
       The undercount also likely cost California a seat in the House of
       Representatives. (See our 1999 report for more on the 1990 undercount in
       California.)

      Changes to 2020 Census May Affect California Count. Moving to a primarily
       internet-based census is a significant change from prior practice. Only a portion
       of households will receive a paper census; the rest will receive instructions by
       mail for how to respond online (or by phone). Concerns have been raised about
       individuals’ willingness to respond via the internet given concerns about
       information security. These concerns—in combination with the potential for a
       question about citizenship—raise the possibility of an undercount in California in
       2020. (By law, information collected in the census about immigration status
       cannot be passed on to immigration enforcement agencies.)

ADVOCATED CONCERNS

Advocates have sent letters to the Committee that suggest that additional resources are
necessary for a complete count. Specifically:

      Nonprofit Contracts: Advocates believe that $12.5 million funding level for
       nonprofit contracts is far less than what is required to achieve the outreach goals
       of the State plan. Several different groups have contacted with the committee
       with different estimates of the funding gap.

      Local Complete Count Committees: Los Angeles County has requested the
       State provide $8.7 million for county complete count efforts. Los Angeles is
       considered the “hardest to count” county in California.       This amount would
       exceed the $3 million proposed for all local complete count efforts.

      Media Funding: Some advocates have raised concerns that the media budget
       proposed in the State Plan would not be sufficient to penetrate in California’s
       large and expensive media markets, especially in non-English media. Advocates
       compare the proposed $17.5 million media budget over three years with the $111
       million annual media budget for Covered California and express concerns that
       the investment may not be sufficient to make a difference.

      Additional State staff: Advocates have expressed concern that the State’s efforts
       are not ramping up fast enough and suggest the state needs to hire experience
       staff with grassroots organizing experience to create the regional strategies
       needed by 2020. In addition, there is concern regarding the speed to which the
       Office can begin contracting with nonprofits given its small core staff.




ASSEMBLY BUDGET COMMITTEE                                                              43
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 18 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                        APRIL 24, 2018

POSSIBLE QUESTIONS

Staff has concerns about the two conflicting timelines included in the Supplemental
Reporting Language and the timeline outlined in the Board report. Staff would like to
work with CalSTRS to ensure that the oversight included in last year’s budget is
preserved.

      How many staff do you currently have working on the Census? How many do
       you anticipate hiring and what is the timeline for getting staffed up?

      When do you plan to open an office in Southern California and what is the
       timeline to staff the region?

      How does the Administration plan to use the $17.5 million for media
       campaign? What kind of market research and message testing will be done to
       ensure what we are saying resonates with individual Hard-to-Count populations?

      How does the State help support local government efforts, like Los Angeles
       County? What is the State role versus that of the locals?

      What is the plan to support residents with answering questions in their
       language?

      In Section D of the Census BCP, Language access is listed just after Sector
       Outreach. Why is it not budgeted for the in the Workload Measures? Language
       access is a significant barrier to filling out the Census form. Does the
       Administration plan to develop a language access program?

      Your plan calls for a post-census evaluation to determine the overall success of
       the Census and make plans for 2030. However, what accountability measures
       will be taken to ensure public funds are used to the maximum effect during the
       actual count? For example, Community Group X receives funds to go door to
       door to encourage residents to fill out the Census. How would you account for
       their time or use of public funds to an Auditor? Hourly? By response rate?

      Many local governments and non-profits are expressing an interest in Census
       outreach. What steps are being taken to ensure efforts aren’t duplicated? How
       will you keep everyone on message and collaborating?

      Will there be Census 2020 Golden State Bears for the public?




ASSEMBLY BUDGET COMMITTEE                                                           44
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 19 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                             APRIL 24, 2018

STAFF COMMENTS

Governor Jerry Brown observed that the federal government “is basically going to war
against the State of California” over immigration issues. The federal government’s
approach toward the Census appears to be weaponized to hurt Californians. First by
instilling fear in our residents that participate in a basic governmental function and then
by punishing the State financially and politically by deliberately undercounting our true
population.

California needs an aggressive and nimble approach to allow our residents to be
counted in a safe and appropriate manner. The proposed budget plan for the census is
a good start given the information available when it was constructed. However, in only
the last three months, the politics, funding, and federal approach has changed in
significant ways. It is unrealistic to believe California can construct an adequate plan for
the next three years given the shifting political dynamics.

Advocates make a compelling case that additional resources will be necessary for the
State to meet the challenges put before us. Staff recommends adopting a budget
framework that signals that the State will provide the higher level of resources
necessary to maximize a complete count of hard to reach populations. Staff will meet
with advocates over the next months to help develop a recommendation that would
meet this goal.

In addition, staff believes OPR needs the flexibility to ask for additional resources as it
gets its efforts underway. As the Select Committee on the Census continues its
oversight of the State’s efforts, this will remove any doubt about the Legislature’s
commitment to devote resources to improve its overall success.

Staff Recommendation: Hold Open




ASSEMBLY BUDGET COMMITTEE                                                                45
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 20 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                            APRIL 24, 2018

ISSUE 3: 2020 CENSUS OUTREACH LANGUAGE ACCESS

The Subcommittee will discuss reporting requirements to monitor language access
concerns related to the census.

BACKGROUND

Over 40 percent of Californians speak a language other than English at home, with at
least 220 different languages spoken in California. As a result, language access is a
major barrier to an accurate count of our population.

The Census Bureau cancelled its Spanish-language test census and has reduced
funding for outreach and messaging related to the Census. This lack of planning at the
federal level enhances the potential challenges in reaching all Californians.

The State Census plan does include reference to addressing language access, but
does not provide a detailed description of how that would be achieved. The State
appears to use a combination of outreach and CBO activities to address the issue, but
some advocates have concerns that this strategy is not cohesive enough to target hard
to count populations with specific language access problems.


STAFF COMMENTS

One of the few criticisms of the State’s successful outreach efforts in 2000 and 2010
was the lack of a clear language access approach. Staff recommends OPR outline a
strategy more clearly in a report, so the Subcommittee can perform further oversight of
the issue in 2019.

SUPPLEMENTAL REPORTING
LANGUAGE

The Office of Planning and Research shall provide a report on the how the State’s
Census 2020 effort will address language access issues by April 1, 2019. This report
will include an identification of languages and populations where language access will
be a challenge to a complete count, an assessment of the federal government’s efforts
to address language issues, and an articulation on how language gaps will be
addressed by state and local efforts, including specific strategies for identified hard-to-
count populations.

Staff Recommendation: Adopt Supplemental Reporting Language




ASSEMBLY BUDGET COMMITTEE                                                               46
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 21 of 185




                      EXHIBIT B
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 22 of 185




   An                                         California
  LAO                               and the 2000 Census
Report

    Introduction          As the U.S. Census Bureau prepares to conduct the nation’s next de-
                          cennial census on April 1, 2000, controversy exists concerning plans to
                          supplement the traditional population headcount with estimates de-
                          rived from statistical sampling techniques.




    LAO Findings          In 1990, the nation’s population was undercounted by roughly 1.6 per-
                          cent. California’s undercount, however, was much higher—2.7 per-
                          cent. This higher undercount likely cost California one seat in the U.S.
                          House of Representatives and at least $2 billion in federal funds during
                          the 1990s.

                          Different subgroups of the population have been undercounted at dif-
                          ferent rates. For example, undercount rates were highest for minori-
                          ties, renters, and those persons living in nontraditional households. As
                          a result, the undercount rates varied significantly among counties. For
                          instance, in 1990 Los Angeles County and most counties in the San
                          Joaquin Valley had rates much higher than the statewide average.

                          The bureau currently plans to release two sets of population figures—
                          one using traditional counting techniques and a second set which uses
                          sampling to correct for the undercount. Congress, however, has not as
                          yet provided funding for the sampling process.

                          If sampling-adjusted numbers are provided, state policymakers will have
                          to decide which set of data to use for redistricting in California and for
                          allocating state funds to localities.




      Elizabeth G. Hill
    Legislative Analyst
                                                                                     July 15, 1999
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 23 of 185




BACKGROUND
  In about a year, the first decennial census of the    munity in documenting demographic trends and
new millennium—Census 2000—will be con-                 their implications, by policymakers to understand
ducted. The decennial census is the single most         the characteristics of the population and its needs,
important source of information about the people        by governments to allocate spending to different
of the United States, and the forthcoming census        governmental entities, and by federal authorities
will be the twenty-second that has taken place          to determine the allocation/apportionment of
over the past 200 years, beginning in 1790.             electoral districts and how many representatives
                                                        each state will have in the Congress. Given these
    Since that first census, each decennial census
                                                        uses, the census is an extremely important under-
has attempted to count each and every person in
                                                        taking, and its integrity and accuracy are of
the country via direct contact. With recent cen-
                                                        paramount importance.
suses, each household receives a questionnaire to
answer and return via the U.S. mail. Households         Current Controversies Regarding the
that do not respond to the questionnaire are            Census
subsequently visited by census staff. This self-           Conducting the census is inherently an ex-
enumeration approach is rooted in the concept of        tremely challenging undertaking involving thou-
relying on a minimally intrusive process and            sands of census workers, a budget in the billions
respect for individual privacy.                         of dollars, and requiring the voluntary cooperation
  In contrast to this method, some governments          of hundreds of millions of people. The challenge is
use more invasive approaches. In Turkey, for            complicated by the sheer physical size of the
example, its latest census involved counting the        country, its geographic diversity, the mobility of its
entire population manually in one day over a            population, its high rates of foreign in-migration,
14-hour period, with people being required to stay      and its nonhomogeneous population reflecting its
home and be counted under threat of punishment          great ethnic diversity and wide mix of urban,
if found in public without special permission           suburban, and rural communities. It also appears
during this time interval.                              that Americans are becoming a bit less responsive
                                                        to the census questionnaire process. Given this,
Why the Census Is So Important                          conducting the census today is a truly massive and
  The decennial census is important because it          difficult undertaking, and inherently open to
provides the only true statistical “snapshot” of the    debate and disagreement about how it can best
entire U.S. population—both in terms of its size        be carried out and/or improved.
and characteristics. It is used for a wide variety of
                                                          History indicates that problems with obtaining
purposes—by economists and the business com-
                                                        accurate census counts are not new. Even when


2
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 24 of 185




                                                                            Legislative Analyst’s Office


Thomas Jefferson—who headed-up the first cen-          Why Was Sampling Proposed?
sus—reported the results, he noted that there was       The interest in statistical sampling evolved in
evidence that some persons had been missed.            response to documented problems experienced in
Over the years, as the country has continued to        previous decennial censuses in accurately measur-
expand and society has undergone changes, there        ing the population. The U.S. Census Bureau had
always have been new challenges to obtaining           previously determined that its decennial censuses
accurate census counts.                                were resulting in population undercounts, and the
                                                       idea of sampling was proposed in part to deal with
  As the U.S. Census Bureau approaches the
                                                       them. The fact that particularly significant
2000 census, however, an unusual degree of
                                                       undercounts occurred in the 1990 census has
controversy exists. The key issue is: Should a
                                                       been especially well documented and publicized
traditional headcount be relied on as in past years,
                                                       in recent years.
or should this headcount be supplemented with
statistical estimates to account for persons missed       Of particular concern has been the fact that
by the enumerators? This has been referred to as       states experiencing larger-than-average
the statistical sampling debate, and has filled the    undercounts have been “shorted” federal funds,
newspaper headlines on-and-off, been the topic of      given that many federal funding formulas use
conferences and symposiums for economists and          population as a factor in determining the share of
demographers, resulted in Congressional hearings,      funds going to individual states. As discussed
and been the subject of litigation.                    below, California is significantly affected by
                                                       undercounting.



WHAT IS KNOWN ABOUT THE 1990 NATIONAL
UNDERCOUNT?
The Causes and Magnitude of the                        undercount since 1940. While the accuracy of the
Undercount                                             census improved steadily (that is, the undercount
  Census undercounts can occur for two basic           declined) between 1940 and 1980, the 1990
reasons: (1) the “master list” of households used      census took a step backward on the fundamental
to identify people is not completely accurate, and     issue of accuracy. Indeed, the 1990 count missed
(2) difficulties are encountered in tracking down      4 million people, an error margin of 1.6 percent.
and collecting information on individuals who live     More troubling, the 1990 census was the first to
in households. Figure 1 (see page 4) provides the      be less accurate than its predecessor.
Census Bureau’s own estimates of the census


                                                                                                           3
             Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 25 of 185




 Figure 1                                                                        census, it has been estimated
 National Census Undercount                                                      that African Americans had a net
 1940 Through 1990
                                                                                 undercount of 4.4 percent,
                                                                                 compared to only 1.2 percent
     Persons (In Millions)
         and Percent                       Net Persons Missed                    for non-African Americans. The
         8                                 Percent Undercount                    latter included 0.9 percent for
                                                                                 whites and 2.3 percent for Asian
         6                                                                       Americans.

                                                                                 Factors Contributing to the
         4
                                                                                 Undercounting Problem
                                                                                   Undercounting is caused by
                                                                                 many factors:
         2
                                                                                 K    Increased Population
                                                                                 Mobility. During the period
                                                                                 1990 to 1994, 17 percent of the
                 1940        1950   1960      1970     1980     1990
                                                                                 American population on average
                                                                                 changed residences each year.
                                                                       This increased mobility makes locating
The Undercount Differs                                                 households harder for census-count
By Population Subgroup                                                 purposes.
  Compounding the undercounting problem is
that different subgroups of the population are                     K   Changing Domestic Living Arrangements.
undercounted to different degrees. For instance,                       Households have always been the major
African Americans tend to be undercounted to a                         focus of census enumeration. In eigh-
greater degree than the population generally. After                    teenth century America, nearly all citizens
                                                                       identified themselves with a household
the 1940 census, for example, the Census Bureau
                                                                       whose members were almost always
gave the Selective Service an estimate of how
                                                                       related by blood, marriage, or through
many young men it could expect to answer its call
                                                                       regular employment and, therefore,
for the war effort. In total, 3 percent more men
                                                                       included servants, apprentices, and resi-
registered for the draft than had been counted by
                                                                       dent farmworkers. Most people lived in a
enumerators. Among the African-American com-
                                                                       family-occupied dwelling, and it was much
munity, however, 13 percent more men showed
                                                                       easier to provide a population count and
up for registration than had been expected based
                                                                       characterize the members of the house-
on 1940 census data. Similarly, in the 1990



4
   Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 26 of 185




                                                                        Legislative Analyst’s Office




ESTIMATING THE 1990 CENSUS UNDERCOUNT
  Prior to 1990, the Census Bureau primarily relied on “demographic analysis” to estimate
the level of the undercount. This analysis relies on such factors as administrative records of
births, deaths, immigration, and emigration to provide estimates of the true population total.

  In 1990, the Census Bureau used an additional technique to generate estimates of the
undercount—the Post Enumeration Survey (PES). Essentially, once the 1990 census was
conducted, the bureau drew a sample of census blocks from around the country. Then,
census staff knocked on the door of each housing unit in the sample census blocks—
regardless of whether it was on the master address list. For each of the blocks, the Census
Bureau compared the information from both sources—that is, the official census and the
PES. Based on the results of the PES survey, an estimate was made of people missed in the
original census count. Then, using a statistical model, these PES estimates of undercount
were used to develop undercount figures for all geographic areas.

   Census research indicates that the majority of the undercount is associated with incor-
rect reporting during the initial census. The PES relies on an intensive effort (much more so
than the initial census) to count all the residents in the sample blocks. This “saturation
coverage” is the key to the survey’s ability to identify the undercount.



 hold. Today, divorce, cohabitation without               their undercount rates being higher than
 marriage, and group housing make the                     for the population generally.
 determination of whom to count and
 where to count them increasingly com-
                                                     K    Other Factors. Other factors which
                                                          influence undercounting include language
 plex. From 1970 through 1990 alone, the
                                                          barriers inhibiting the reading of census
 number of American households grew
                                                          forms and responding to interviews;
 47 percent, while average household size
                                                          habitation in irregular housing units, such
 shrank from 3.1 persons to 2.6 persons,
                                                          as illegal units, certain mobile homes, and
 and nonfamily households grew by
                                                          secured buildings; and neighborhood
 128 percent. Moreover, because higher
                                                          conditions that lead to resistence to
 proportions of the nation’s children,
                                                          outsiders, concealment to protect re-
 renters, and minorities experience these
                                                          sources, and disbelief of census confidenti-
 living arrangements, this contributes to
                                                          ality.


                                                                                                     5
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 27 of 185




Reduced Accuracy Occurred                              How Big was California’s
Despite Increased Funding                              1990 Undercount?
  The 1990 census was the most expensive in              The 1990 census undercount varied signifi-
history, costing $25 per housing unit. In contrast,    cantly by state. In large part this reflected the fact
on an inflation-adjusted basis, the 1970 census        discussed above that undercount rates tend to
cost only $11 per housing unit, and the 1980           differ for different population characteristics and
census cost $20 per housing unit. Therefore, even      living situations, and these are not the same in all
after accounting for inflation and increases to        states. In addition, the extent to which a state’s
population, the 1990 census cost twice as much         population lives in urban versus suburban versus
as the 1970 census.                                    rural settings is a factor.

    Much of this cost increase can be explained by       As noted above, the net 1990 national
the decline in the percentage of households that       undercount was estimated to be 4 million people,
returned the census questionnaire by mail, and         or 1.6 percent of the population. As shown in
the resulting need of more expensive, labor-           Figure 2, California’s undercount was dispropor-
intensive follow-up procedures using hundreds of       tionately worse—an estimated 835,000, or 2.7 per-
census takers going door-to-door. When census          cent, of the state’s population, was missed. In
questionnaires were mailed in 1970, 78 percent of      terms of the number of people undercounted, its
housing units mailed back their questionnaires. By     835,000 undercount was almost double that of
1990, that percentage had fallen to 65 percent.        Texas, the state with the second-highest numerical
                                                       undercount. In percentage terms, the state’s
   Thus, it has been argued that the 1990 census
                                                       undercount rate was fourth highest—trailing only
failed on two fronts: (1) it was too expensive and
                                                       the District of Columbia, New Mexico, and Texas.
(2) it counted too few people. It is because of this
                                                       The geographic distribution of the state’s
experience of the 1990 census that many eco-
                                                       undercount is discussed later.
nomic and demographic experts hold the view
that is has become both physically impossible and
cost-prohibitive to even attempt to directly count
every person in the United States.




6
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 28 of 185




                                                              Legislative Analyst’s Office


Figure 2

1990 Census Undercount, by Region and State


                                  1990 Population Total
                                               Adjusted for    Estimated Undercount
                                                Estimated
Region/State                  Reported         Undercount       Amount        Percent

Northeast:
Connecticut                   3,287,116         3,308,343       21,227           0.6%
Maine                         1,227,928         1,237,130        9,202           0.7
Massachusetts                 6,016,425         6,045,224       28,799           0.5
New Hampshire                 1,109,252         1,118,632        9,380           0.8
New Jersey                    7,730,188         7,774,461       44,273           0.6
New York                     17,990,455        18,262,491      272,036           1.5
Rhode Island                  1,003,464         1,004,815        1,351           0.1
Pennsylvania                 11,881,643        11,916,783       35,140           0.3
Vermont                         562,758           569,100        6,342           1.1
Midwest:
Illinois                     11,430,602        11,544,319      113,717          1.0%
Indiana                       5,544,159         5,572,057       27,898          0.5
Iowa                          2,776,755         2,788,332       11,577          0.4
Kansas                        2,477,574         2,495,014       17,440          0.7
Michigan                      9,295,297         9,361,308       66,011          0.7
Minnesota                     4,375,099         4,394,610       19,511          0.4
Missouri                      5,117,073         5,148,974       31,901          0.6
Nebraska                      1,578,385         1,588,712       10,327          0.7
North Dakota                    638,800           643,033        4,233          0.7
Ohio                         10,847,115        10,921,741       74,626          0.7
South Dakota                    696,004           702,864        6,860          1.0
Wisconsin                     4,891,769         4,921,871       30,102          0.6
                                                                             Continued




                                                                                         7
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 29 of 185




                                                  1990 Population Total
                                                                     Adjusted for     Estimated Undercount
                                                                      Estimated
Region/State                                Reported                 Undercount       Amount       Percent

South:
Alabama                                     4,040,587                 4,113,810         73,223        1.8%
Arkansas                                    2,350,725                 2,392,596         41,871        1.8
Delaware                                      666,168                   678,385        12,217         1.8
District of Columbia                            606,900                   628,309        21,409         3.4
Florida                                    12,937,926                13,197,755       259,829         2.0
Georgia                                     6,478,216                 6,620,641       142,425         2.2
Kentucky                                     3,685,296                 3,746,044        60,748        1.6
Louisiana                                    4,219,973                 4,314,085        94,112        2.2
Maryland                                    4,781,468                 4,882,452       100,984         2.1
Mississippi                                  2,573,216                 2,629,548         56,332        2.1
North Carolina                               6,628,637                 6,754,567       125,930         1.9
Oklahoma                                    3,145,585                 3,202,963         57,378        1.8
South Carolina                               3,486,703                 3,559,547        72,844         2.0
Tennessee                                   4,877,185                 4,964,261         87,076        1.8
Texas                                      16,986,510                17,472,538       486,028         2.8
Virginia                                    6,187,358                 6,313,836       126,478         2.0
West Virginia                                1,793,477                 1,819,363        25,886         1.4
West:
Alaska                                        550,043                    561,276       11,233         2.0%
Arizona                                    3,665,228                  3,754,666        89,438         2.4
California                               29,760,021                 30,597,578       837,557         2.7
Colorado                                    3,294,394                  3,363,637       69,243          2.1
Idaho                                      1,006,749                  1,029,283        22,534         2.2
Hawaii                                     1,108,229                  1,129,170        20,941         1.9
Montana                                       799,065                    818,348       19,283         2.4
Nevada                                     1,201,833                  1,230,709        28,876         2.3
New Mexico                                 1,515,069                  1,563,579        48,510         3.1
Oregon                                     2,842,321                  2,896,472        54,151         1.9
Utah                                       1,722,850                  1,753,188        30,338         1.7
Washington                                  4,866,692                  4,958,320        91,628         1.8
Wyoming                                       453,588                    463,629       10,041          2.2
    U.S. Totals                         248,709,873                 252,730,369     4,020,496        1.6%
Source: U.S. Census Bureau, based on 1990 Post Enumeraton Survey.




8
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 30 of 185




                                                                                 Legislative Analyst’s Office



EFFECTS OF THE 1990 UNDERCOUNT
  As noted previously, two of the more direct                For example, following the 1990 census, each
effects of census undercounts are that (1) they            of the 50 states was given one seat out of the
can affect the regional distribution of representa-        current total of 435. The next, or 51st seat, went
tives from different states in Congress and (2) they       to the state with the highest priority value (Califor-
can affect the interstate distribution of federal funds.   nia) and thus became that state’s second seat. The
                                                           state that had the next-highest priority value (New
Effect of the Undercount on the
                                                           York) captured the 52nd seat, while the state with
House of Representatives
                                                           the third-highest priority value (California again)
  Article 1, Section 2, of the U.S. Constitution
                                                           captured the 53rd seat. This process continued
requires that the census be used to apportion
                                                           until all 435 seats had been assigned to a state.
seats in the U.S. House of Representatives
(House). The effect of the 1990 undercount on                California Would Have Gained an Additional
the allocation of House seats to the 50 states is          Seat Absent the 1990 Undercount. Using the
discussed below.                                           official 1990 census figures, California was allo-
                                                           cated 52 seats in the House, with its 52nd seat
  How Seats Are Allocated Among States. The
                                                           being the 427th allocated under the priority
U.S. Constitution provides that each state will have
                                                           ranking. Washington received the final 435th seat
a minimum of one member in the House, and the
                                                           according to the priority ranking, and the next five
current size of the House (435 seats) has not
                                                           states in priority order were Massachusetts, New
changed since the apportionment made following
                                                           Jersey, New York, Kentucky, and California (in that
the 1910 census. Thus, the current apportionment
                                                           order). Thus, California qualified for the 440th
calculation divides 385 seats (435 seats, minus the
                                                           seat, but because the total number of seats is
50 seats automatically given) among the 50 states.
                                                           fixed at 435, could not receive that 53rd seat.
  The method currently used for apportioning
                                                             Had the 1990 census undercount not occurred,
these 385 seats is called the “method of equal
                                                           the priority-order ranking would have been
proportions.” It was adopted in 1941 following the
                                                           jumbled around. This is because the extent of the
1940 census, and involves establishing a listing of
                                                           undercount differed by state. Adjusting for the
the states according to “priority values.” These
                                                           undercount would have improved California’s
priority values are calculated using a formula
                                                           priority ordering for its 53rd seat from number
which incorporates each state’s population growth
                                                           440 to number 434, or inside the 435 House limit.
relative to the size of each state. Seats 51 through
                                                           Thus, California would have picked up a seat (its
435 are assigned to the 50 states on the basis of
                                                           53rd), due to its large relative undercount. As it
this listing of priority values.
                                                           turns out, this additional seat would have been at


                                                                                                                 9
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 31 of 185




the expense of Wisconsin, whose 9th seat would          less than it should have under a wide range of
have slipped from priority-order ranking 429 using      federal formula grant programs throughout the
the official census data to 436 using the adjusted      1990s. Precise dollar figures regarding federal
data. It should be noted that California is the only    funding effects are difficult to pinpoint, partly
state in the nation to lose a seat because of the       because some of the formulas which are used to
1990 undercount. Moreover, the National Confer-         distribute federal funds are very complex. Figure 3
ence of State Legislators cited in a recent report      lists California’s 15 largest federal grant programs,
an estimate by a demographic research firm that         and summarizes the eight that have been short-
an adjusted 2000 census count would shift at least      changed because of the undercount. Note that
one seat to California as well.                         these figures are for a single fiscal year only, and
                                                        are for only a fraction of the grant programs under
Effect of the Undercount on
                                                        which California receives federal funds. Extrapolat-
Federal Funding Levels
                                                        ing these figures for the entire decade suggests
   Population helps determine the amount of
                                                        that the 1990 census undercount has likely cost
federal funds states receive for a wide variety of
                                                        California an estimated $2.2 billion during the
public programs. Because of this, California’s large
                                                        1990s.
relative census undercount caused it to receive




CALIFORNIA’S UNDERCOUNT—
A GEOGRAPHIC PERSPECTIVE
  Just like individual states experienced different     and distinct economic and geographic characteris-
relative 1990 census undercounts, so did                tics. These regions include:

                                                           K
California’s different geographic regions. This
                                                                Southern California, which consists of Los
reflects such factors as regionally different popula-
                                                                Angeles, Orange, San Diego, Ventura,
tion characteristics, different living styles and
                                                                Riverside, and San Bernardino Counties.
arrangements, and different degrees of urbaniza-
tion, suburbanization, and rural living.                   K    The San Francisco Bay Area, which
  Figure 4 (see page 12) shows the percentage                   includes the nine counties which are
undercounts which characterized the state’s broad               proximate to the San Francisco Bay.
geographic regions in 1990. For this purpose,              K    The Central Valley, which ranges from
California’s counties were grouped into five                    Kern County in the south to Shasta
regions, each of which has somewhat different



10
             Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 32 of 185




                                                                                        Legislative Analyst’s Office


Figure 3

California's Estimated Loss in Federal Funding
Due to 1990 Census Undercount
Fifteen Largest Grant Programs
(In Thousands)
                                                                                                                  a
Federal Program                                                                                           Amount
                                                                                                                      b
Adoption Assistance                                                                                           $995
                                                                                                                   c
Prevention and Treatment of Substance Abuse                                                                  3,632
                                                                                                                   c
Child Care and Development                                                                                   1,883
                                                                                                                   d
Employment and Training Assistance                                                                              —
                                                                                                                   d
Employment Services                                                                                             —
                                                                                                                   b
Foster Care                                                                                                  9,353
                                                                                                                   d
Highway Planning and Construction                                                                               —
                                                                                                                   d
Low Income Home Energy                                                                                          —
                                                                                                                   b
Medicaid                                                                                                   197,912
Rehabilitation Services                                                                                      4,719
Social Services                                                                                              3,213
                                                                                                                   d
Special Education                                                                                               —
                                                                                                                   d
Women Infants and Children Program (WIC)—Food                                                                   —
                                                                                                                   d
WIC—Nutritional Services and Administration                                                                     —
                                                                                                                   c
Vocational Education                                                                                         1,128
  Total                                                                                                   $222,835
a
  Federal fiscal year 1998 unless otherwise indicated.
b
  Federal fiscal year 1997.
c
  Federal fiscal year 1999.
d
  These programs do not use population data to allocate funding.
Source: United States General Accounting Office.




          County in the north, and includes such                      K   The Rest-of-the-State, which consists of the
          midsized metropolitan areas as Sacra-                           rural mountainous counties surrounding
          mento, Stockton, Fresno, Modesto, and                           the Central Valley, and Imperial County.
          Bakersfield.
                                                                     Figure 5 (see page 13) and Figure 6 (see page
   K      The Central Coast, ranging from the                      15) report the undercount figures for California’s
          counties of Santa Barbara in the south to                counties and larger cities, respectively. Note that
          Santa Cruz in the north.                                 all but two counties (Marin and Placer) and three




                                                                                                                      11
            Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 33 of 185




 Figure 4                                                                   high undercount. In fact, Los
 California Census Undercount by Region                                     Angeles was the only county in
Persons and Percent                                                         this region which experienced a
1990                                                                        higher undercount than the state
                                                                            in its entirety. It accounted for
                                                                            30 percent of the state’s popula-
                                            Central Valley
                                                                            tion but was home to almost
                                                (2.8%)                      37 percent (about 306,000) of
                                           136,939 Persons
   Rest-of-State                                                            the statewide’s undercounted
      (2.5%)
  20,854 Persons                                                            individuals.
                                                        Southern
                                                     California (2.9%)        San Francisco Bay Area. In
                                                     499,909 Persons        contrast to Southern California,
      San Francisco
     Bay Area (2.3%)
     142,715 Persons
                                                                            the nine-county San Francisco
                                                                            Bay Area accounted for less of
                                                                            the undercount than its popula-
               Central Coast                                                tion share—17 percent of the
                  (3.0%)
              37,135 Persons                                                undercount, three percentage
                                                                            points below its share of 1990
                                                                            official state population. Three
                                                                            counties—Marin, San Mateo, and
cities (Santa Clarita, Thousand Oaks, and Tor-                           Contra Costa—all posted
rance) had undercount rates higher than the             undercount figures considerably lower than the
nation as a whole (1.6 percent).                        state (rates of 1.2 percent, 1.7 percent, and
                                                        1.8 percent, respectively). These three rates rank
Regional Experience                                     among the six lowest of all the counties, and offset
  The 1990 census undercount experience in the          higher undercount rates in such Bay Area counties
state’s five broad geographic regions was as            as San Francisco and Alameda.
follows:
                                                             Central Valley. The Central Valley posted
  Southern California. In 1990, this region             undercount figures which generally mirrored that
contained 57 percent of the state’s population,         of the state as a whole. That is, the region com-
and slightly more than 60 percent of the census         prised 16 percent of the statewide population and
undercount occurred in it. The experience for this      accounted for 16 percent of the statewide
region, however, is completely explained by Los         undercount. However, like Southern California,
Angeles County, which itself had an extremely           the Central Valley also exhibited considerable



12
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 34 of 185




                                                                   Legislative Analyst’s Office


Figure 5

1990 California Census Undercount


                                           1990 Population Total
                                                       Adjusted for    Estimated Undercount
                                                        Estimated
Region/County                             Reported     Undercount       Amount      Percent

Southern California:
Los Angeles                                8,863,164     9,168,936       305,772       3.3%
Orange                                     2,410,556     2,461,397        50,841       2.1
Riverside                                  1,170,413     1,199,176        28,763       2.4
San Bernardino                             1,418,380     1,455,650        37,270       2.6
San Diego                                  2,498,016     2,560,552        62,536       2.4
Ventura                                      669,016       683,743        14,727       2.2
 Subtotals                                17,029,545    17,529,454       499,909       2.9%
San Francisco Bay Area:
Alameda                                    1,279,182     1,317,262        38,080       2.9%
Contra Costa                                 803,732       817,986        14,254       1.7
Marin                                        230,096       232,969         2,873       1.2
Napa                                         110,765       113,321         2,556       2.3
San Francisco                                723,959       745,580        21,621       2.9
San Mateo                                    649,623       661,717        12,094       1.8
Santa Clara                                1,497,577     1,531,401        33,824       2.2
Solano                                       340,421       348,548         8,127       2.3
Sonoma                                       388,222       397,508         9,286       2.3
 Subtotals                                 6,023,577     6,166,292       142,715       2.3%
Central Valley:
Butte                                        182,120       186,843         4,723        2.5%
Colusa                                        16,275        16,992           717        4.2
El Dorado                                    125,995       128,454         2,459        1.9
Fresno                                       667,490       692,182        24,692        3.6
Kern                                         543,477       558,924        15,447        2.8
Kings                                        101,469       105,195         3,726        3.5
Madera                                        88,090        91,267         3,177        3.5
Merced                                       178,403       185,469         7,066        3.8
Placer                                       172,796       175,290         2,494        1.4
Sacramento                                 1,041,219     1,065,246        24,027        2.3
San Joaquin                                  480,628       495,277        14,649        3.0
Shasta                                       147,036       150,146         3,110        2.1
Stanislaus                                   370,522       380,819        10,297        2.7
                                                                                   Continued


                                                                                              13
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 35 of 185




                                          1990 Population Total
                                                      Adjusted for   Estimated Undercount
                                                       Estimated
Region/County                            Reported     Undercount      Amount    Percent
Sutter                                      64,415         66,163       1,748       2.6
Tulare                                     311,921        323,772      11,851       3.7
Yolo                                       141,092        145,974       4,882       3.3
Yuba                                        58,228         60,102       1,874       3.1
 Subtotals                                4,691,176     4,828,115     136,939       2.8%
Central Coast:
Monterey                                   355,660        367,820      12,160       3.3%
San Benito                                  36,697         38,192       1,495       3.9
San Luis Obispo                            217,162        222,870       5,708       2.6
Santa Barbara                              369,608        381,099      11,491       3.0
Santa Cruz                                 229,734        236,015       6,281       2.7
 Subtotals                                1,208,861     1,245,996      37,135       3.0%
Rest of State:
Alpine                                       1,113          1,148          35       3.0%
Amador                                      30,039         30,482         443       1.5
Calaveras                                   31,998         32,606         608       1.9
Del Norte                                   23,460         24,035         575       2.4
Glenn                                       24,798         25,686         888       3.5
Humboldt                                   119,118        122,441       3,323       2.7
Imperial                                   109,303        113,271       3,968       3.5
Inyo                                        18,281         18,876         595       3.2
Lake                                        50,631         51,774       1,143       2.2
Lassen                                      27,598         28,162         564       2.0
Mariposa                                    14,302         14,673         371       2.5
Mendocino                                   80,345         82,788       2,443       3.0
Modoc                                        9,678          9,921         243       2.4
Mono                                         9,956         10,328         372       3.6
Nevada                                      78,510         79,826       1,316       1.6
Plumas                                      19,739         20,195         456       2.3
Sierra                                       3,318          3,401          83       2.4
Siskiyou                                    43,531         44,578       1,047       2.3
Tehama                                      49,625         50,823       1,198       2.4
Trinity                                     13,063         13,317         254       1.9
Tuolumne                                    48,456         49,390         934       1.9
 Subtotals                                 806,862        827,721      20,859       2.5%
     California Totals                   29,760,021    30,597,578     837,557       2.7%




14
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 36 of 185




                                                                  Legislative Analyst’s Office


Figure 6

1990 California Census Undercount for Larger Cities a
                                         1990 Census Total
                                                   Adjusted for      Estimated Undercount
                                                    Estimated
Region/City                           Reported     Undercount        Amount       Percent

Southern California:
Anaheim                                 266,406        273,740         7,334          2.7%
Chula Vista                             135,163        138,715         3,552          2.6
El Monte                                106,209        110,792         4,583          4.1
Escondido                               108,635        111,040         2,405          2.2
Fullerton                               114,144        116,725         2,581          2.2
Garden Grove                            143,050        146,412         3,362          2.3
Glendale                                180,038        184,515         4,477          2.4
Huntington Beach                        181,519        184,639         3,120          1.7
Inglewood                               109,602        116,991         7,389          6.3
Irvine                                  110,330        112,191         1,861          1.7
Long Beach                              429,433        445,925        16,492          3.7
Los Angeles                           3,485,398      3,624,206       138,808          3.8
Moreno Valley                           118,779        121,925         3,146          2.6
Oceanside                               128,398        131,711         3,313          2.5
Ontario                                 133,179        137,458         4,279          3.1
Orange                                  110,658        112,738         2,080          1.8
Oxnard                                  142,216        147,164         4,948          3.4
Pasadena                                131,591        136,431         4,840          3.5
Pomona                                  131,723        137,116         5,393          3.9
Rancho Cucamonga                        101,409        103,309         1,900          1.8
Riverside                               226,505        232,608         6,103          2.6
San Bernardino                          164,164        170,249         6,085          3.6
San Diego                             1,110,549      1,143,032        32,483          2.8
Santa Ana                               293,742        305,815        12,073          3.9
Santa Clarita                           110,642        111,997         1,355          1.2
Simi Valley                             100,217        102,006         1,789          1.8
Thousand Oaks                           104,352        105,407         1,055          1.0
Torrance                                133,107        135,125         2,018          1.5
                                                                                 Continued




                                                                                            15
               Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 37 of 185




                                                                            1990 Census Total
                                                                                        Adjusted for     Estimated Undercount
                                                                                         Estimated
Region/City                                                           Reported          Undercount        Amount        Percent

San Francisco Bay Area:
Berkeley                                                                  102,724           106,630         3,906           3.7%
Concord                                                                   111,348           113,137         1,789           1.6
Fremont                                                                   173,339           176,094         2,755           1.6
Hayward                                                                   111,498           114,720         3,222           2.8
Oakland                                                                   372,242           391,553        19,311           4.9
Salinas                                                                   108,777           112,703         3,926           3.5
San Francisco                                                             723,959           745,573        21,614           2.9
San Jose                                                                  782,248           801,296        19,048           2.4
Santa Rosa                                                                113,313           115,898         2,585           2.2
Sunnyvale                                                                 117,229           119,999         2,770           2.3
Vallejo                                                                   109,199           112,178         2,979           2.7
Central Valley:
Bakersfield                                                               174,820           179,398         4,578           2.6%
Fresno                                                                    354,202           366,527        12,325           3.4
Modesto                                                                   164,730           168,849         4,119           2.4
Sacramento                                                                369,365           380,736        11,371           3.0
Stockton                                                                  210,943           218,358         7,415           3.4
a
    Defined as cities with populations in excess of 100,000 as of 1990.




intercounty variation. The Central Valley is essen-                            posted the lowest undercount rate of any subre-
tially comprised of two subregions—the San                                     gion—2.3 percent. This was despite the fact that it
Joaquin Valley (extending from Kern County to                                  contains Colusa County, which had the highest
San Joaquin County) and the Sacramento Valley                                  undercount rate of all the counties in the state.
(including Sacramento County up to Shasta
                                                                                    Central Coast and Rest-of-the-State. The final
County). The census data reveal that the entire
                                                                               two broad geographic regions of California—the
San Joaquin Valley (all eight counties) suffered a
                                                                               Central Coast and the Rest-of-the-State region—
collective undercount of 3.2 percent, significantly
                                                                               together posted undercount rates proportional to
higher than the statewide average of 2.7 percent,
                                                                               their shares of population. That is, the two regions
and easily the highest of any subregion in the
                                                                               collectively accounted for about 7 percent of the
state. Conversely, the Sacramento Valley counties
                                                                               state’s official population count in 1990, as well as




16
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 38 of 185




                                                                           Legislative Analyst’s Office


about 7 percent of the estimated statewide census     large undercount rates in San Benito and
undercount. However, the Central Coast taken          Monterey Counties. These above-average rates
alone experienced the largest undercount rate of      were offset by generally lower undercount rates
all five geographic regions (3 percent), driven by    for the 21 remaining, mostly rural counties.




STATISTICAL SAMPLING—
THE BUREAU’S PROPOSED SOLUTION
  In response to the undercounting problem            count. The Census Bureau is proposing to change
associated with past censuses—especially in           this traditional practice in 2000, and augment the
1990—the Census Bureau, as noted above, advo-         head count itself by incorporating the results of
cates the use of statistical sampling methods to      sampling.
increase accuracy. “Sampling” occurs whenever
                                                      An Overview of the Proposal
the information on a portion of the population is
                                                         The Original Proposal. The Census Bureau’s
used to infer information on the population at
                                                      original objective with respect to the upcoming
large. This approach is intended to deal with both
                                                      2000 census was to physically count the popula-
the component of the undercount problem
                                                      tion in 90 percent of the households it was aware
associated with inaccuracies in the master list of
                                                      of in every census tract (each of which contains
households, as well as the component associated
                                                      roughly 4,000 people). It would then account for
with imperfect information about the population
                                                      the remainder of the population through scientific
residing in known households.
                                                      sampling techniques.
  Actually, statistical sampling has been used
                                                        In addition to the above process, the Census
since 1940 to obtain detailed demographic
                                                      Bureau wanted to conduct a second sample of
information about the population. In 1990, for
                                                      750,000 households nationwide drawn from all
example, about one-in-six residents were sent a
                                                      ethnic groups and geographic locations, as a sort
special long-form questionnaire to fill out, the
                                                      of “quality assurance” check. This sample would
results of which were used to draw inferences
                                                      allow the bureau’s statisticians to gauge whether
about various attributes of the general population.
                                                      some particular demographic groups were mis-
(This same process with respect to the long-form
                                                      counted in the first-round census calculations, in
questionnaire will be repeated in 2000.) Through
                                                      which case the preliminary results would then be
1990, however, the population totals themselves
                                                      adjusted accordingly.
have reflected only the actual population head



                                                                                                        17
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 39 of 185




  According to the Census Bureau, if such a             A Detailed Look at How
sampling method had been used, there was a              The 2000 Census Will Proceed
90 percent chance that its estimate of the nation’s       The initial phases of the Census 2000 project
population would be within 0.1 percent of the           would be similar to those of previous census
true number. On the other hand, if no sampling          counts which did not use sampling. The first step
methods were used, it estimated that the likely         calls for developing a list of every housing unit in
undercount would be about 1.9 percent, even             the nation (the so-called master list). To contact all
higher than the 1.6 percent undercount in 1990.         addresses, the Census Bureau plans to merge its
                                                        1990 Census Address List with a current address
  The Current Plan. As discussed below, recent
                                                        list from the U.S. Postal Service. Local govern-
court decisions provide that congressional seats
                                                        ments would then be given the opportunity to
may not be apportioned using sample-adjusted
                                                        review and update the list. The result will be a
data. This means that the Census Bureau cannot
                                                        national listing consisting of about 120 million
rely on a 90 percent coverage plan. Rather, it must
                                                        addresses. In April 2000, a series of mailings will
try to make its coverage as close to 100 percent as
                                                        be sent to each address on the list. Specifically,
possible. As a result, the bureau recently modified
                                                        each address will be mailed a prenotice letter,
its original plan for sampling. It now plans to
                                                        followed by the official questionnaire, followed by
attempt to physically count everyone and then
                                                        a “reminder” or “thank you” postcard, as appropri-
adjust this count using an Accuracy and Coverage
                                                        ate. To achieve as large a response rate as pos-
Evaluation (ACE) survey involving approximately
                                                        sible, census questionnaire forms also will be
300,000 households—twice as large as the one
                                                        available in different languages at public places,
used in 1990 but less than half of the one origi-
                                                        such as libraries and post offices. Thus, the starting
nally proposed. The bureau believes that this
                                                        point for both the 1990 and 2000 censuses is in
modified plan, like the original plan, will signifi-
                                                        principle the same—a listing of the nation’s house-
cantly improve census accuracy—both in terms of
                                                        holds and other places of residences (such as
identifying missed households and obtaining more
                                                        nursing homes and dormitories).
accurate data on counted households. However,
the unadjusted data will be used to apportion             As previously, the Census Bureau will focus on
congressional seats, and the survey-adjusted data       those households not responding to the census
will be available for other purposes. The bureau        forms and/or other correspondence sent to them.
estimates that the cost of conducting the 2000          Interviewers will go door-to-door to collect infor-
census will be $4.5 billion, $1.7 billion higher than   mation from all the nonresponders they can
its original estimate, due to the need to try to        locate, along with collecting information when
count everyone.                                         possible about them from third-party sources such
                                                        as neighbors and postal carriers.




18
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 40 of 185




                                                                             Legislative Analyst’s Office


   There will still be persons who are missed or       three dress rehearsal sites were Sacramento; the
incorrectly enumerated in this process. For ex-        11 rural counties surrounding Columbia, South
ample, people in the responding housing units          Carolina; and the Menominee Reservation in
may make errors in filling out the census question-    Wisconsin. The three trial run sites were chosen
naire. Likewise, some households may not even be       because they have attributes reflective of the
included on the master-address list for the ques-      various challenges that Census 2000 will confront.
tionnaire. To address these problems, the bureau       Specifically, Sacramento was chosen to represent
will undertake the post-census ACE survey. A           urban conditions; the multicounty area surround-
similar survey was conducted in 1990, but the          ing Columbia was selected because it provided an
results were not incorporated into the final popula-   opportunity to test procedures in suburban and
tion figures. The ACE survey will be twice as big as   rural areas; and the final test site was chosen to
the previous one and, hence, be more useful for        demonstrate the special procedures planned for
adjusting the data.                                    use on Native American Indian reservations.

  In summary, the key difference between the             The results from these three dress rehearsals
1990 census and the planned 2000 version is that       will allow the bureau to evaluate the new proce-
in 2000 a population series will be available which    dures being considered for Census 2000. These
incorporates the undercount identified by the          include user-friendly forms and digital capture of
post-census survey, if policymakers wish to use it.    forms. In addition, the Census Bureau tested the
                                                       statistical sampling techniques it intends to use in
  What About the Homeless? In 2000, the
                                                       the 2000 census. The site selection criteria for the
Census Bureau will enumerate people at service
                                                       dress rehearsal allowed populations to be assessed
locations (such as shelters, soup kitchens, and
                                                       with certain attributes associated with the 1990
regularly scheduled food vans) that primarily serve
                                                       census undercount.
people without housing. Efforts are also planned
to enumerate persons without housing at targeted         The Case of Sacramento. Sacramento was
nonsheltered outdoor locations. In this way, the       specifically selected because its population
Census Bureau will seek to include people without      variations are felt to be reflective of those charac-
housing in the census who might be missed in the       terizing California generally, and it was felt that
traditional enumeration of housing units and           Sacramento provides a good “testing ground” to
group quarters.                                        evaluate efforts to capture the classifications of
                                                       persons generally missed in 1990. Figure 7 (see
Experience With Pre-Census “Trial Runs”
                                                       page 20) shows the results from the Sacramento
  In preparation for the upcoming census, the
                                                       trial run. These results suggest a continuation of
bureau conducted “dress rehearsals” at three sites
                                                       two trends identified in the 1990 census.
around the country in the spring of 1998. The



                                                                                                            19
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 41 of 185




  K   The Undercount Problem Persists. As the                  category all experienced undercount rates
      figure shows, the total undercount figure                exceeding 8 percent, and the composite
      for Sacramento was 6.3 percent, more                     rate for non-Whites was 7.7 percent. In
      than double the reported undercount the                  contrast, the undercount rate for Whites
      city experienced in 1990.                                was 4.9 percent.

  K   Some Ethnic Groups Are Less Likely to Be          Thus, many experts believe that the results of
      Counted Than Others. As the figure             the Sacramento rehearsal suggest that, absent
      indicates, the undercount rates for each       statistical sampling as a corrective remedy, the
      nonwhite subgroup exceeds that for the         census undercount resulting from the 2000 census
      city as a whole. Indeed, African Ameri-        may be even larger and the population totals more
      cans, Native Americans, and the “Other”        problematic than for the 1990 experience.


Figure 7

Summary Results of 1998 Census Dress Rehearsal
(Sacramento)


                                                     Population Totals
                                                  Unadjusted       Adjusted          Undercount
                                                     for              for
Ethnic Group                                      Undercount      Undercount     Amount      Percent
White                                               185,478          195,046       9,568        4.9%
Black/African American                               58,443            63,826      5,383        8.4
Asian/Pacific Islander                               59,265            63,125      3,860        6.1
American Indian, Alaskan Native                      11,270            12,327      1,057        8.6
Other                                                63,285            68,988      5,703        8.3
 Totals                                             377,741           403,312      25,571        6.3%




20
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 42 of 185




                                                                            Legislative Analyst’s Office



WHERE DOES THE SAMPLING CONTROVERSY
STAND TODAY?
Litigation Challenging Sampling                       Thus, the court’s interpretation of the Census Act
   In 1998, in response to suits challenging the      suggests that population counts adjusted by
use of sampling for census purposes, it was ruled     sampling could or even should be used for these
at the federal district court level that sampling     other purposes. Both Clinton Administration
methods may not be used to produce the popula-        officials and Census Bureau officials have signaled
tion counts used to reapportion seats in Congress.    their intention to do so.
  These rulings were upheld by the Supreme              Given the court decision, the Census Bureau
Court in January 1999, when it found that the         plans to produce two sets of population figures—a
census law directly prohibits use of statistical      traditional head-count version for the purpose of
sampling to adjust population figures used to         congressional apportionment, and then a second
allocate House of Representative members among        set of numbers which corrects for the undercount.
the states. The court drew a distinction, however,    The latter, more complete figures would be made
between using sampling to adjust the head-count       available in a form that allows them to be used, if
figures used to apportion seats in the House          so desired by policymakers, for intrastate redistrict-
among the 50 states, and statistical adjustment of    ing, determining the allocation of federal funds,
those figures for other purposes (such as the         and various other purposes. However, this would
distribution of federal funds to the states). While   be contingent on Congress agreeing to appropri-
federal law bars sampling for apportionment, the      ate the money for the Census Bureau to produce
court said it permits and perhaps even may            sample-adjusted figures following the regular head-
require statistical adjustments for other purposes.   count enumeration.




                                                                                                        21
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 43 of 185




WHAT COMES NEXT?
  At this point, the 2000 census and the sampling        versus unadjusted) should be used to re-draw the
controversy surrounding it remains an unfinished         boundaries of the state’s Congressional districts,
story. Several key issues remain to be resolved.         as well as the Legislature’s Senate and Assembly
                                                         districts?
  Federal Issues. At the federal level, there are
two key decision points. The first involves whether         The second key California issue facing the
Congress will fund the ACE survey. If it does not,       Legislature will involve the geographic dispersion
that will be the end of the story, as only one set of    of certain state funds to localities. Under current
population figures will be produced—reflecting an        law, for example, population influences how
actual census headcount that is unadjusted for the       vehicle license fee revenues, certain gasoline tax
undercount through sampling. If the ACE survey is        proceeds, and funds under the Citizens’ Option
funded, however, a second key decision will then         for Public Safety (COPS) program are geographi-
have to be made—namely, what set of population           cally allocated. Thus, the amounts of dollars going
data should be used to distribute federal funds          to different localities under these programs will
amongst the states, the unadjusted or sample-            depend, in part, on whether adjusted versus
adjusted census results?                                 unadjusted population figures are used.

  California Issues. Should sample-adjusted                Thus, depending on actions at the federal level,
census data be made available through the ACE            the state may soon have to deal with the impact of
survey, the state will have to face several impor-       sampling on the census data.
tant issues. The first involves redistricting—specifi-
cally, which set of population data (adjusted




22
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 44 of 185




                                                 Legislative Analyst’s Office




                                                                         23
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 45 of 185




     Acknowledgments                                         LAO Publications


                                                         L
     This report was prepared by Robert Ingenito,            To request publications call (916) 445-2375.
     under the supervision of David Vasché. The              This report and others, as well as an E-mail
     L egislative An alyst’s Of fic e (L AO) is a            subscription service, are available on the
     nonpartisan office which provides fiscal and            LAO’s internet site at www.lao.ca.gov. The
     p o lic y i nf o rmat i o n an d ad vic e to th e       LAO is located at 925 L Street, Suite 1000,
     Legislature.                                            Sacramento, CA 95814.



24
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 46 of 185




                      EXHIBIT C
            Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 47 of 185




Se na t e Bud g et a nd F is c a l Rev ie w —H o l ly J . M it che ll , Cha i r

SUBCOMMITTEE NO. 4                                                                Agenda
Senator Richard D. Roth, Chair
Senator Steven M. Glazer
Senator Scott Wilk



                                        Thursday, March 15, 2018
                                 9:30 a.m. or upon adjournment of session
                                        State Capitol - Room 2040

                                                          PART A
                                    Consultant: James Hacker
Vote Only Calendar
Item      Department
2240      Department of Housing and Community Development
Issue 1   Roberti Affordable Sales Program                                             3
Issue 2   Transactions Unit Fund Shift                                                 3
Issue 3   Mobilehome Purchase Program Technical Assistance (SB 136)                    3
Issue 4   Mobilehome Release of Liability (SB 542)                                     3
1700      Department of Fair Employment and Housing
Issue 1   Job Applicant Criminal History (AB 1008)                                     3
Issue 2   New Parental Leave Act (SB 63)                                               3

Items Proposed for Discussion
Item      Department
2240      Department of Housing and Community Development
Issue 1   Legislative Proposal: Office of Homeless Youth (SB 918)                      5
Issue 2   Statewide Housing Package (SB 2 and SB 3)                                    6
Issue 3   Affordable Housing and Sustainable Communities Program                       10
Issue 4   Veteran’s Housing and Homelessness Prevention Program                        11
Issue 5   Long-Term Monitoring and Default Reserve                                     12
Issue 6   Housing for a Healthy California (AB 74)                                     14
Issue 7   Community Development Block Grant Program Redesign                           16
1700      Department of Fair Employment and Housing
Issue 1   Systemic Litigation Unit                                                     19
0650      Governor’s Office of Planning and Research
Issue 1   California Institute to Advance Precision Health and Medicine                21
Issue 2   OPR Housing Package Response                                                 22
Issue 3   California Complete Count – Census 2020                                      23

Public Comment
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 48 of 185
Subcommittee No. 4                                                                   March 15, 2018




Pursuant to the Americans with Disabilities Act, individuals who, because of a disability, need special
assistance to attend or participate in a Senate Committee hearing, or in connection with other Senate
services, may request assistance at the Senate Rules Committee, 1020 N Street, Suite 255 or by calling
(916) 651-1505. Requests should be made one week in advance whenever possible.




Senate Committee on Budget and Fiscal Review                                                          2
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 49 of 185
Subcommittee No. 4                                                                 March 15, 2018




0650 OFFICE OF PLANNING AND RESEARCH
The Office of Planning and Research (OPR) assists the Governor and the Administration in planning,
research, policy development, and legislative analyses. OPR formulates long-range state goals and
policies to address land use, climate change, population growth and distribution, urban expansion,
infrastructure development, groundwater sustainability and drought response, and resource protection.
OPR maintains and updates the General Plan Guidelines, the California Environmental Quality Act
(CEQA) Guidelines, and operates the CEQA Clearinghouse. OPR also houses and supports the
Strategic Growth Council (SGC).

Budget Overview: The Governor’s budget proposes $570 million and 69.5 positions to support OPR in
the budget year, as shown in the figure below. This is an increase of 24 positions and a decrease of
$330 million, mainly due to a decline in Greenhouse Gas Reduction Fund resources and the addition of
resources related to the Census 2020 effort.




Senate Committee on Budget and Fiscal Review                                                        20
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 50 of 185
Subcommittee No. 4                                                                        March 15, 2018




Issue 1: California Institute to Advance Precision Health and Medicine

Governor’s Proposal: The budget includes trailer bill language to establish the California Institute to
Advance Precision Health and Medicine as a non-profit entity, and to appropriate $30 million in one-
time General Fund resources for the Institute.

Background: The California Initiative to Advance Precision Medicine, launched in 2015 by Governor
Brown, is currently hosted by the University of California, San Francisco, under the direction of OPR
and through an interagency contract between OPR and UC/UCSF. Grants to demonstration projects
flow through UCSF and are approved by OPR.

To date, the state has appropriated $23 million in General Fund to OPR for precision medicine.
Provisional language was included in each appropriation to ensure that funding was available for
projects in both northern and southern California. The Initiative utilized a competitive, merit-based
application process, with a peer-reviewed selection process. Eight demonstration projects have been
funded, an asset inventory and economic analysis are both in progress, multiple convenings have been
held, and a new RFP is in development. A Precision Medicine Advisory Committee was established in
fall of 2017, which will issue recommendations to the state by December 2018.

Staff Comments: The Administration has indicated that the new Institute is intended to be a nonprofit
corporation, governed by a 19-member Board of Directors, including the Director of the Office of
Planning and Research, who will serve as an ex officio member of the Board. Sixteen members are to
be appointed by the Governor, while two public members are to be appointed by the Legislature.

The transition to a nonprofit institute will change the administration of funds (from calls for proposals
to grant oversight) from a single institution model with oversight by OPR, to an independent nonprofit
with oversight from a board with broad public and private institutional representation. Additionally, the
activities of the institute will be broader than the initiative. As projects mature, new technologies, tools,
datasets and protocols will become available for wider use. Findings will become more actionable, and
recommendations may be relevant across the health delivery network. The mission of the institute will
include integrating successful precision health and medicine practices into the healthcare system.

While the Legislature has determined precision medicine enough of a priority to fund it over the last
four years, this proposal raises several questions. First, staff notes that establishing a non-profit entity
may not be the best approach for funding this type of research, as doing so would remove funding
decisions from the annual appropriations process. Second, it is unclear whether $30 million is the
appropriate level of funding. Lastly, given the potentially significant investment of General Fund
dollars, a more robust level of reporting than proposed in the trailer bill is appropriate.

Questions:
   What kinds of flexibility does the non-profit approach give the Institute that using the annual
      budget process does not?
   What kind of outcomes is OPR targeting with this shift?

Staff Recommendation:
Hold open.

Senate Committee on Budget and Fiscal Review                                                               21
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 51 of 185
Subcommittee No. 4                                                                      March 15, 2018




Issue 2: OPR Housing Package Response

Governor’s Proposal: The budget requests $333,000 in reimbursement authority and 2.0 positions in
2018-19 and 2019-20 to provide technical assistance as required by SB 2 (Atkins), Chapter 364,
Statutes of 2017, and to create a technical advisory on recent statutory changes that affect the California
Environmental Quality Act (CEQA).

Background: SB 2 created a $75 fee on the recording of every real estate instrument, paper, or notice.
Fifty percent of the funds collected between January 1, 2018 and December 31, 2018, will be made
available for local governments to update planning documents and zoning ordinances in order to
streamline housing production. Five percent of those funds are available to the Department of Housing
and Community Development (HCD) and OPR to provide technical assistance to local jurisdictions
updating specified planning documents.

Public Resources Code section 21083 requires OPR to prepare and develop proposed guidelines for
CEQA implementation, and OPR is responsible for drafting technical advisories on new CEQA
legislation. SB 35 (Wiener), Chapter 366, Statutes of 2017; AB 73 (Chiu), Chapter 371, Statutes of
2017; and SB 540 (Roth), Chapter 369, Statutes of 2017, all provide CEQA streamlining benefits for
housing projects. Specifically, SB 35 authorizes a streamlined, ministerial approval process for
multifamily housing developments in localities that have failed to meet their regional housing needs
assessment numbers. AB 73 provides local governments with the option of creating "housing
sustainability districts" via a zoning ordinance. The ordinance must be analyzed in an environmental
impact report and future housing development in the district meeting specified criteria is exempt from
CEQA requirements. SB 540 permits a local government to establish a "workforce housing opportunity
zone" by preparing a master plan and accompanying environmental impact report. The purpose of all
three bills is to expedite housing projects by providing alternatives to project-specific environmental
review.

Staff Comments: Staff finds this request generally reasonable. OPR has a statutorily-designated role in
the implementation of the statewide housing package, and the Office has indicated that it is unable to
absorb this workload within existing resources. However, it would be premature to approve this request
at this juncture, given the ongoing discussions about the implementation of the first year of the housing
package.

Questions:
   What factors in program implementation could result in more or less work for OPR in
      implementing the housing package?

Staff Recommendation:
Hold open.




Senate Committee on Budget and Fiscal Review                                                             22
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 52 of 185
Subcommittee No. 4                                                                      March 15, 2018


Issue 3: California Complete Count – Census 2020

Governor’s Proposal: The budget requests $40.3 million (General Fund) and 22.0 limited-term
positions to staff the California Complete Count effort to complement U.S. Census outreach, focusing
on hard-to-count populations. This funding will be appropriated in 2018-19 and available for the
duration of a three year effort crossing over fiscal years 2018-19, 2019-20, and 2020-21.

Background: Only once each decade, the U.S. Census Bureau attempts to count every resident in the
United States. The next enumeration will be April 1, 2020, and will be the first to rely heavily on online
responses. The primary and perpetual problem facing the Census Bureau is the undercount of certain
population groups. Foreign-born residents, especially undocumented, non-white residents, children
under five years old, especially those younger than one year old, and renters comprise the most
undercounted populations. California has more residents in each of these categories than any other
state.

California invested $24.7 million in outreach efforts for the 2000 Census and increased the Mail
Participation Rate to 76 percent. California gained an additional Congressional seat as a result.
California invested only $2 million in outreach efforts for the 2010 Census. As a result, the Mail
Participation Rate declined to 73 percent. The Complete Count Committee raised roughly $10 million
in private funding to augment its efforts for the 2010 Census. California’s Congressional apportionment
did not change as a result.

The 2010 Census cost the Federal government over $12 billion over the life cycle of the enumeration
(which includes the preparation for and aftermath of the count). The Census Bureau estimated that
completing the 2020 Census in a similar manner as 2010 would cost over $17 billion. To keep costs
closer to the costs of the 2010 Census, the Census Bureau is making a number of significant changes to
count operations, including moving to a primarily online response system; relying on local government
data for address lists, rather than manually updating the lists; and reducing the follow-up field visits to
increase response rates by up to 50 percent. The Census Bureau also canceled the 2017 field test of the
online response system and reduced the end-to-end “field test” of the census system from three
locations to one.

Moving to a primarily internet-based census is a significant change from prior practice. Only a portion
of households will receive a paper census; the rest will receive instructions by mail for how to respond
online (or by phone). Concerns have been raised about individuals’ willingness to respond via the
internet given concerns about information security. These concerns—in combination with the potential
for a question about citizenship—raise the possibility of an undercount in California in 2020.

The 2017-18 Budget Act provided up to $10 million for initial census preparation activities. Of that
amount, $7 million was provided for grants to local governments for participating in the Census
Bureau’s Local Update of Census Address (LUCA) program. (As noted previously, the Census Bureau
is relying heavily on administrative data to update its national address list.) The Department of Finance
also received authority to spend up to $3 million on initial outreach activities for the 2020 Census.
These funds are being used to support initial activities of the Complete Count Committee.

Staff Comments: The Administration has indicated that the funding proposed for 2018-19 would
support the activities of the committee through the 2020 Census. Almost three-quarters of the funds

Senate Committee on Budget and Fiscal Review                                                             23
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 53 of 185
Subcommittee No. 4                                                                      March 15, 2018


would be dedicated to a media campaign ($17 million) and working with local community based
organizations ($12.5 million). Community organizations would conduct most of the direct outreach to
individuals to encourage them to complete the census.

The decennial census is one of the main factors that underlie how hundreds of billions of dollars of
federal assistance are distributed. For instance, the census count is used to determine states’ Federal
Medical Assistance Percentage (FMAP) for Medicaid, known in California as Medi-Cal, which is based
on per-capita income. A lower per-capita income can result in a higher FMAP and more federal funds
per Medi-Cal participant. The census is used to determine each state’s per-capita income. This year,
California expects to receive over $60 billion in federal assistance for the Medi-Cal program. Other
major federal assistance programs that use census data include highway funding, Section 8 housing
vouchers, and special education grants.

Staff notes that this proposal would bring total state funding for census-related activities to $50 million
between 2017-18 and 2019-20. Due to the significant changes to the census, providing state funding to
target hard-to-count populations is reasonable. However, the specific mix of spending categories is a
source of concern. The 2020 Census will be taking place in a presidential election year when
advertising can be particularly expensive. Census day, however, will occur after the California
primaries (which move to March in 2020). Consequently, media costs may not be as high in the weeks
leading up to the census as they will be earlier in the year. Given the large amount of funding set aside
for community-based organizations, it is important to determine which organizations are involved and
to ensure that they have the requisite resources and capabilities to perform adequate outreach.

LAO Comments: California is the first state to set aside funds for census outreach. Given the major
changes to the upcoming census—and the potential impacts to state funding—preparing for a
significant outreach campaign can be in the state’s fiscal interest.

Questions:
   Where are the pain points and the major risk factors? What factors could lead to a low response
      rate in California? How does OPR plan to address them?
   What are the key activities in the California Complete Count effort? Which activities will give
      us the most “bang for our buck?”

Staff Recommendation:
Hold open.




Senate Committee on Budget and Fiscal Review                                                             24
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 54 of 185




                      EXHIBIT D
   Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 55 of 185




           INITIAL REPORT TO THE
OFFICE OF GOVERNOR EDMUND G. BROWN JR.


Counting All Californians in the
        2020 Census




 Submitted on behalf of the Census 2020 California Complete Count
   Committee and the California Government Operations Agency

                           October 2, 2018
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 56 of 185




Initial Report to the Office of Governor Edmund G. Brown Jr.
     COUNTING ALL CALIFORNIANS IN THE 2020 CENSUS


                                                          FOREWORD

Section A. Introduction................................................................................................................... 1
Section B. Background on the Census and California..................................................................... 2
Section C. Census Roles and Partnerships ...................................................................................... 7



            Initial Report to the Office of Governor Edmund G. Brown Jr.
                 COUNTING ALL CALIFORNIANS IN THE 2020 CENSUS

Section 1. California Complete Count Committee ....................................................................... 11
Section 2. Initial Outreach Concerns and Response Strategies.................................................... 13
Section 2a. Housing ...................................................................................................................... 15
Section 2b. Trust and Confidentiality ........................................................................................... 17
Section 2c. Access and Outreach .................................................................................................. 20
Section 2d. Content and Citizenship ............................................................................................ 25
Section 3. Next Steps .................................................................................................................... 28



                                                          APPENDICES

Appendix A. California Complete Count Committee Membership.............................................. 29
Appendix B. References ............................................................................................................... 31
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 57 of 185




                                         FOREWORD


Section A. Introduction

As mandated in Article I, Section 2 of the Constitution, every 10 years, the federal government
counts all persons living in the United States (U.S.). The U.S. Census Bureau collects this
information, and the U.S. Census Bureau and individual states, local governments, tribal
governments and community based organizations (CBOs), non-governmental organizations
(NGO), and faith based organizations conduct outreach to publicize and support the count. The
federal government then uses the information to determine how many federal dollars flow to
each state and how many members of Congress each state will have.

With its highly diverse population and size, the State of California (State) faces the greatest
barriers in the nation to ensure that it receives an accurate count and thus receives an
equitable share of funding and representation.

To overcome these challenges, the State is undertaking an extensive outreach strategy for the
federal 2020 Census to encourage full participation among State residents. In support of the
strategy, the Governor has created an advisory committee, the California Complete Count
Committee (Committee). The Committee is a volunteer panel of 25 community leaders
representing diverse populations from across the State. It is charged with raising awareness of
the Census, collaborating to support outreach efforts, and offering its expertise and insights on
outreach strategies. An early step in the Committee’s work is to prepare a report to the
Governor describing initial concerns and recommendations about outreach and the 2020
Census. This foreword, prepared by the California Complete Count Office of the Government
Operations Agency presents essential background and context to frame the following report
from the Committee to the Governor.

The State has focused its outreach and communication efforts on the areas of greatest impact:
communities historically undercounted in the Census. These “hard to count” (HTC) populations
are defined by the U. S. Census Bureau using several variables, including but not limited to:
housing conditions, low-income status, citizen and non-citizen status, reliance on languages
other than English, mobility, and displacement by disasters. Of particular note are communities
of color, children, rural residents, immigrants (including those who are undocumented),
LGBTQ+ and people with disabilities as these groups fall within historically undercounted
populations.

The Governor’s Executive Order (EO) of April 2018 (EO B-49-18) established the Committee to
advise on and assist in the State’s outreach strategy. The Committee and its Working Groups
(described in the Committees' Initial Report) receive presentations from experts within and
outside of State government and prepare recommendations to develop and implement the
State’s 2020 Census outreach and communication strategies. The Committee shares its thinking


                                                                                                  1
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 58 of 185



and recommendations, and the status and results of outreach efforts, through its Initial Report
and follow-up reports to the Governor on a biannual basis through June 30, 2021.


Section B. Background on the Census and California

The stakes for the 2020 California Census count are high. An undercount can result in the loss
of billions of dollars of federal funds, as well as congressional representation in the U.S. House
of Representatives. The data collected by the Census is used to distribute federal funds to
states. For California, this translates to funding for more than 70 federal programs including
but not limited to the Supplemental Nutrition Assistance Program (commonly referred to as
“food stamps” or SNAP), roads, school programs, school lunches, children’s health insurance,
Head Start and foster care. In short, an accurate and complete Census count is essential for the
well-being of all Californians.

2020 Census Challenges

There are ongoing and unique challenges to ensure that all residents are accurately counted in
2020. Ongoing challenges include accurately and completely accounting for historically
undercounted and HTC populations (as described in Section A).

The 2020 Census also presents several unique challenges, including the first ever digital census,
the inclusion of a specific question about citizenship, intensifying fears among immigrants due
to the current political and social climate, rising public distrust of government, the lack of trust
in the security of personal and online information, and reduced federal funding. The following
provides brief descriptions of some of these unique challenges.
First Digital Census
For the first time in U.S. history, as part of modernization and cost-cutting efforts, there is an
expectation that most households will complete the Census survey online. While this may
reduce costs and increase participation in the long run, it is a substantial change for the public
and the impact is unknown. There are predictions of a depressed census count among
numerous populations due to limited digital access, cybersecurity concerns, or lack of digital
literacy.

Census Citizenship Question
One of the most significant changes to the 2020 Census questionnaire is the addition of the
citizenship question. Although the Census Bureau has not conducted sufficient research and
testing of the citizenship question in the Census environment, as is typically done for such
changes, the Census Bureau has strong evidence from its initial research that including the
citizenship question suppresses responses. As such, adding this question will likely discourage
immigrants, both citizens and noncitizens, from participating and will result in an inaccurate
count as well as reduced representation and allocation of resources for states with large
numbers of immigrants. Furthermore, the inclusion of this question will increase the cost of



                                                                                                     2
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 59 of 185



conducting the Census by reducing overall response and requiring additional resources for
follow up.
Increasing Immigrant Fears & Distrust
The federal administration’s focus on immigration, including rapidly changing policies and
practice, and arbitrary and aggressive enforcement of immigration laws have led to uncertainty
about how immigrants will respond. This dynamic situation will remain a major concern of the
Committee.
Lack of Trust in Government & Security of Information
Surveys show a widening distrust of government and similar institutions among diverse groups
of people for a variety of reasons. In addition, many Americans are concerned about data
confidentiality. The increasing distrust and concern about confidentiality may impact
traditional methods of gathering Census data by causing residents to skip the Census
altogether, exclude certain household members, or refuse to open doors to Census
enumerators.
Lack of Early Federal Funding
The 2020 Census has been impacted from the delayed appointment of a permanent 2020 U.S.
Census Bureau Director and Deputy Director, as well as a mandate to keep costs at 2010 levels.
The result has been program cuts, including cuts to usability testing, improvements to user
experience, and cybersecurity safeguarding. Congress did approve a significant increase in
funding for Census in March 2018.

California's Unique Challenges

While grappling with the same challenges faced at the federal level, California has considerable
challenges of its own in the mission for an accurate and complete count. California is the largest
and hardest to count state, with a large number of foreign-born residents and significant
populations of some of the nation's hardest to count populations.
Language Access Concerns
Estimates show that California's population has grown by more than two million residents since
the 2010 Census, with 42% of residents speaking a language other than English at home.
Californians speak more than 200 non-English languages. According to the latest Census
Operational Plan draft in the Federal Register, the U.S. Census Bureau will provide the online
census form and telephone/electronic census assistance in 12 languages other than English; the
paper form in English and Spanish – a departure from the six languages included in 2010; and
limit the language assistance provided for online and telephone questionnaires. Language
guides and glossaries will be provided for 59 languages. This poses a challenge to effectively
message and connect to the State’s many limited English proficient, and non-English speaking
individuals.
Hard to Count Populations
Twenty percent of California census tracts are in the hardest to count category, and 66% of
California census tracts are harder to count than the national average (calculated based on Low


                                                                                                 3
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 60 of 185



Response Scores). Among its hard to count populations, in 2017, California was home to almost
10.7 million foreign born residents, over 17.5 million residents living in rental housing, over 24.9
million residents who are non-white, mixed race, or Hispanic, over 2.5 million children under
the age of five, and an estimated 2 million undocumented residents. A very high percentage of
California residents fall within at least one HTC category.

California's Response to 2020 Census Challenges

While the 2020 Census poses challenges, lessons learned from previous census counts are
informing efforts to reach historically undercounted and HTC populations in California.
Building on Lessons Learned from 2000 & 2010 Census Efforts
During the 2000 Census effort, the Legislature and Governor allocated $24.7 million for a dual-
pronged State effort involving a targeted, multi-lingual, multi-media advertising campaign and
focused outreach, in partnership with regional, culturally competent organizations that used
trusted messengers to engage HTC communities. The strategy achieved a 5% increase in the
state response rate, and California performed better than the national average, 70% versus
67%.

In 2010, with drastically limited resources during the great recession, the California Complete
Count Committee staff’s efforts focused on convening, coordinating and building the capacity
of embedded leaders in HTC communities to do direct outreach. Community leaders with
established networks, relationships and trust within their communities received support from
the State to conduct grassroots Census outreach efforts. The U.S. Census Bureau also benefited
from this level of organization, by capitalizing on valuable networks and resources at state and
local levels.
A Robust Effort for 2020
These past successful strategies provide the foundation for the State’s approach to 2020 Census
outreach, which the State is adapting to today’s context and needs. Critical for success in 2020
will be understanding the new and challenging environment; leveraging the resources of
extensive partner networks; and coordinating outreach efforts at the State, local and federal
levels.

State leaders have made a sizeable commitment to the 2020 Census by investing approximately
$100 million towards upcoming strategies and other tasks that will help ensure an accurate and
successful count of all Californians. Specifically:

   •   The 2017 Budget Act provided $3 million to the Governor’s Office of Planning and
       Research for initial planning activities.
   •   The 2017 Budget Act also included $7 million for the State Department of Finance to
       offer incentives to cities and counties to update address information for the U.S. Census
       Bureau’s address update process, termed the Local Update of Census Address Operation
       (see Page 8 for more information on this operation).


                                                                                                  4
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 61 of 185



   •   The 2018 Budget Act includes an additional $90.3 million for statewide outreach and
       strategies that aim to increase the participation rate of California’s hard-to-count
       populations in the decennial census.

The State’s outreach and communication strategy is in initial stages of development. Key
methods executed or planned for 2020 to date include:

   •   Formation of the Statewide California Complete Count Committee in April 2018.
   •   Statewide needs/readiness assessment process, including conducting 24 Regional
       Convenings held throughout the State.
   •   Initial strategic outreach partnering with trusted messengers to reach and support
       historically undercounted and HTC communities, including greatly extended support for
       local community-based organizations (CBO) to conduct multi-lingual, disability and
       culturally competent outreach and support. Partnerships may include but may not be
       limited to:
           o   Faith-based organizations, CBOs and NGOs
           o   Foundations
           o   State agencies
           o   Local governments
           o   Schools
           o   Local Assistance Centers
           o   Offices of local elected officials
           o   Caseworkers
           o   Unions
   •   Targeted multi-media, multi-lingual messaging with an emphasis on culturally and
       linguistically competent content, partnering with ethnic media, and extensive testing
       and the use of sector and region-specific messaging toolkits. Communications will
       include advertising, social media, publicity and promotions. As part of communication
       support, the State is helping private message testing organizations to coordinate and
       share information with each other to reduce gaps and duplication of effort.
   •   New technological tools and capacities. The state has contracted with ESRI, the
       company that makes ArcGIS mapping software, to craft and launch SWORD, an
       interactive, cloud-based Statewide Outreach and Rapid Deployment platform. SWORD
       will host and collect California Census information and foster sharing, coordination and
       collaboration, and informed planning and decision-making among all outreach and
       messaging partners, including local governments, foundations, and CBOs/NGOs. The
       platform will host interactive mapping capabilities to share spatial data and assist in
       targeting groups and census tracts with low response rates.
   •   Development of school curriculum on the Census. The State is working with the
       Sacramento, Los Angeles, and Fresno County Offices of Education to develop and pilot
       school-based 2020 Census classroom curriculum for 5th, 8th, 11th and 12th grade


                                                                                               5
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 62 of 185



       students. The U.S. Census Bureau will partner in implementing these pilots in school
       districts in the involved counties.

The State’s 2020 Census effort is staffing up, establishing operational structures, and starting to
coordinate with partners. Through 2020, State outreach and communication will move through
three phases:

   •   Phase 1: Convene, Collaborate, Capacity Build – FY 17/18
   •   Phase 2: Educate, Motivate, Activate – FY 18/19
   •   Phase 3: Count (Deploy, Count, Assess) – FY 19/20
   •   Closeout: Nonresponse follow up, results, report, wrap-up – July-December 2020

The State is currently completing Phase 1 and entering Phase 2.




                                                                                                  6
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 63 of 185




Section C. Census Roles and Partnerships

Many governmental and nongovernmental organizations throughout the State will have
significant involvement in the 2020 Census, bringing diverse sets of strengths and expertise to
the process, and working within different opportunities and constraints. To achieve a California
complete count in 2020, and to utilize resources efficiently, a broad range of collaborations and
partnerships will be needed. The success of a complete count is dependent on each partner
fulfilling their role and bringing their resources to bear during Census outreach and
enumeration efforts. This section describes some of the core roles that various organizations
will play in the 2020 Census.

Federal Government: U.S. Census Bureau

While the State plans to dedicate extensive resources to the 2020 Census, there is a clear
division of responsibility and roles between the State and the federal government. Many areas
that are within the federal government’s purview are not open to State involvement. Key
federal responsibilities include:
Design and Conduct the Census
The federal government has the constitutional responsibility to design and conduct the Census
(via the work of the U.S. Census Bureau). While the federal government takes input from states,
it makes the final decisions about the implementation of the Census. This includes but is not
limited to tasks such as development and testing of the Census form, hiring census
enumerators, and similar.
Update of Census Addresses
The federal government is responsible for verifying and updating the national database of
addresses, referred to as the Master Address File. The U.S. Census Bureau partners with state,
local and tribal governments, offering them an opportunity to review and send updates to this
address list through a process called the Local Update of Census Addresses Operation (LUCA).
That process has ended for the 2020 Census, but local governments will learn results of their
work in summer 2019, and will have an opportunity to appeal decisions made on addresses
suggested but not incorporated.
Data Confidentiality
The federal government is responsible for protecting confidential data that residents provide
on census forms. Under Title 13 of the U.S. Code, Section 9, census data is strictly protected as
confidential, and it is illegal for the U.S. Census Bureau or any federal employees to share
personal information with any other government agency, local law enforcement, health and
human services, the White House, etc. Under Title 13, all Census Bureau employees swear a
lifetime oath to protect confidential information and risk a felony conviction, up to five years
imprisonment, and/or a $250,000 fine if they violate Title 13.




                                                                                                    7
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 64 of 185



Training of Local Complete Count Committees
The U.S. Census Bureau works with local governments to help them set up and train members
of local Complete Count Committees who collaborate with CBOs, NGOs, faith based
organizations and others to use local knowledge and raise local awareness of the Census.


State Government: Governor’s Office, Government Operations Agency, and
California Complete Count Office
Outreach and Communication
While the responsibility of the Census count and related data management rests with the U.S.
Census Bureau, the State, through the California Complete Count Office of the Government
Operations Agency will conduct a robust outreach and communication effort to reach and
inform California’s many diverse residents. To accomplish this, the Complete Count Office will
employ an informed, committed, diverse, multi-lingual, disability-aware staff to design and
execute outreach efforts. It will partner with local governments, foundations, CBOs and NGOs
to ensure outreach is undertaken by trusted messengers, is culturally, disability and
linguistically appropriate, and targets the significant historically undercounted and HTC
communities in the State.
Filling Gaps
The State will help fill gaps in U.S. Census Bureau outreach, communication and support, and
publicize or support federal programs and actions. For example, the State can provide outreach
materials in languages not provided by the federal government; help to publicize Census
enumerator hiring opportunities; and can fund navigators or other outreach to HTC
populations.
California Complete Count Committee
The Committee lends its expertise to advise the State on outreach, communication and access
issues, and to make recommendations to the U.S. Census Bureau about information and
materials needed. Its members work with their networks and communities to spread
awareness of the Census and to collaborate with partners to support Census outreach.
Strategic, Local Partnerships
It is envisioned that a significant part of California's outreach strategy to reach historically
undercounted and HTC populations is the formation and support of strategic, local
partnerships. Foundations, CBOs, NGOs, non-profits, faith-based organizations, local
government agencies, and local elected officials are critical to leverage existing networks,
resources and expertise. This relational, grassroots approach will provide valuable
infrastructure to adapt messaging and outreach strategies, based on continually changing
political and social circumstances and incoming data on Census non-participation. State and
foundation funding will serve to enhance the resources and reach of these partner
organizations during the 2020 Census.




                                                                                                   8
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 65 of 185




Local Government

Local counties and cities play a significant role to ensure their populations are aware of the
Census, and are ready to be counted. The following provides examples of these roles.
Update of Census Addresses
As mentioned above, in California, local governments update addresses for the Census through
the LUCA. In addition, they may work with CBOs, NGOs and faith based organizations to canvas
neighborhoods for unconventional housing and similar conditions that might result in a local
undercount. The timeframe for submitting addresses for 2020, as noted above, has passed, but
local governments will have an opportunity in 2019 to appeal once the U.S. Census Bureau
releases its updated address list. With incentives offered by the State to local governments,
California local governments participated in the 2020 LUCA operation at a significantly higher
rate than the national average. More than 90 percent of California counties and more than 84
percent of California cities participated in LUCA, compared to about 60 percent of counties and
about 37% of cities nationally.
Local Government Complete Count Committees
Complete Count Committees are being formed at the local level to conduct focused outreach
and increase the count. They will use local knowledge and resources to inform and promote
targeted outreach efforts. They can provide a nexus between local and state governments,
CBOs / NGOs, communities, the U.S. Census Bureau, and similar.

Native American Tribal Governments and Communities

The U.S. Census Bureau conducts government-to-government relationships with federally
recognized Tribes. Starting in 1990, the Bureau began hiring tribal members as enumerators
and other positions. Tribes, like states, may experience reductions in federal funding because of
undercounts, which are significant on tribal lands. Tribes may participate in the LUCA, or
delegate their authority to a state or local government. In addition, Tribes may interact with the
US Census Bureau on other Bureau programs, including sharing information about tribal
boundaries for the yearly Boundary and Annexation Survey and the Tribal Statistical Areas
Program. In the 2020 Census, the U.S. Census Bureau is also using a Tribal Government Liaison
Program to share information and develop a trusted relationship with participating Tribes. The
State government is initiating government-to-government consultation with California Native
American Tribes (both federally-recognized and non-federally recognized) to explore
opportunities to partner with Tribes around outreach and communication to all Native
Americans in California. There is a need to outreach and engage with Native Americans in
California that do not live on tribal lands. That may include California natives as well as Native
Americans that work or live in California native communities, but whose tribes are located
elsewhere in the U.S.




                                                                                                 9
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 66 of 185



Non-Governmental and Community Based Organizations, Foundations

Foundations NGOs, CBOs, faith based organizations and similar organizations are essential
partners to reach, inform and support California’s historically undercounted and HTC
populations.
Messaging and Outreach
Foundations, faith-based organizations, NGOs and CBOs are already leading the research on
messaging and designing communication strategies. A wide variety of these organizations are
involved, supporting efforts such as canvassing unconventional addresses, organizing
neighborhood-based events and face-to-face efforts; serving as trusted messengers to
historically undercounted and HTC communities, and offering information about where to find
and count people who might otherwise be overlooked.


Group Quarters Administrators

Administrators of jails, prisons, dormitories, long-term care facilities and other institutions that
house large numbers of people who do not have other addresses, have a unique responsibility
during the Census: they provide the information about the number and pertinent personal
information of each resident to the U.S. Census Bureau.




                                                                                                  10
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 67 of 185




        Initial Report to the Office of Governor Edmund G. Brown Jr.
              COUNTING ALL CALIFORNIANS IN THE 2020 CENSUS

Section 1. California Complete Count Committee

The California Complete Count Committee brings together public and private partners from
across the State to increase awareness about the Census, encourage all Californians to
participate, and assist with the development of an effective California outreach strategy.
Committee membership and associated background information is presented in Appendix A.

The Committee meets quarterly. Its activities include, but are not limited to:
   •   Provide expertise and insight and recommend effective outreach strategies to the
       California Complete Count Office (Office). A first draft of the strategy is delivered to the
       Governor’s Office in this Initial Report.
   •   Use individual and collective knowledge, expertise, and influence to encourage all
       communities, particularly historically undercounted and HTC communities, to complete
       the 2020 Census questionnaire in a timely and accurate manner.

The role of each Committee member is to:
   •   Raise awareness about Census efforts to community leaders and guide them to develop
       strategies for a complete and accurate count in their respective communities.
   •   Provide expertise to develop an outreach strategy leveraging existing community
       partnerships.
   •   Participate as experts, and/or collaborate with other experts, on Census established
       working groups.
   •   Identify effective outreach strategies and provide recommendations to the California
       Complete Count Office.


Working Groups

To help develop a robust strategy, the Committee formed four internal Working Groups to
conduct focused inquiry and discussion and develop recommended strategies on specific areas
of concern regarding Census outreach and participation.

   •   The Content and Citizenship Working Group considers Census questionnaire content
       matters, including the citizenship, gender, race and ethnicity questions.




                                                                                                 11
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 68 of 185



   •   The Trust and Confidentiality Working Group looks at security, confidentiality of
       personal information, ways to build trust, and how to best educate Californians on risks,
       protections and benefits of census participation.
   •   The Access and Outreach Working Group’s focus includes communication with diverse
       populations, adequate language and disability access, digital literacy, and how best to
       outreach to historically undercounted and HTC communities.
   •   The Housing Working Group considers the challenges of counting residents who are
       experiencing homelessness or housing instability, or who may live in places that lack a
       formal address, including where and how such populations will be counted.

Each Working Group has established its purpose and prepared an initial list of concerns and
recommended strategies. These are presented in the next section.




                                                                                                 12
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 69 of 185




Section 2. Initial Outreach Concerns and Response Strategies
Initial concerns and recommended strategies identified by the Committee are presented below.
This input highlights initial perspectives to inform the State’s development of its overall
communication and outreach strategy for the 2020 Census. These early concerns and
recommendations represent initial thinking by the Committee and its Working Groups.
Members of the Working Groups will provide expanded conclusions and refined
recommendations in future reports to the Governor.

The Working Groups were tasked to specify their individual purposes and/or goals, and were
given broad latitude to create their own approaches on how to identify issues of concern and
develop concerns and recommendations related to their areas of focus. As a result, each
Working Group chose a slightly unique way to develop and communicate outcomes from their
deliberations. For that reason, the following sections are formatted similarly, but not
identically.

While the Working Groups have distinct charges, and each held discussions and developed
recommendations independently, several of the initial issues of concern and strategies overlap
significantly between two or more of the Groups. This congruence underscores important
themes identified by a broad range of the diverse Committee membership. In addition,
attendees at the 24 regional 2020 Census convenings around the State emphasized similar
themes and concerns, indicating the importance of these issues across a wide variety of
communities and partners.

These initial, important common topic areas include:
   •   Identifying trusted messengers to best communicate with historically undercounted and
       HTC communities
   •   Utilizing ethnic media to communicate with HTC communities.
   •   The need to conduct focused outreach to those experiencing homelessness, housing
       instability and/or living in unconventional housing.
   •   Culturally, language and disability competent messaging and outreach to diverse,
       historically undercounted and HTC communities.
   •   The growing environment of public fear and/or distrust of government, in concert with
       the first digital census and the question on citizenship.

Process

The Working Groups began their work with an initial round of meetings in early to mid-July to
discuss roles, areas of focus, and desired deliverables. A second round of meetings was held on
July 30, 2018 in conjunction with the full Committee meeting in Sacramento. Each Working
Group crafted its own agenda for the July 30th meetings; two Working Groups hosted
presentations related to their area of focus; all four Working Groups held focused discussions


                                                                                             13
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 70 of 185



on topics related to this report, including purpose, desired outcomes and concerns and
recommended strategies. Working Groups met again in late August to finalize their initial input
to this Initial Report.

Using collaborative discussion and voting methods, the Committee reviewed the report and in
particular, the initial concerns and recommended strategies. Committee members discussed
the appropriateness to include specific information and conducted numerous non-binding
assessments to ensure that each member could support the initial information. On completion
of robust discussion and iterative assessments of support, the Committee Chair conducted a
formal roll call vote to ensure that the content in this report reflected the Committee’s
collective support and that it was ready to be presented to the Governor. On October 1, 2018,
this report was approved by unanimous consent of Committee members present during their
quarterly meeting.




                                                                                             14
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 71 of 185




Section 2a. Housing
Purpose of the Housing Working Group

To identify every type of place a historically undercounted and HTC person could live in
California, and to propose strategies about where and how to count them, based on their
unique housing/living situation during the 2020 Census enumeration period.

                          ____________________________________


Initial Issues of Concern: Non-traditionally Housed Individuals Missed in the
Census Count

California communities have emerging populations of individuals who reside in unconventional
housing. Traditional outreach will miss populations that do not have addresses or who
experience housing instability. These individuals may live on the street, in cars, or in
unconventional housing such as converted garages or backyard trailers. They may also live in
non-traditional households, as when multiple families or unrelated individuals share one
address.

Initial Issues of Concern: Current Housing Identification Methods are
Insufficient

The U.S. Census Bureau’s LUCA does not include all unconventional housing arrangements.
Recent studies conducted in Fresno, San Jose, San Francisco, and Stockton, found that up to 6%
of housing units in Census tracts were not included.

Recommended Initial Strategies

     •    Create a clear, comprehensive, and evidence-based description of all non-traditional
          places and unconventional housing units where people need to be counted.
     •    Clarify special populations of people who are experiencing homelessness and housing
          instability and where they are most likely to reside.

     •    Identify trusted organizations and messengers on the ground that are best suited to
          reach people who may be experiencing homelessness, housing instability, and/or are
          living in non-traditional arrangements.

     •    Educate and motivate local governments to continue to follow through on the LUCA
          appeals process to improve the accuracy of the Master Address File.

Populations that need to be outreached to include:




                                                                                                 15
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 72 of 185



     •       Vulnerable populations of concern to the Housing Working Group include, but are not
             limited to:
               o Low-income
               o People of color
               o Immigrants
               o Limited English proficient
               o Veterans
               o People with disabilities
               o Children
               o Seniors

      • Those experiencing personal circumstances during the count that make them harder
        for enumerators to find, such as individuals who are:
          o Experiencing homelessness and/or couch surfing
          o Migrant and seasonal farm workers
          o Previously incarcerated
          o Foster youth
          o Young and mobile
          o Transition-aged and aging out of foster care
          o College students
          o Recently arrived immigrants who have not established permanent housing
          o People with mental health and intellectual/developmental disabilities
          o Displaced people due to natural disasters

         •    Those living in unconventional places, such as individuals who are:
              o Living in unconventional housing
              o Living in tent cities
              o Living in vehicles
              o Members of multiple-family households
              o Incarcerated, including in juvenile detention
              o Living in developmental centers, state hospitals, nursing homes and
                 rehabilitation facilities.

Potential locations or organizations to outreach to these populations include:

         •    Navigation centers
         •    Education institutions at all levels
         •    Safe spaces these individuals may frequently attend, including churches and other
              religious and community institutions
         •    Organizations that work with homeless communities
         •    Organizations that work with disability communities
         •    Group quarters




                                                                                                  16
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 73 of 185




Section 2b. Trust and Confidentiality
Purpose of the Trust and Confidentiality Working Group

To develop goals and recommendations that build a high level of trust in confidentiality of
Census information to encourage all Californians to participate fully.

                          ____________________________________


Goal #1: Provide ideas as to how the State can supplement protection for the confidentiality
of peoples’ Census information from federal government misuse, technological breach, or
misuse by any other party.

Initial Issues of Concern: Goal #1

       •   The potential for federal-level sharing of census data, between federal agency
           departments, in violation of Title 13.
       •   The possibility that CBOs, NGOs, faith based organizations and similar organizations
           tasked with Census outreach and/or collecting Census data are not properly trained
           to maintain confidentiality of data.
       •   Errant government employees potentially sharing data without authorization.
       •   Breach and hacking of the data storage systems.
       •   The unprecedented level of distrust in the federal government by many Californians;
           and the general feeling of uncertainty that the current federal administration will
           follow federal law.
       •   The inclusion of highly sensitive questions in the Census form, such as the citizenship
           question, generates fear, given the current federal administration’s focus on
           expanding immigration enforcement.
       •   Digital census forms may provide greater opportunity for data breach.

Recommended Initial Strategies

       •   The State collect and collate a list of all existing legal protections for the
           confidentiality of census information provided by both State and federal law.
       •   The State consider supplementing legal protections for Census information, even if
           State-level protections are redundant of federal law. This would reassure the public
           on confidentiality of data. For example, the California Attorney General’s Office
           could join with other state attorneys general to offer a shield mechanism for
           confidential data.




                                                                                               17
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 74 of 185



       •   The State consider what can be done by governments or NGOs beyond legal or
           legislative actions to bolster the public’s trust that confidentiality will be upheld.


Goal #2: Suggest messaging that will build higher trust with all historically undercounted and
HTC communities, and inspire census participation.

Initial Issues of Concern: Goal #2

       •   California has a large number of different HTC communities, and a diverse number
           of residents that fall within traditionally HTC communities.
       •   Messaging is never “one size fits all.” Messaging should be specific and tailored to
           different community groups, locations, etc. Furthermore, messaging, messengers
           and outreach methods should be culturally relevant/significant.
       •   The U.S. Census Bureau may not have sufficient resources to conduct outreach to all
           historically undercounted and HTC communities. There is an opportunity for the
           State to fill gaps left by federal level messaging efforts.
       •   California has a high number of Temporary Protected Status (TPS) communities
           (people who may temporarily reside legally in the United States after the federal
           government has determined their country’s conditions are unsafe for return) In the
           future, these communities might transition from being lawfully permitted to
           undocumented in status.

Recommended Initial Strategies

       •   The State should work with appropriate persons to identify how the occurrence or
           dissolution of TPS might impact efforts to ensure a complete count across the State.
       •   Incorporate the use of ethnic media (print and digital) in Census outreach methods
           and information distribution.
       •   The State should consider what can be done outside law to bolster the public’s trust
           that confidentiality will be upheld, such as informal activity within governments or
           by NGOs, CBOs, faith based organizations and similar.


Goal #3: Identify current and developing concerns on the ground, and develop specific
strategies or tactics to address these specific concerns.

Initial Issue of Concern: Goal #3

Census is a dynamic effort. It is nearly impossible to anticipate what might trigger new Census-
related concerns within communities (for example, a proposed boycott from a community, an
action taken by the federal government, etc.)




                                                                                                    18
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 75 of 185



Recommended Initial Strategies

     •   No initial strategies suggested yet for Goal #3.




                                                                         19
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 76 of 185




Section 2c. Access and Outreach
Purpose of the Access and Outreach Working Group

California and Californians are very diverse. This diversity includes but is not limited to
historically undercounted communities and communities diverse in race, age, disability, level of
literacy, language, language access, digital access, sexual orientation, residential status,
citizenship status, and socioeconomic status. The purpose of this Working Group is to develop
recommendations and smart strategies related to:

Access – so that all of California’s diverse communities, for the purpose of being counted, have
access to:
       • Official Census information and forms, via digital, paper, phone and in-person
           methods;
       • Necessary information, materials, and support related to the Census;
       • The languages necessary to understand and receive that information, materials and
           support; and
       • Jobs related to Census enumeration and outreach.

Outreach – so that:
      • The State and its partners can reach California’s diverse, historically undercounted
         and HTC communities;
      • Information materials and marketing strategies are developed and implemented
         with the State’s diversity in mind;
      • All diverse communities know the importance of the Census; and
      • All residents have access to and assistance in being counted in 2020.

                          ____________________________________


Initial Issue of Concern: Language and Language Access

The U.S. Census Bureau will provide the online census form and telephone/electronic census
assistance in only 12 languages other than English, and the paper form in only English and
Spanish. Language guides and glossaries will be provided for 59 languages. However, there are
more than 200 different primary languages spoken throughout California, and many of those
speaking these languages speak little to no English. It is important that translated materials are
accurate, appropriate and culturally sensitive in the respective language.

Recommended Initial Strategies

       •   State census materials should be produced in as many languages as possible, or at a
           minimum, for the maximum number of languages the State currently has capacity to



                                                                                                20
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 77 of 185



           support. The State should place highest priority on those languages other than the
           12 languages supported by the U.S. Census Bureau. Consideration also needs to be
           given to providing outreach to immigrants whose native language is unwritten.
       •   A bilingual review committee should be formed for each language to review
           translated materials and ensure that they are translated accurately and in a way that
           is culturally competent.

Initial Issue of Concern: Digital Access

For the first time, the Census is expected to be completed online, and the U.S. Census Bureau
will prioritize receiving such responses as a cost efficiency measure. The emphasis on the online
mode may impose access barriers to seniors, people with disabilities, lower-income people, and
populations who are less proficient at interacting online, or who have limited or no digital
access.

Recommended Initial Strategies

       •   Develop messaging to communities that have limited to no digital access so that
           they have access to census survey information via phone or paper forms.
       •   Ensure that all internet information is mobile accessible.
       •   Ensure that all internet information is accessible to people with disabilities.

Initial Issue of Concern: Diversity of Census Enumerators

In the past, census enumerators could be non-citizens, and such individuals were considered
trusted messengers. As of now, this is not the case for the 2020 Census. To increase the
likelihood that the enumerator population is reflective of diverse communities, thereby
increasing their access to the Census, many more historically undercounted and HTC
community members must apply than the number of open positions that exists.

Recommended Initial Strategies

       •   To ensure the population of enumerators hired by the U.S. Census Bureau for
           California is reflective of the diverse communities the enumerators will be working
           with, the State should include a requirement for contractors and county-level
           Complete Count Committees that they prioritize outreaching to historically
           undercounted and HTC communities about enumerator recruitment, and share job
           announcements when they are posted by the U.S. Census Bureau.
       •   The State should support and encourage hiring of local community navigators to
           help answer census questions and fill the gaps in enumerator HTC community
           expertise and familiarity.




                                                                                              21
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 78 of 185



Initial Issue of Concern: Historically Undercounted Communities

Historically undercounted communities, particularly those that have received minimal outreach
around the Census in the past, will remain at risk to be undercounted during the 2020 Census.

Recommended Initial Strategies

       •   The State should:
           o Review statewide data to identify historically undercounted communities
           o Prioritize these communities’ needs;
           o Identify the respective barriers these communities face; and
           o Develop approaches to overcome these specific barriers.

Initial Issue of Concern: Accessibility of Information to People with
Disabilities

People with disabilities, including sensory disabilities such as deafness or blindness, might
require assistive technologies to access information, and would face barriers to access Census
information and to participate in the Census if information and technology does not consider
accessibility. Many web-based materials may not be easily accessible to people with disabilities.

Recommended Initial Strategies

       •   State and federal Census materials should be developed to be accessible to people
           with disabilities. This would include making materials available in braille, extra-large
           font and American Sign Language, and ensuring that online materials are screen-
           reader and contrast/resolution accessible.
       •   Before being published, sample materials should be tested by a committee of
           diverse disability community representatives, including communities with
           intellectual, developmental, mental health, physical and sensory disabilities. This is
           in line with the state’s current practices by the Secretary of State’s Office.

Initial Issue of Concern: Literacy Level of Outreach Materials

Outreach materials may not be accessible to the full range of literacy levels and thus the
greatest number of people.

Recommended Initial Strategy

       •   Utilize “plain language” and “information usability” practices in Census outreach and
           informational materials, keeping reading level in mind when developing content.




                                                                                                 22
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 79 of 185



Initial Issue of Concern: Outreach to Non-Traditional Housing and Housing
Unstable Populations

The myriad of non-traditional housing arrangements of California residents will contribute to
challenges in outreach, and as a result, these historically undercounted and HTC communities
will be undercounted. For example, when multiple families live in a single-family residence, only
one family may be targeted by U.S. Census Bureau outreach. Residents living in converted
garages and basements without a separate address will be overlooked. Residents living in group
quarters such as prisons, jails and dorms do not receive individually targeted census outreach.
Some group quarters administrators have highly efficient systems to count and report
populations to the U.S. Census Bureau, while others do not. In addition, there are outreach
challenges for populations who are likely to be more mobile, such as those on probation,
students who may be in-state or out-of-state, or others who may transition housing during the
count.

Recommended Initial Strategies

       •   Consult with the State Department of Finance and other entities with data on non-
           traditional housing.
       •   Consider how to best outreach to people in non-traditional and housing instable
           situations so they have information on how and when to complete the census form.
           For example, identify responsible administrators at prisons who will complete the
           census form on behalf of all persons currently residing there.
       •   U.S. Census Bureau provide the California Complete Count Committee a briefing on
           group quarters enumeration and outreach methods to better inform development
           of enhanced recommendations for access and outreach strategies.

Initial Issue of Concern: Apathy and/or Lack of Trust in Government

Among the general public, there is distrust of government at the State, federal and local levels,
as well as concerns around how census information about individuals might be used. This
distrust may be further projected on to enumerators, census kiosk workers, trusted
messengers, media campaigns, and others providing census outreach and support.

Recommended Initial Strategy

       •   Create census media messaging that includes trusted messengers, and is tailored to
           and responsive to a particular community culture.

Initial Issue of Concern: Media Messaging

Media messaging and associated efforts may be inconsistent with or not adequately informed
by HTC and local communities over the course of the Census outreach period. In addition,


                                                                                               23
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 80 of 185



messengers may lack the evidence-based information needed to inform their messaging. Media
contracts could go to organizations that do not have an established history of working in and
with historically undercounted and HTC communities.

Recommended Initial Strategies

   •   The State should have contracting rules in place that support smaller media entities
       such as ethnic and local media and additionally, provide selection priority to
       organizations that have a record of working with historically undercounted and HTC
       communities. For example, letters of recommendation from HTC community
       representatives might be used to determine those media entities that are trusted by
       communities; or other requirements may be put in place to demonstrate that
       contractors have a connection and commitment to local communities. This requirement
       may need to be written in to the State’s request for proposals process for media
       contracting.
       •   Media outlets that are contracted for Census outreach should consult with key
           leaders and trusted messengers within the communities of concern to develop,
           review and approve appropriate media campaign strategies.
       •   All forms of media should be used to reach all Californians, and use of ethnic media
           that are trusted by local communities should be prioritized.

Initial Issue of Concern: Efficiency of Outreach Efforts

With the diverse array of state and local governments, NGOs and CBOs, and others engaged in
2020 Census outreach, there may be an inefficient use of resources as different entities
duplicate efforts.

Recommended Initial Strategy

       •   Communicate with CBOs, NGOs, faith-based organizations and similar organizations
           to understand the types of outreach efforts they plan in order to maximize resources
           and avoid duplication of efforts.
       •   For state funded CBOs, NGOs, faith-based organizations and local CCCs, establish an
           information sharing system to ensure all partners are aware of efforts and are asked
           to coordinate to minimize duplication of effort.




                                                                                              24
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 81 of 185




Section 2d. Content and Citizenship
Purpose of the Content and Citizenship Working Group

Advise California Complete Count Staff and the Governor’s Office on outreach and media
strategies to encourage Census participation among California residents who may be deterred
from filling out the census form because of the following questionnaire content issues:
   1. Mixed status households, non-citizen residents and other respondents may be deterred
      because of a citizenship question, general distrust of, or unfamiliarity with government,
      and other participation barriers.
   2. The lack of Census questions on gender identity and sexual orientation; the lack of a
      Middle Eastern or North African (MENA) category; and the framing of the race and
      ethnicity questions around Latino, Hispanic or Spanish origin and race. Communities
      need guidance to know how to accurately self-identify on the current Census form.


                          ____________________________________


Initial Issues of Concern: Hiring Trusted Messengers

       •   Individuals with specific cultural and linguistic skills to reach households that may
           not trust the census process, may not be hired.
       •   Deferred Action for Childhood Arrivals (DACA) youth and non-citizens who can
           convince other non-citizens of the importance of filling out the census form may not
           be hired. The federal government has not approved waivers to hire non-citizens that
           may be trusted messengers working in census offices or as enumerators.
       •   There may be inadequate research and information to accurately identify who
           trusted messengers are for various communities across California, especially those
           who will be impacted most by the inclusion of the citizenship question.

Initial Issues of Concern: Adequate Infrastructure to Address Cyber Security
and Misinformation

California may not have adequate infrastructure to adequately address potential issues and
concerns with cyber security, the use of social media to spread misinformation, the erosion of
public trust in media and government, and the security of personal information.

Initial Issues of Concern: Census Participation Boycotts

Various groups may boycott the census and there is a need to quickly and effectively address
this through educational messaging stressing the consequences of non-participation for
Californians.



                                                                                                   25
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 82 of 185



Initial Issues of Concern: Accurate Self-Identification

There is a need for education and information on how to accurately self-identify on the census
questionnaire in light of limited categories for ethnicity and family structure.
                          ____________________________________


Recommended Initial Strategies

       •   Educate all Californians on what is at stake with each census count, how data is
           being collected and how it will be used.
              o Educational materials should provide accurate information on how to self-
                  identify, and what happens in the case of census partial response.
              o Educational outreach efforts should focus on helping people understand
                  their personal connection to the census and how the census will affect
                  funding for state and local programs that rely on census data.


       •   Fund organizations who best understand how to reach non-citizen residents during
           the census count, and concentrate outreach efforts based on geographically
           concentrated areas of historically undercounted and HTC populations.
               o Prioritization should be given to organizations that have a proven track
                  record and recent and long-standing historical relationships with HTC and
                  non-citizen resident communities.
               o Focus on organizations that help non-citizens attain legal permanent
                  residency, naturalization, health care and social services.
               o Funding should also go to civic engagement coalitions that work with mixed-
                  status families and immigrants.


       •   Identify trusted messengers in multiple spheres, including family, church, and other
           local community leaders who can accurately convey the importance of participating
           in the census, and what is at stake for Californians.
               o Engage community leaders connected with smaller, targeted HTC
                   populations (including, for example, those who curate Facebook pages).


       •   Launch a social media campaign to encourage Californians to participate despite the
           citizenship question and/or lack of options to accurately identify one's ethnicity
           and/or family structure.
                o Engage social media platforms and influencers in all aspects of life (i.e.
                   sports, medicine, the arts, etc.) to explain why it is important to participate in
                   the Census.


                                                                                                  26
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 83 of 185



       o Utilize social and other media that reach specifically targeted HTC
         populations across all ages and ethnicities.
       o Engage people in digital dialogues around these topics.


•   Employ non-traditional entertainment and ethnic media (examples include youth
    media hubs) to produce visually powerful, relatable content that reaches immigrant
    and non-citizen households through storytelling and digital media.
       o Explore partnerships with new media organizations that focus on dispelling
          myths on immigration and influencing entertainment storylines.
       o Media contracting should also be given to publishers with a proven track
          record of working directly with non-citizens.
       o Develop a rapid response mechanism for potential misinformation
          campaigns across both print and digital mediums. State contracting for
          outreach and media should build on-the-ground capacity to execute rapid
          dissemination of counter messaging to misinformation in hard to count
          communities.




                                                                                    27
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 84 of 185




Section 3. Next Steps
The Committee is moving forward to gather information and expertise to refine its
recommendations for the State’s strategy for outreach and communication to ensure a 2020
Census complete count in California. These recommendations will be shared in the
Committee’s next report in January 2019.




                                                                                           28
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 85 of 185




APPENDIX A: California Complete Count Committee Membership

Current positions are listed for Committee members. For additional information visit:
https://census.ca.gov/2018/04/16/governor-brown-creates-california-complete-count-
committee/.

   •   Gita Amar, Senior Director at PMK BNC
   •   Tho Vinh Banh, Supervising Attorney and Supervisor of Multicultural Affairs Outreach at
       Disability Rights California
   •   Carolyn Coleman, Executive Director at the League of California Cities
   •   Kathleen Domingo, Director for Office of Life, Justice and Peace at the Archdiocese of
       Los Angeles
   •   Basim Elkarra, Executive Director at the Sacramento Valley Chapter of the Council on
       American-Islamic Relations
   •   Efrain Escobedo, Vice President for Education and Immigration Programs at the
       California Community Foundation
   •   Amy Fairweather, Policy Director at Swords to Plowshares’ Institute for Veteran Policy
   •   Nicholas Hatten, Executive Director at the San Joaquin Pride Center
   •   Lisa Hershey, Executive Director at Housing California
   •   John Joanino, Senior Communications Associate at Advancement Project California
   •   Alex Johnson, Managing Director at Californians for Safety and Justice
   •   Loren Kaye, Foundation President at the California Chamber of Commerce
   •   Kate Kendell, Executive Director at the National Center for Lesbian Rights
   •   Jesus Martinez, Executive Director at the Central Valley Immigrant Integration
       Collaborative
   •   Gerald McIntyre, Special Counsel at Justice in Aging, formerly the National Senior
       Citizens Law Center
   •   Margie Mejia, Chairwoman at the Lytton Rancheria of California
   •   Eloy Ortiz Oakley, Chancellor of the California Community Colleges
   •   Jennifer Rodriguez, Executive Director at the Youth Law Center
   •   Thomas Saenz, President and General Counsel at MALDEF
   •   Lee Salter, Former President and Chief Executive Officer at the McConnell Foundation
   •   Daniel Torres, Director of Immigrant Integration in the Office of Governor Edmund G.
       Brown Jr.
   •   Angie Wei, Chief of Staff at the California Labor Federation
   •   Regina Brown Wilson, Executive Director at California Black Media
   •   Christopher Wilson, Associate Director at Alliance San Diego
   •   Tom K. Wong, Associate Professor at the University of California, San Diego

For additional information on CCCC membership, meetings, minutes, and materials, visit
https://census.ca.gov.




                                                                                            29
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 86 of 185



CCCC Documents

  •   Executive Order: https://census.ca.gov/2018/04/15/be-counted-california/
  •   Members: https://census.ca.gov/2018/04/16/governor-brown-creates-california-
      complete-count-committee/
  •   Meeting Agendas and Minutes: https://census.ca.gov/cccc-meetings-2018/




                                                                                     30
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 87 of 185




APPENDIX B: References
Section B. Background on the Census and California



  Memorandum from the U.S. Census Bureau, Center For Survey Measurement, to Associate
  Directorate for Research and Methodology, 1, 5-7 (Sept. 20, 2017)
  https://www2.census.gov/cac/nac/meetings/2017-11/Memo-RegardingRespondent-
  Confidentiality-Concerns.pdf.

  U.S. Census Bureau, National Advisory Committee on Racial, Ethnic, and Other Populations,
  Respondent Confidentiality concerns and Possible Effects on Response Rates and Data
  quality for 2020 Census, 2, 12-13, 15 (Nov. 2, 2017)
  https://www2.census.gov/cac/nac/meetings/2017-11/Meyers-NAC-Confidentiality-
  Presentation.pdf.

  California Business, Transportation and Housing Agency, 2000 California Complete Count
  Report to the Governor, Counting all Californians (2000)
  California Complete Count Committee, 2010 California Complete Count Report to the
  Governor, Counting 2010 and Planning for 2020 (2010)
  Election Data Services, 2017 Reapportionment Analysis (2017)
  Government Accountability Office, 2017 High Risk Report: 2020 Decennial Census (2017)
  Government Accountability Office, 2020 Census: Continued Management Attention Needed
  to Mitigate Key Risks Jeopardizing a Cost-Effective and Secure Enumeration (2018)
  Institute for Constitutional Advocacy and Protection, Georgetown University Law Center,
  Letter on Census Cyber Security (2018)
  Judicial Council of California, Strategic Plan for Language Access in the California Courts
  (2015) Pew Research Center, Public Trust in Government: 1958 - 2017 (2017)
  Public Policy Institute of California, Californians and the 2020 Census (2018)
  U.S. Census Bureau, 2012-2016 American Community Survey 5-Year Estimates
  U.S. Department of Commerce, U.S. Census Bureau, Proposed Information Collection;
  Comment Request; 2020 Census, 83 Federal Register 111, (8 June 2018), Page 26646

Section C. Census Roles and Partnerships
  U.S. Census Bureau, Guide for Complete Count Committees (2017); website:
  https://www.census.gov/programs-surveys/decennial-census/2020-
  census/complete_count.html




                                                                                                31
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 88 of 185



Section 2a. Housing
  Cindy Quezada, Central Valley Immigrant Integration Collaborative, Identifying households
  the Census may miss in 2020: Fresno and Stockton case studies. Presentation to the
  California Complete Count Committee Housing Working Group (2018); website:
  https://census.ca.gov/wp-content/uploads/sites/4/2018/08/073018-LUCA-Project-Gov-CCC-
  Presentation.pdf.
  Ed Kissam, WKF Giving Fund, An Effective Strategy To Reduce Census Undercount: Results
  from California Pilots of Community-Based Address Canvassing (2018); website:
  https://uploads-
  ssl.webflow.com/59fb4f76691c1b000103c309/5a986f3918c20000013e8461_Findings%20fro
  m%20CA%20Community-based%20Address%20Canvassing%20FINAL%202-24-18.pdf.
  Grantmakers Concerned with Immigrants and Refugees, GCIR’s California Counts! 2010
  Census Campaign: A Network Approach to Funder Collaboration (2012); website:
  https://www.gcir.org/sites/default/files/resources/California%20Counts%20July%202012_0.
  pdf

Section 2b. Trust and Confidentiality
  U.S. Citizenship and Immigration Services information on Temporary Protected Status
  (2018); website: https://www.uscis.gov/humanitarian/temporary-protected-status




                                                                                         32
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 89 of 185




                      EXHIBIT E
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 90 of 185

           SECTION 5                                                                 Final Report to Congress




        EFFECT OF CENSUS 2000 UNDERCOUNT
        ON FEDERAL FUNDING TO STATES AND
        SELECTED COUNTIES, 2002-2012
        prepared by




ABSTRACT
Congress relies on the census for purposes of allocating funds under various federal grant programs
to state governments. Inaccuracies in the census count can cause federal funds to be distributed in a
way that is not fully consistent with congressional intent. Many state-funded grant programs to local-
ities also rely on census counts, compounding the misallocation of grant money. For those jurisdic-
tions that are counted relatively poorly by the census, this translates into fewer services for families
with the greatest needs. Analysis by the Census Bureau estimates that Census 2000 undercounted the
actual U.S. population by a net of over three million individuals, representing an undercount rate of
1.18 percent.
This study focuses on eight programs with a combined total of $145 billion in federal spending in FY
2001 that would be most affected by the undercount. Because this study does not consider all pro-
grams affected by census population figures, the total effect of the Census 2000 undercount on the
allocation of federal funds is likely to exceed the estimates in this report.
For the eight federal grant programs included in this study, the Census 2000 undercount is estimated
to cause the District of Columbia and the 31 states adversely affected by the undercount to lose $4.1
billion in federal funding over the 2002-2012 fiscal year period. The shift in federal funds due to the
undercount is most pronounced in metropolitan counties. These areas not only share in state losses
from the undercount but also lose funds to other localities within the state because of the relatively
high undercounts of urban areas.
The federal funding loss to the 58 largest counties adversely affected by the undercount is estimated
to reach $3.6 billion over the ten year period, or $2,913 per uncounted person in these jurisdictions.
The census undercount not only redistributes funds among jurisdictions, it also causes a net loss to the
states of funds from federal entitlement programs, such as Medicaid and Foster Care. For the programs
included in this study, the Census 2000 undercount is estimated to reduce net federal funds to the
states by $478 million over the 2002-2012 period.

Previous Research
In March 2000, PricewaterhouseCoopers prepared a study 4 for the Presidential Members of the U.S.
Census Monitoring Board that estimated the impact of the projected Census 2000 undercount on the
allocation of federal funds. This March 2000 report assumed similar undercount rates by demograph-



U.S. Census Monitoring Board
Page 114 of 174
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 91 of 185

                                                                                                                 Final Report to Congress




ic group as were estimated following the 1990 census and used Census population projections for
2000. The study projected that the 2000 census undercount rate would be 1.75 percent. This was con-
sidered a conservative estimate since the Census Bureau predicted an undercount rate of 1.9 percent.
Now that Census 2000 is complete, the data indicate that the Census Bureau counted a higher per-
centage of the population in 2000 than in 1990. The Census Bureau estimates that the Census 2000
net undercount rate was 1.18 percent. This report updates PricewaterhouseCooper’s previous study by
using Dr. Ericksen’s analysis and extension of the information the Census Bureau has made public
about the Census 2000 undercount rate rather than projections based on the 1990 Census experience.

Methodology

This study generally follows the same methodology for estimating funding effects as the March
2000 PricewaterhouseCoopers report.

The eight programs studied accounted for $145 billion in federal grant spending in fiscal ear 2001
(see Table A). These programs represent 87 percent of the funding of major rograms identified by
the General Accounting Office (GAO) as being affected by the undercount.1 The effect of the under-
count on smaller federal programs has been excluded. State programs that rely on census data to
distribute funds to localities also have been excluded. Because all federal and state grant programs
affected by the undercount were not analyzed in this study, the shift in funds due to the Census 2000
undercount is likely to be larger than is estimated in this report.

The methodology used in this report can be summarized as follows:
1. Based on the Census Bureau’s and Dr. Ericksen’s estimates of the Census 2000 undercount rate
   by state and selected county, derive adjusted state and county population levels for comparison
   with Census 2000 population counts.
2. Determine the formulae for allocating the eight federal grant programs included in this study.
3. Project national funding levels for these federal programs through 2012.
4. Project the effect of the Census 2000 undercount on the allocation of federal funds to states and
   selected counties over the period affected by Census 2000 (generally, fiscal years 2002-2012).




1
    General Accounting Office, Formula Grants: Effects of Adjusted Population Counts on Federal Funding to States, GAO/HEHS-99-69,
    February 1999.



U.S. Census Monitoring Board
Page 115 of 174
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 92 of 185

                                                                  Final Report to Congress




U.S. Census Monitoring Board
Page 116 of 174
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 93 of 185

                                                                                                                       Final Report to Congress




Several key assumptions underlie the results in this report. First, Dr. Ericksen’s extension of the
Census Bureau’s methods is assumed to be accurate. Second, the undercount rate is assumed to not
vary substantially between group-quarters and non-group-quarters persons.2 Third, current formulae
for allocating federal grant programs are assumed to remain unchanged over the 2002-12 period.
Fourth, the national funding level for these programs over the FY 2002-2012 period is based on the
Administration’s fiscal year 2001 Current Services Budget. Last, states are assumed to allocate fed-
eral funding among local governments in proportion to their respective populations, as enumerated in
the decennial census. To the extent possible, the results in this study are based on federal data, esti-
mates, and methodology.

Effect of Census 2000 Undercount on Federal Funding to States
The Census Bureau has estimated a national net undercount rate for the non-group-quarters popula-
tion in Census 2000 of 1.18 percent, totaling nearly 3.3 million persons missed. Assuming the same
undercount rate for the group-quarters population, Dr. Ericksen estimates a total net undercount of 3.4
million.3 Over the 2002-2012 fiscal year period, for the eight programs analyzed,
PricewaterhouseCoopers estimates that this Census 2000 undercount will result in a loss of $4.1 bil-
lion in federal funding among the 31 states adversely affected by the undercount and the District of
Columbia. Medicaid accounts for the largest shift in federal funds, representing 92 percent of all real-
located funds (see Figure A).4
The estimated 2000 undercount is expected to cause the biggest dollar losses in California, Texas and
Georgia (see Figure B). These are large states that have relatively large undercount rates.
Even in states that are relatively well counted by the census, certain portions of the state may have
high undercount rates. For example, while Massachusetts is counted relatively well, Suffolk County
(containing Boston, MA) is estimated to lose $58 million in federal funds over the 2002-2012 period
as a result of its high undercount. Similarly, while Illinois is counted relatively well, Cook County
(containing part of Chicago, IL) is estimated to lose $193 million in federal funds over the 2002-2012
period.
Note that the funding effects of the Census 2000 undercount are not a "zero-sum game." The shift in
federal funds away from states that are counted relatively poorly is greater than the shift in funds to
states that are counted relatively well. The Census 2000 undercount is expected to result in a net loss
of $478 million in federal funds to the states as a whole. This overall loss in federal funding is due to
federal entitlement programs such as Medicaid, under which the national level of funding depends on
population measures and is not a fixed sum.


2
    The Census Bureau only provided undercount rates for the non-group-quarters population. In order to evaluate the funding effects, we require an
    undercount estimate for the entire population. We assumed that the undercount rate for the group-quarters population equals the undercount rate
    for the non-group-quarters population. The alternative assumption of a perfect count of the group-quarters population would not materially affect
    our results.
3
    The Census Bureau excluded the group-quarters population (7.8 million persons) from its undercount estimates. Assuming that the group-quarters
    population is undercounted at the same rate as the non-group-quarters population implies a national undercount of 3.4 million persons and an over-
    all national undercount rate of 1.18 percent. Source: Report of the Executive Steering Committee for Accuracy and Coverage Evaluation Policy,
    March 1, 2001 and Dr. Eugene Ericksen, Estimates of State and County Undercount Rates, May 1, 2001.
4
    Because of statutory provisions that guarantee minimum reimbursement rates, Medicaid funding for certain states would remain the same using
    either adjusted or unadjusted population counts. Some states, like New York, receive the minimum reimbursement of 50 percent of state expendi-
    tures under adjusted or unadjusted figures. The District of Columbia has a reimbursement rate set by statute at 70 percent. These areas experience
    significant undercounts, but the Medicaid minimum reimbursement provisions limit the federal funding losses from the undercount.




U.S. Census Monitoring Board
Page 117 of 174
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 94 of 185

                                                                                     Final Report to Congress




Effect of Census 2000 Undercount on Federal Funding to Selected Counties
The Census 2000 undercount also will affect counties receiving a portion of federal grants allotted to
states. The net impact on county funding depends on the effect of the undercount on both the alloca-
tion of federal funds between states (the "between-state" effect) and the allocation of funds among
jurisdictions within a state (the "within-state" effect). The net impact of the Census 2000 undercount
on the allocation of federal funds to counties is the sum of the between-state and within-state effects.
Over the 2002-2012 period, the federal funding loss to the 58 largest counties adversely affected by
the undercount is estimated to reach $3.6 billion, or $2,913 per uncounted person in these jurisdic-
tions. Because counties with large populations generally experience undercount rates that are higher
than the state average, we assume that they will fail to receive their proportionate share of any funds
distributed by the state based on unadjusted population counts. These "within-state" effects cause the
funding losses of metropolitan areas to exceed the funding losses at the state level.
Eight counties are estimated to lose over $100 million each in federal funds: Los Angeles County, CA;
Bronx County, NY; Kings County, NY (which comprises the borough of Brooklyn, NY); Harris
County, TX (which contains the city of Houston, TX); New York County, NY (which comprises the
borough of Manhattan, NY); Cook County, IL (Chicago), Dallas County, TX, and Miami-Dade
County, FL (see Figure C). In New York City, the funding loss across the five boroughs is estimated
to reach $847 million. Because some state-funded grant programs also rely on the decennial census
for purposes of allocating funds among localities, the impact of the Census 2000 undercount on met-
ropolitan areas will be larger than the federal funding effect.




U.S. Census Monitoring Board
Page 118 of 174
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 95 of 185

                                                                  Final Report to Congress




U.S. Census Monitoring Board
Page 119 of 174
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 96 of 185

                                                                  Final Report to Congress




U.S. Census Monitoring Board
Page 120 of 174
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 97 of 185

                                                                  Final Report to Congress




U.S. Census Monitoring Board
Page 121 of 174
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 98 of 185

                                                                                                               Final Report to Congress




I. INTRODUCTION
The Presidential Members of the United States Census Monitoring Board retained
PricewaterhouseCoopers LLP (PwC) to conduct an independent estimate of the funding effects of the
Census 2000 undercount, based on undercount rate estimated by decennial census expert and Temple
University statistics professor Dr. Eugene P. Ericksen. PwC was asked to project the undercount’s
effects on the allocation of federal funds among states and selected counties over the next decade.
This report updates the results of the March 2000 PwC report1 which was based on projections of the
Census 2000 undercount rate made before Census 2000 was completed.
Estimates of the Census 2000 undercount at the state and selected county levels are presented in this
report. These undercounts are derived from undercount rates estimated by the Census Bureau and
extended by Dr. Eugene P. Ericksen of Temple University. Using these undercount estimates, we cal-
culate adjusted population counts for the states and selected counties for comparison with the Census
2000 counts.
Additionally, the impact of the Census 2000 undercount on the allocation of federal funds to states
and selected counties is estimated in this report. Formula allocations under federal grant programs that
depend on population counts were calculated with unadjusted and then adjusted population figures to
estimate the change in federal funds flowing to each state. Changes in funding levels at the state level
were then translated into changes at the county level.
The main findings of the report are summarized in the final section.
Six appendices accompany this report:
1. Appendix A reports Census 2000 state population totals (adjusted and unadjusted) along with
   estimated undercounts and undercount rates of persons over and under 18 years of age.
2. Appendix B shows 2000 population totals by selected county with and without adjustments for
   the estimated undercount along with number of persons missed and the undercount rate.
3. Appendix C describes the federal programs analyzed in this report.
4. Appendix D provides detailed information on the estimated funding effects of the Census 2000
   undercount by state by program.
5. Appendix E provides details on the funding effects for selected counties.




1
    “Effect of Census 2000 Undercount on Federal Funding to States and Local Areas,” 2002-2012 (March 2000).




U.S. Census Monitoring Board
Page 122 of 174
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 99 of 185

                                                                                                                         Final Report to Congress




II. ESTIMATE OF CENSUS 2000 UNDERCOUNT

A. Methodology Used by the Census Bureau and Dr. Ericksen
For the 2000 Census, the Census Bureau conducted the Accuracy and Coverage Evaluation (A.C.E.)
survey, the successor to the Census 1990 Post-Enumeration Survey (PES), to determine the accuracy
of the census count. Historically the census has not achieved an exact count of the population because
it has missed certain individuals and incorrectly enumerated others.2 For the A.C.E. survey, the Bureau
conducted detailed interviews with a sample of households. The results of this intensive interview
process can be compared to the official 2000 census enumeration to assess the accuracy of the cen-
sus. This information can be used to estimate the net undercount (persons missed less persons incor-
rectly enumerated) by geographic region or demographic group, and to prepare an adjusted 2000 pop-
ulation count (i.e., the official count plus an estimate of net uncounted persons).
The A.C.E. survey established undercount adjustment factors for 448 post-strata (e.g., Black renters
in small Metropolitan Statistical Areas or White owners in large Metropolitan Statistical Areas in the
North). From the results of the A.C.E. survey, the Census Bureau developed undercount rates for the
50 states, and the District of Columbia. Dr. Eugene P. Ericksen, a census expert and professor of sta-
tistics at Temple University, working on behalf of the Presidential Members of the U.S. Census
Monitoring Board, has reviewed the estimates of the state undercount rates and extended the analysis
for counties with population in excess of 500,000 plus Richmond County (Staten Island), NY.3
For the states and the District of Columbia, Dr. Ericksen obtained the undercount adjustment factors
from a file that the Bureau provided. The file contains adjustment factors for 448 post-strata for each
of the 50 states plus the District of Columbia.4 For each state-level post-stratum, Dr. Ericksen divided
the dual system undercount estimate by the census count to calculate the adjustment factor, or ratio. Dr.
Ericksen then created a weighted average of the adjustment factors, where the population shares in the
post-strata were the weights. For the large county undercount rate estimates, Dr. Ericksen did not have
the exact distributions of post-strata populations by county, but he approximated them with 2000
Census state totals by racial group and 1990 census data sorted by racial group and housing tenure.




2
    Incorrect enumerations would arise from the inclusion of a child born after April 1, a person who died before April 1, or a college student
    living away from home but counted in the parents’ house instead of his or her usual place of residence.
3
    Dr. Ericksen’s estimates, like the Census Bureau rate upon which they are based, are for non-group-quarters residents. For this study we
    will be assuming that the undercount rate for group-quarters residents is comparable by state and post-strata.
4
    Access to this file was given to the Census Subcommittee, the National Academy of Sciences, and the Census Monitoring Board in
    February 2001.



U.S. Census Monitoring Board
Page 123 of 174
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 100 of 185

                                                                                                                        Final Report to Congress




B. Estimated 2000 Undercount by State
Based on the Census Bureau’s methodology, the undercount rate for the non-group-quarters popula-
tion in Census 2000 is estimated to be 1.18 percent or nearly 3.3 million persons. Assuming the same
undercount rate for the group-quarters population, Dr. Ericksen estimates a total national undercount
of 3.4 million (see Table 1).5 Table A-2 in Appendix A shows net undercount rates by state for popu-
lations over and under 18 years of age. Children have undercount rates that exceed the national aver-
age. Nationally, persons under the age of 18 are estimated by Dr. Ericksen to have an undercount rate
of 1.56 percent6 of the actual population, resulting in over 1.1 million uncounted children.
Consequently, funding programs targeting children, such as the Child Care and Development Block
Grant, are especially vulnerable to the undercount.7
Four states account for nearly 40 percent of the estimated Census 2000 undercount: California
(522,796), Texas (373,567), New York (209,123), and Florida (200,670). States (plus the District of
Columbia) with the highest percentage undercounts are Alaska (2.67 percent), Hawaii (2.16 percent),
the District of Columbia (2.15 percent), New Mexico (1.94 percent), and Texas (1.76 percent). States
with the lowest undercount rates are Minnesota (0.29 percent), Missouri (0.46 percent), North Dakota
(0.47 percent), Iowa (0.48 percent), Nebraska (0.56 percent), and South Dakota (0.56 percent).




5
    The Census Bureau excluded the group-quarters population (7.8 million persons) from its undercount estimates. In order to evaluate the
    funding effects, we require an undercount estimate for the entire population. We assumed that the undercount rate for the group-quarters
    population equals the undercount rate for the non-group-quarters population. Assuming that the group-quarters population is undercounted
    at the same rate as the non-group-quarters population implies a national undercount of 3.4 million persons and an overall national under-
    count rate of 1.18 percent. The alternative assumption of a perfect count of the group-quarters population would not materially affect our
    results. Source: Report of the Executive Steering Committee for Accuracy and Coverage Evaluation Policy, March 1, 2001 and Dr. Eugene
    Ericksen, Estimates of State and County Undercount Rates, May 1, 2001.
6
    In the Report of the Executive Steering Committee for Accuracy and Coverage Evaluation Policy, March 1, 2001, the Census Bureau
    reports a national undercount for the under 18 population of 1.54 percent.
7
    See the GAO report for a detailed description of the funding formulas. General Accounting Office, Formula Grants: Effects of Adjusted
    Population Counts on Federal Funding to States, GAO/HEHS-99-69, February 1999.




U.S. Census Monitoring Board
Page 124 of 174
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 101 of 185

                                                                 Final Report to Congress




U.S. Census Monitoring Board
Page 125 of 174
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 102 of 185

                                                                                                                       Final Report to Congress




II. FUNDING EFFECT OF CENSUS 2000 UNDERCOUNT

A. Federal Programs Analyzed
This study examines the effect of the Census 2000 undercount on the allocation of funds under eight
federal grant programs: (1) Medicaid; (2) Foster Care; (3) Rehabilitation Services Basic Support; (4)
Social Services Block Grant; (5) Substance Abuse Prevention and Treatment Block Grant; (6)
Adoption Assistance; (7) ChildCare and Development Block Grant; and (8) Vocational Education
Basic Grants.These eight programs account for all of the funding shifts identified in the
GeneralAccounting Office (GAO) study of the effects of the 1990 census undercount onfederal fund-
ing to states in fiscal year 1998. 8
The GAO study focused on 25 large formula grant programs, whose funding represented 90 percent
of the total federal grants affected by the census undercount. Of the 25 programs analyzed in the GAO
study, ten programs (amounting to $21 billion in 2001) were excluded because their funding formu-
lae depended on population variables for which undercount rates are not available (e.g., the popula-
tion below the poverty line). Of the remaining 15 programs, five of the programs (amounting to $43
billion) were not affected by the undercount because the formulae had components which made the
undercount immaterial. Two programs (amounting to $2 million) used population figures adjusted for
the undercount.9
The remaining eight programs (listed in Table 4) were affected by the undercount. These programs
represent over 87 percent of the funding under major programs that depend on unadjusted census
counts.


                          Table 4: Federal Grant Programs and FY 2001 Obligations
                [Obligations in billions of dollars; Major programs affected by census undercount]

      Program                                                                                                         Obligations
      Medicaid                                                                                                                  $130.0
      Foster Care                                                                                                                  5.1
      Rehabilitation Services Basic Support                                                                                        2.4
      Child Care and Development Block Grant                                                                                       2.0
      Social Services Block Grant                                                                                                  1.7
      Substance Abuse Prevention and Treatment Block Grant                                                                         1.7
      Adoption Assistance                                                                                                          1.2
      Vocational Education Basic Grants                                                                                            1.1
      Subtotal, eight programs included in study                                                                                 145.1
      Total for major grant programs affected by undercount                                                                     $166.6
          Source: Budget of the United States, FY 2002, GAO, and PricewaterhouseCoopers calculations.




8
    General Accounting Office, Formula Grants: Effects of Adjusted Population Counts on Federal Funding to States, GAO/HEHS-99-69,
    February 1999.
9
    These two programs, administered by the Department of Labor, rely on estimates of the civilian labor force. If the Department of Labor
    does not adjust its estimates of the labor force, these programs would also be affected by the undercount.



U.S. Census Monitoring Board
Page 126 of 174
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 103 of 185

                                                                                                                         Final Report to Congress




B. Current Services Funding Levels over FY 2002-2012 Period
Depending on the first year of impact, Census 2000 will affect federal grant allocations over the 2002-
2011 or the 2003-2012 period.10
For each of the eight federal grant programs analyzed in this report, the Administration’s FY 2002
budget projects Current Services funding levels through 2011. The Current Services Budget estimates
funding levels necessary to continue programs at a level equal to the most recently funded year (i.e.,
2001 for the 2002 budget). In essence, it is a prediction of the funding necessary to support current
law expenditures over the budget period.
The Current Services Budget projects that funding of discretionary programs will grow with inflation.
Unlike entitlement programs, the funding of discretionary programs is dependent on the annual
Congressional appropriations process. Three of the eight federal grant programs included in this study
are classified as discretionary: (1) Substance Abuse Block Grant, (2) Vocational Education, and (3)
Child Care and Development Block Grant.
The Current Services Budget projects that funding for entitlement programs will grow with the under-
lying eligible population and inflation. Three of the federal programs included in this study are clas-
sified as entitlement programs: (1) Medicaid, (2) Foster Care, and (3) Adoption Assistance.
The remaining two programs included in this study, Social Services Block Grant and Rehabilitation
Services, are mandatory programs that are projected to grow at rates consistent with their enacting
legislation.
The fiscal year 2002 budget includes Current Services funding levels through 2011. Funding levels
for four programs included in this study were extrapolated through 2012 based on the growth rates
projected by the Office of Management and Budget over the FY 2002-2011 budget period (see Table
5).
Current Services funding levels for the Substance Abuse Block Grant are extrapolated through 2012
using the annual Office of Management and Budget general budget inflator for the 2003-2011 period
of 2.2 percent. The Current Services Budget projects slowing growth for the entitlement programs,
and this trend is assumed to continue through 2012. No extrapolations were necessary for the manda-
tory programs because the 2000 Census will affect their funding allocations over 2002-2011, the cur-
rent budget period.

Assuming the Current Services spending levels, census population counts from Census 2000 ulti-
mately will be used to distribute $2.5 trillion over the 2002-2012 fiscal year period.




10
     This report assumes that the effects of Census 2000 are not incorporated until 2000 population figures are used in allocation formulas. If
     population estimates from earlier years, such as 1999, are adjusted consistent with Census 2000, allocations could be affected before 2002.


U.S. Census Monitoring Board
Page 127 of 174
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 104 of 185

                                                                                       Final Report to Congress




C. Funding Effect of Census 2000 Undercount on States
State allocation shares under federal grant programs are determined before the onset of the funding
year; thus, state allocations for the current year are based on population estimates from several years
earlier. The Census Bureau publishes population estimates for the years between decennial censuses.
These estimates are based on the decennial population enumeration and are updated using adminis-
trative records (e.g., birth and death certificates). Consequently, errors in the decennial population
count persist for ten years, until the next census enumeration. Consequently, the Census 2000 under-
count will affect federal grant allocations over a ten-year period.
For example, the funding formula for the Social Services Block Grant program depends on popula-
tion estimates from the second prior year. Thus, Census 2000 will affect Social Services Block Grant
allocations over the 2002-2011 period. For the eight programs included in this report, Census 2000
will first affect grant allocations in either 2002 or 2003, and the effect will persist over the 2002-2011
or 2003-2012 period, depending on the program.
The effect of the Census 2000 undercount on the allocation of federal funds to states initially was cal-
culated for a base year and then extrapolated over the 2002-2012 period. The base year for each grant
program was determined as: the first year affected by the 2000 census figures or the most recent year
for which data were available for all of the variables (other than population) in the funding formula.
For most programs, 2002 was the base year used in the calculations. Because data for some of the for-
mulae were not available to calculate the 2002 allocation, the base year for the corresponding pro-
grams is 2001. For example, the formula for Vocational Education depends on per capita personal
income by state as released by the Bureau of Economic Analysis (BEA) for the second preceding year.
Final per capita personal income figures are available for 1999; consequently, the base year for the
Vocational Education program is 2001.
Once a base year was established for each program, we calculated state funding allocations using both
official and adjusted 2000 state population projections. These calculations take into account all ele-
ments of the current funding formulae, including hold harmless and minimum share provisions. Each
state’s share of national program funding in the base year was then determined under both the official
and adjusted 2000 population projections. The difference between these two shares of national pro-
gram funding is an estimate of the impact of the Census 2000 undercount on the state’s allocation of
federal funds. For example, suppose that a state’s share of federal program funds increases from 3.0
percent to 3.1 percent, in the base year, as a result of using adjusted versus official 2000 population
projections. For this state, the effect of the Census 2000 undercount is estimated to be a loss of 0.1
percentage points (3.1 percent minus 3.0 percent) of national program funding.
For the eight federal grant programs analyzed in this study, the Census 2000 undercount is estimated
to reduce federal funding in 31 states and the District of Columbia by $4.l billion over the 2002-2012
period (see Table 6). In 2003 alone, the undercount is estimated to reduce federal funds allocated to
these states by $277 million. By comparison, the General Accounting Office estimated that the effect
of the 1990 census undercount on these federal programs was to shift $449 million among states in
1998. Because the estimated 2000 undercount is both smaller and more uniform across jurisdictions
than the estimated 1990 undercount, the total amount of federal funds reallocated is smaller.
States that are counted relatively well in the census are estimated to receive higher levels of federal
funding as a result of the undercount; however, the additional federal funds received by these states



U.S. Census Monitoring Board
Page 128 of 174
           Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 105 of 185

                                                                                                                        Final Report to Congress




are less than the loss of federal funds in the other states. The effect of census undercounts on the fed-
eral funding of entitlement programs is not a “zero-sum game” among the states because an increase
in funding to one state does not require a reduction in funding to other states. For the federal programs
analyzed in this study, federal funds allocated to all 50 states and the District of Columbia are esti-
mated to be $478 million less over the 2002-2012 fiscal year period as a result of the Census 2000
undercount.
The loss of funds over the 2002-2012 period for the eight analyzed programs ranges from $26 per
undercounted person in Colorado to over $6,300 per person missed by the census in Alaska (see Table
7).11 In 2003, the first year fully impacted by the undercount, the funding loss in 31 undercounted
states and the District of Columbia averages $114 per uncounted individual. This figure is less than
GAO’s 1998 estimate of $145 per uncounted individual, which was based on the higher 1990 under-
count rate.
Of the eight federal programs analyzed in this report, Medicaid accounts for 92 percent of the feder-
al funds that would be shifted as a result of the Census 2000 undercount. As a percent of total pro-
gram funding, the programs most affected by theCensus 2000 undercount are Vocational Education
(0.28 percent) and Rehabilitation Services (0.27 percent).12 Table 8 summarizes the impact of the
Census 2000 undercount by program.

D. Funding Effect of Census 2000 Undercount on Counties
This section analyzes the effect of the Census 2000 undercount on counties. The county effects are
estimated under the assumption that states allocate federal funds among county in proportion to their
official census population counts.
The Census 2000 undercount can affect federal funding to counties in two ways. First, the undercount
at the state level affects the allocation of funds among the states, which alters the amount of funds that
states have available to pass through to local governments (the “between-state” funding effect). For
example, the Census 2000 undercount is estimated to cause the state of Illinois to receive a larger
share of the federal funds under the programs analyzed than it would with an accurate census count
(other states, therefore, receive a smaller share because of the undercount). Counties in the state, such
as Cook County (Chicago), benefit from the fact that the state receives these additional funds. The
between-state effect measures the effect on metropolitan areas of the funding shifts among the states
due to the census undercount.
Second, the undercount at the local level may affect a state’s allocation of federal funds among its
counties (the “within-state” funding effect). Assuming the state allocates funds to local areas within
the state using population counts, any undercount would distort the flow of funds within the state.
Because Cook County is estimated to experience a high undercount rate relative to the other areas in



11
     Because of statutory provisions that guarantee minimum reimbursement rates, Medicaid funding for certain states would remain the same
     using either adjusted or unadjusted population counts. Some states, like New York, receive the minimum reimbursement of 50 percent of
     state expenditures under adjusted or unadjusted figures. The District of Columbia has a reimbursement rate set by statute at 70 percent.
     These areas experience significant undercounts, but the Medicaid minimum reimbursement provisions limit the federal funding losses from
     the undercount. Table D-5 in Appendix D lists the effect of the census undercount on state funding levels under the Medicaid program.
12
     These percentages translate into $33 million for Vocational Education and $72 million for Rehabilitation Services.




U.S. Census Monitoring Board
Page 129 of 174
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 106 of 185

                                                                                          Final Report to Congress




Illinois, it receives a smaller share of the state funds than it would have gotten under an accurate cen-
sus count. Therefore, it experiences a negative within-state effect. The within-state effect measures the
impact of the undercount on funding allocations within states.
The “net” funding effect of the census undercount on a county is the sum of the between-state and with-
in-state funding effects. Because the between-state and within-state effects could have the same or dif-
ferent signs, the net effect could be larger or smaller than the between-state or within-state effects alone.

1. Between-State Funding Effect
For the counties within each state, the between-state funding effect was estimated in two steps. The
effect of the Census 2000 undercount on the state’s level of federal funding was first calculated for the
2002-2012 period (see section III.C., above). The funding effect at the state level was then apportioned
among the counties in proportion to their unadjusted population counts. Thus, counties in states that
lose federal funding as a result of the Census 2000 undercount are each estimated to share propor-
tionately in this funding loss.

2. Within-State Funding Effect
For the counties within each state, the within-state funding effect was estimated in four steps. First,
the state’s share of federal funding over the 2002-2012 period was determined based on adjusted 2000
population counts (as described in section III.C., above). Second, state funding was apportioned
among the counties in proportion to their estimated 2000 adjusted census counts. Third, state funding
was apportioned among the counties in proportion to their 2000 official (unadjusted) census counts.
Finally, the within-state funding effect was estimated by subtracting the county funding levels deter-
mined in step two (based on adjusted population counts) from step three (based on official population
counts).
Counties with an undercount rate higher than the overall state average have a negative within-state
funding effect, while relatively well counted areas have a positive within-state funding effect.

3. Net Funding Effect
For the counties within each state, the net funding effect of the Census 2000 undercount over the 2002-
2012 period was calculated as the sum of the between-state and within-state funding effects. For any
county, these two funding effects can work in the same or opposite directions. For example, Cook
County is estimated to have a positive $9 million between-state funding effect, because the State of
Illinois is relatively well counted by the census. However, Cook County is estimated to have a nega-
tive $202 million within-state funding effect because it is relatively poorly counted by the census com-
pared to other jurisdictions within the state. Thus, the netfederal funding effect in Cook County of the
Census 2000 undercount is negative $193 million ($9 million less $202 million) over the 2002-2012
period, because the funding loss from the within-state effect is larger than the funding gain from the
between-state effect. The federal funding loss to the 58 largest counties adversely affected by the
undercount is estimated to reach $3.6 billion over the period, or an average of $2,913 per uncounted
person in these jurisdictions.
Table 9 shows the net funding effect of the Census 2000 undercount on the 25 counties that are esti-
mated to experience the largest loss in federal funding over the 2002-2012 period. The five counties


U.S. Census Monitoring Board
Page 130 of 174
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 107 of 185

                                                                                       Final Report to Congress




expecting the largest funding loss from the Census 2000 undercount are Los Angeles County, CA
($636 million), Bronx County, NY ($362 million), Kings County, NY ($269 million), Harris County,
TX ($234 million), and New York County, NY ($212 million). Results for all 112 selected counties
are shown in Appendix E.
This analysis only considers the effect of the Census 2000 undercount on federal funds allocated to
local governments. Because a variety of state grant programs are also distributed to local governments
on the basis of official population counts, the total shift in funds from federal and state grant programs
will likely be larger than the estimates in this report.




U.S. Census Monitoring Board
Page 131 of 174
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 108 of 185




                      EXHIBIT F
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 109 of 185




            CiOVE~:NOR'S BUDGET SUMMARY
                                                       2018.-19

                                             Edmund G. Brown Jr. Governor
                                                         State of California
                                                                              ~l OP T
                                                                         t    ~    ..NF

                                                                     e~'~              '~i
                                                                     o
                                                                     M   ~1~              o



          To the'California Legislature                                         `~
          Regular Session 2017-18                                            c~"`°""
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 110 of 185




            ,I:I~i~; ~~<~~~; iz~terztiot~alie~ IsIR~t~I~ ts~ ~~f: i1it:,itc c~.cr~~l>lt~-sicc.~~'. ~}ria~tit~~;.
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 111 of 185



                                                         °".=~sTdj~
                                                      ~;`:~~~~
                                                                      o


                                                     GOVERNOR
                                               EDMUND G.BROWN JR.




                                                    January 10, 2018




To the members of the Senate and the Assembly of the California Legislature:

I n 2011, we faced "a tough budget for tough times:' We cut spending, the economy recovered, and voters approved tax
increases. The $27 billion deficit became a solid surplus.

I n recent years, I have warned of an inevitable recession lurking in our future, which thankfully has not yet arrived.
Nevertheless, we must remain vigilant and not let rosy statistics lull us into believing that economic downturns are a
relic of the past. Fiscal restraints are needed more than ever as California approaches the peak of the business cycle

This budget reflects our collective priorities. As was true in 2011, our Job Number 1 is fixing our state budget and
keeping spending in line with revenue. In a volatile and uncertain world, fixing the budget is a perpetual struggle and
one we must approach with wisdom.

California has faced ten recessions since Worid War II and we must prepare for the eleventh. Yes, we have had some
very good years and program spending has steadily increased. Let's not blow it now.

 urge you to debate this budget, reflect on the many uncertainties we face and fill the Rainy Day Fund. In this way, we
will avoid the drastic cutbacks suffered in previous downturns and keep faith with the people and our state on an even
keel.




                                                                          With respect,



                                                                           /s/ Edmund G. Brown Jr.



                                                                          Edmund G. Brown Jr.




                      STATE CAPITOL •SACRAMENTO, CALIFORNIA 95814•(916)445-2841
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 112 of 185




            l i~ i~ ~:r~~ ~: i ~ ~ acs k~ sc:>~ ~,a l ~~ d:~[ ~ r~l; t f ~ Ez~~ i l i t:<a t ~~ i~.csr.~~>lc -sic~.c~~~. ~ ar~i ~ zt: i R~~;.
    Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 113 of 185




TABLE OF CONTENTS

I ntroduction                                                             1

Surnrnary Charts                                                         15

K-12 Education                                                           21

Higher Education                                                         39

Health and Human Services                                                53

Public Safety                                                            69

Jtadicial Branrh                                                         81

Transportation                                                           85

Natural Resources                                                        95

Statewide Issues and Various Departments                                 111

I nfrastructure                                                      . 127

DernograpP~ic Ir~forrnation                                          . 141

Economic Outlook                                                     . 149

Revenue Estimates                                                    . 155

Staff Assignments                                                    . 175

Appendices ar~d Sched~al~s                                           . 177
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 114 of 185

                                             S-r   ¿r' nrvl u   r   Is s u r s   ¿   xr   \/¡ ltr o u ¡ì D ìilr.,,l.It't'Àl l:lht'I's




SranE'wrDE Issups AND Vanrous
DE,pARTMENTS




w H
  ffi
         his Chapter describes items in the Budget that are statewide issues or related to various
         departments.


SuppTEMENTAL Tn¿.NsrER To rHE RarNv Dav FuNo

The Budget proposes a $3.5 billion supplemental transfer from the General Fund to the Budget
Stabilization Account in addition to the current projected amounts required by Section 20 of
Article XVI of the California Constitution. ln total, the $5 billion transfer brings the Rainy Day
Fund to $13.5 billion in 2018-19, achieving the maximum balance allowed bythe Constitution for
the fiscal year. ln the eveni the amounts required to be transferred for 2017-18 through 2019-20
exceed the estimates reflected in the 2018-19 Budget (as part of the Proposition 2 "true up"
process), the supplemental transfer will first be applied towards meeting those additionaì
requirements.


\ØrrorrRE RESPoNSE AND RE,covnnv
Beginning in October 2017, California faced the most lethal and destructive fires in the hrstory of
the state.

On October 8,2011, a series of wildfires erupted in Northern California and engulfed 100 square
miles. Sparked by the same hot, windy conditions, other major wildfires soon broke out across
the state, devastating more than 245,000 acres of land and destroying over 8,900 structures.



Cìovr,nNon's lluncr:L' Suurtanv            201 8-   l9                                                                        111
                                       -
    Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 115 of 185

                                            S-rrvr   nrvl u r Is s u ri s arg n \/¡.nr   cl   u ¡; D   I   pa lÌT'À{ nN :t s




PnpclsroN MEDTcTNE
ln 2015, the Governor creaTed the nation's first state-level initiative on precìsion
medicine. Precision medicine aims to improve health and healthcare through better use of
advanccd computing, technology and data science. Buildirrg on tlre $23 nrilliorr state
investment in precision medicine to date, the Budget proposcs to cstablish thc California
lnstitute io Advance Precisron Health and Medicine with an additional $30 million one-time
General Fund appropriation to continue developing demonstration projects, incorporate
successf ul demonstration projects into the health delrvery system, and f urther advance how
data science can be utilized in healthcare. The institute would be administered through a
collaboration between public and private nonprofit institutions, overseen by the Governor's
Office of Planning and Besearch.


2020 CENsus
The Budget includes $40.3 million for statewide outreach and other activities related to the
2020 Census count. Statewide coordination of the multi-year, multi-lrngual effort is critical to
obtain a complete and accurate count of California residents. The data collcctcd by thc
decennlal census delermines the numher of seats California has in the U.S. House of
Representatives and is also used to determine federal funding levels for local communities.




126                                                  GovrRNoR's Rur¡crr" Sr.ruuaRv                              2018-19
                                                                                                            -
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 116 of 185




                      EXHIBIT G
      •.
                     Case
                     Case3:18-cv-01865-RS
                          3:18-cv-02279-RS
                          3:18-cv-02279-RS Document
                                           Document93-2
                                                    38-4
                                                    99-1 Filed
                                                         Filed11/20/18
                                                               06/08/18
                                                               11/02/18 Page
                                                                        Page117
                                                                             223
                                                                             98 of
                                                                                 of219
                                                                                    440
                                                                                    185
.v..,: ' "" . 'DEC-14-2017   17:51

                                                                   U.S. Department of Justice
  (
                                                                   Justice Management Division
                                                                   Office ofGeneral Counsel
                                                                   Waahtngtorr. D.C. 20$30



                DEC 12 t017

              VIA CERTIFIED RETURN RECEIPT
              7014 2120 0000 8064 4964

              Dr.RonJarmin
              Performing the Non-Exclusive Functions and Duties of the Director
              U.S. Census Bureau
              United States Department of Commerce
              Washington, D.C. 2023~-0001

              Re: Request To Reinstate Citizenship Question On 2020 Census Questionnaire

              Dear Dr. Jannin:

              The Department of Justice is committed to robust and evenhanded enforcement of the Nation's
              civil rights laws and to free and fair elections for all Americans. In furtherance of that
              commitment. I write on behalf of the Department to fonnally request that the Census Bureau
              reinstate on the 2020 Census questionnaire a question regarding citizenship, fonnerly included in
              the so-called "long form'' census. This data is critical to the Department's enforcement of
              Section 2 of the Voting Rights Act and its important protections against racial discrimination in
              voting. To fully enforce those requirements, the Department needs a reliable calculation of the
              citizen voting-age population in localities where voting rights violations are alleged or suspected.
              As demonstrated below, the decennial census questionnaire is the most appropriate vehicle for
              collecting that data, and reinstating a question on citizenship will best enable the Department to
              protect all American citizens' voting rights under Section 2.

              The Supreme Court has held that Section 2 of the Voting Rights Act prohibits ''vote dilution" by
              state and local jurisdictions engaged in redistricting, which can occur when a racial group is
              improperly deprived of a single-member district in which it could form a majority. See
              Thornburg v. Gingles, 478 U.S. 30, 50 (1986). Multiple federal courts of appeals have held that,
              where citizenship rates are at issue in a vote--dilution case, citizen voting~age population is the
              proper metric for detennining whether a racial group could constitute a majority in a single-
              member district. See, e.g., Reyes v. City ofFarmers Branch, 586 F.3d 1019, 1023-24 (5th Cir.
              2009); Barnett v. City ofChicago, 141 F.3d 699, 704 (7th Cir. 1998); Negrn v. City ofMiami
              Beach, 113 F.3d 1563, 15 67-69 (11th Cir. 1997); Romero v. City ofPomona, 883 F.2d 1418,
              1426 (9th Cir. 1989), overruled in part on other grounds by Townsend v. Holman Consulting
              Corp., 914 F.2d 1136, 1141 (9th Cir. 1990}; see also LULAC v. Perry, 548 U.S. 399, 423-442
              (2006) (analyzing vote-dilution claim by reference to citizen voting-age population).




                                                                                                              000663
       Case
       Case3:18-cv-01865-RS
            3:18-cv-02279-RS
            3:18-cv-02279-RS Document
                             Document93-2
                                      38-4
                                      99-1 Filed
                                           Filed11/20/18
                                                 06/08/18
                                                 11/02/18 Page
                                                          Page118
                                                               224
                                                               99 of
                                                                   of219
                                                                      440
                                                                      185
'DEC-14-2017   17:52                                                                               p. 03/ 04 ,, .. ;;.r'._    .
                                                                                                                             -'

   The purpose of Section 2's vote-dilution prohibition "is to facilitate participation ... in our
   political process" by preventing unlawful dilution of the vote on the basis of race. Campos v.
   City ofHouston, 113 F.3d 544, 548 (5th Cir. 1997). Importantly, "[t]he plain language of section
   2 of the Voting Rights Act makes clear that its protections apply to United States citizens." ld
                                                                                                                     •
   Indeed, courts have reasoned that ''[t]he right to vote is one of the badges of citizenship" and that
   "[t]he dignity and very concept of citizenship are diluted if noncitizens are allowed to vote."
   Barnett, 141 F.3d at 704. Thus, it would be the wrong result for a legislature or a court to draw a
   single-member district in which a numerical racial minority group in a jurisdiction was a
   majority of the total voting-age population in that district but "continued to be defeated at the
   polls" because it was not a majority of the citizen voting-age population. Campos, 113 F.3d at
   548.
   These cases make clear that, in order to assess and enforce compliance with Section 2's
   protection against discrimination in votin~ the Department needs to be able to obtain citizen
   voting-age population data for census blocks, block groups, counties, towns, and other locations
   where potential Section 2 violations are alleged or suspected. From 1970 to 2000, the Census
   Bureau included a citizenship question on the so-called "long form" questionnaire that it sent to
   approximately one in every six households during each decennial census. See, e.g., U.S. Census
   Bureau, Summary File 3:2000 Census ofPopulation & Housing-Appendix Bat B-7 (July
   2007), available at https://www.census.gov/prodlcen2000/doc/sf3.pdf (last visited Nov. 22,
   2017); U.S. Census Bureau, Index of Questions, available at https://www.census.gov/history/



                                                                                                                     •
   www/through_the~decades!index_of_questions/ (last visited Nov. 22, 2017). For years, the
   Department used the data collected in response to that question in assessing compliance .with
   Section 2 and in litigation to enforce Section 2's protections against racial discrimination in
   voting.

   In the 2010 Census, however, no census questionnaire included a question regarding citizenship.
   Rather, following the 2000 Census, the Census Bureau discontinued the "long form"
   questionnaire and replaced it with the American Community Survey (ACS). The ACS is a
   sampling survey that is sent to only around one in every thirty·eight households each year and
   asks a variety of questions regarding demographic information, including citizenship. See U.S.
   Census Bureau, American Community Survey Information Guide at 6, available at
   https://www.census.gov/content/dam/Census/programs"surveys/acs/about!ACS Information
   Guide.pdf Oast visited Nov. 22~ 2017). The ACS is currently the Census Bureau's only survey
   that collects information regarding citizenship and estimates citizen voting-age population.

   The 2010 redistricting cycle was the first cycle in which the ACS estimates provided the Census
   Bureau's only citizen voting-age population data. The Department and state and local
   jurisdictions therefore have used those ACS estimates for this redistricting cycle. The ACS,
   howevert does not yield the ideal data for such purposes for several reasons:

   •        Jurisdictions conducting redistricting, and the Department in enforcing Section 2, already
   use the total population data from the census to determine compliance with the Constitution's
   one-person, one-vote requirement, see Evenwel v. Abbott, 136 S. Ct. 1120 (Apr. 4, 2016). As a
   result. using the ACS citizenship estimates means relying on two different data sets, the scope
   and level of detail of which vary quite significantly.

                                                     2                                                               •
                                                                                                   000664
              ..             Case 3:18-cv-01865-RS
                                  3:18-cv-02279-RS Document 93-2
                                                            38-4 Filed 11/20/18
                                                            99-1       06/08/18 Page 119
                                                                       11/02/18      225 of 185
                                                                                     100    440
                                                                                            219
•           _; ,~   : DEC-14-2017   17:52                                                                                P. 04/04
.....~



        (               •       Because the ACS estimates are rolling and aggregated into one~year, three-year, and five-
                        year estimates, they do not align in time with the decennial census data. Citizenship data from
                        the decennial census, by contrast, would align in time with the total and voting-age population
                        data from the census that jurisdictions already use in redistricting.

                       •       The ACS estimates are reported at a ninety percent confidence level, and the margin of
                       error increases as the sample size-and, thus, the geographic area-decreases. See U.S. Census
                       Bureau, Glossary: Confidence interval (American Community Survey). available at
                       https://www.census.gov/glossary/#term_ConfidenceintervalA.mericanCommunity
                       Survey (last visited November 22, 2017). By contrast; decennial census data is a full count of
                       the population.

                       •        Census data is reported to the census block level, while the smallest unit reported in the
                       ACS estimates is the census block group. See American Community Survey Data 3, 5, 10.
                       Accordingly, redistricting jurisdictions and the Department are required to perform further
                       estimates and to interject further uncertainty in order to approximate citizen voting~age
                       population at the level of a census block, which is the fundamental building block of a
                       redistricting plan. Having all of the relevant population and citizenship data available in one data
                       set at the census block level would greatly assist the redistricting process.

                        For all of these reasons, the Department believes that deeermial census questionnaire data
                        regarding citizenship, if available, would be more appropriate for use in redistricting and in
                        Section 2 litigation than the ACS citizenship estimates.
    (
                        Accordingly. the Department formally requests that the Census Bureau reinstate into the 2020
                        Census a question regarding citizenship. We also request that the Census Bureau release this
                        new data regarding citiZenship at the same time as it releases the other redistricting data, by April
                        1 following the 2020 Census. At the same time, the Department requests that the Bureau also
                        maintain the citizenship question on the ACS, since such question is necessary, inter alia, to
                        yield information for the periodic determinations made by the Bureau under Section 203 of the
                        Voting Rights Act. 52 U.S.C. § 10503.

                        Please let me know if you have any questions about this letter or wish to discuss this request. I
                        can be reached at (202) 514-3452; or at Arthur.Gary@usdoj.gov.

                        Sincerely yours.


                        ~f-~
                           0
                        Arthur E. Gary . "-~
                        General Counsel
                        Justice Management Division




(

                                                                          3


                                                                                                                      TOTAL P.04
                                                                                                                          000665
        Case 3:18-cv-01865-RS
             3:18-cv-02279-RS Document 93-2
                                       38-5 Filed 11/20/18
                                       99-1       06/08/18 Page 120
                                                  11/02/18      433 of 185
                                                                153    440
                                                                       219
                                                     UNITED STATES DEPARTMENT OF COMMERCE
                                                   The Secretary of Commerce
                                                   Washington, D.C. 20230




To:      Karen Dunn Kelley, Under Secretary for Economic Affairs

From: Secretary Wilbur Ross    U       ~~

Date:    March 26,2018

Re:      Reinstatement of a Citizenship Question on the 2020 Decennial Census Questionnaire



Dear Under Secretary Kelley:

As you know, on December 12,2017, the Department of Justice ("DOJ") requested that the
Census Bureau reinstate a citizenship question on the decennial census to provide census block
level citizenship voting age population ("CV AP") data that are not currently available from
government survey data ("DOJ request"). DOJ and the courts use CV AP data for determining
violations of Section 2 of the Voting Rights Act ("VRA"), and having these data at the census
block level will permit more effective enforcement of the Act. Section 2 protects minority
population voting rights.

Following receipt of the DOJ request, I set out to take a hard look at the request and ensure that
I considered all facts and data relevant to the question so that I could make an informed decision
on how to respond. To that end, the Department of Commerce ("Department") immediately
initiated a comprehensive review process led by the Census Bureau.

The Department and Census Bureau's review of the DOJ request - as with all significant Census
assessments - prioritized the goal of obtaining complete and accurate data. The decennial
census is mandated in the Constitution and its data are relied on for a myriad of important
government decisions, including apportionment of Congressional seats among states,
enforcement of voting rights laws, and allocation of federal funds. These are foundational
elements of our democracy, and it is therefore incumbent upon the Department and the Census
Bureau to make every effort to provide a complete and accurate decennial census.

At my direction, the Census Bureau and the Department's Office of the Secretary began a
thorough assessment that included legal, program, and policy considerations. As part of the
process, I also met with Census Bureau leadership on multiple occasions to discuss their process
for reviewing the DOJ request, their data analysis, my questions about accuracy and response
rates, and their recommendations. At present, the Census Bureau leadership are all career civil
servants. In addition, my staff and I reviewed over 50 incoming letters from stakeholders,
interest groups, Members of Congress, and state and local officials regarding reinstatement of a
citizenship question on the 2020 decennial census, and I personally had specific conversations on



                                                 1

                                                                                             001313
       Case 3:18-cv-01865-RS
            3:18-cv-02279-RS Document 93-2
                                      38-5 Filed 11/20/18
                                      99-1       06/08/18 Page 121
                                                 11/02/18      434 of 185
                                                               154    440
                                                                      219



 the citizenship question with over 24 diverse, well informed and interested parties representing a
 broad range of views. My staff and I have also monitored press coverage of this issue.

  Congress has delegated to me the authority to determine which questions should be asked on the
. decennial census, and I may exercise my discretion to reinstate the citizenship question on the
  2020 decennial census, especially based on DOl's request for improved CV AP data to enforce
  the VRA. By law, the list of decennial census questions is to be submitted two years prior to the
  decennial census - in this case, no later than March 31, 2018.

 Th~ Department's review demonstrated that collection of citizenship data by the Census has been
 a long-standing historical practice. Prior decennial census surveys of the entire United States
 population consistently asked citizenship questions up until 1950, and Census Bureau surveys of
 sample populations continue to ask citizenship questions to this day. In 2000, the decennial    '
 census "long form" survey, which was distributed to one in six people in the U.S., included a
 question on citizenship. Following the 2000 decennial census, the "long form" sample was
 replaced by the American Community Survey ("ACS"), which has included a citizenship
 question since 2005. Therefore, the citizenship question has been well tested.

 DOJ seeks to obtain CV AP data for census blocks, block groups, counties, towns, and other
 locations where potential Section 2 violations are alleged or suspected, and DOJ states that the
 current data collected under the ACS are insufficient in scope, detail, and certainty to meet its
 purpose under the VRA. The Census Bureau has advised me that the census-block-level
 citizenship data requested by DOJ are not available using the annual ACS, which as noted earlier
 does ask a citizenship question and is the present method used to provide DOJ and the courts
 with data used to enforce Section 2 of the VRA. The ACS is sent on an annual basis to a sample
 of approximately 2.6 percent of the population.

 To provide the data requested by DOJ, the Census Bureau initially analyzed three alternatives:
 Option A was to continue the status quo and use ACS responses; Option B was placing the ACS
 citizenship question on the decennial census, which goes to every American household; and
 Option C was not placing a question on the decennial census and instead providing DOJ with a
 citizenship analysis for the entire populati~n using federal administrative record data that Census
 has agreements with other agencies to access for statistical purposes.

 Option A contemplates rejection of the DOJ request and represents the statu;s quo baseline.
 Under Option A, the 2020 decennial census would not include the question on citizenship that
 DOJ requested and therefore would'not provide DOJ with improved CVAP data. Additionally,.
 the block-group level CV AP data currently obtained through the ACS has associated margins of
 error because the ACS is extrapolated based on sample surveys of the population. Providing
 more precise block-level data would require sophisticated statistical modeling, and if Option A'is
 selected, the Census Bureau advised that it would need to deploy a team of experts to develop
 model-based methods that attempt to better facilitate DOl's request for more specific data. But
 the Census Bureau did not assert and could not confirm that such data modeling is possible for
 census-block-level data with a sufficient degree of accuracy. Regardless, DOl's request is based
 at least in part on the fact that existing ACS citizenship data-sets lack specificity and



                                                  2

                                                                                              001314
     Case 3:18-cv-01865-RS
          3:18-cv-02279-RS Document 93-2
                                    38-5 Filed 11/20/18
                                    99-1       06/08/18 Page 122
                                               11/02/18      435 of 185
                                                             155    440
                                                                    219



completeness. Any future modeling from these incomplete data would only compound that
problem.

Option A would provide no improved citizenship count, as the existing ACS sampling would
still fail to obtain actual, complete number counts, especially for certain lower population areas
or voting districts, and there is no guarantee that data could be improved using small-area
modeling methods. Therefore, I have concluded that Option A is not a suitable option.

The Census Bureau and many stakeholders expressed concern that Option B, which would add a
citiz~nship question to the decennial census, would negatively impact the response rate for non-
citizens. A significantly lower response rate by non-citizens could reduce the accuracy of the
decennial census and increase costs for non-response follow up ("NRFU") operations. However,
neither the Census Bureau nor the concerned stakeholders could document that the response rate
would in fact decline materially. In discussing the question with the national survey agency
Nielsen, it stated that it had added questions from the ACS on sensitive topics such as place of
birth and immigration status to certain short survey forms without any appreciable decrease in
response rates. Further, the former director of the Census Bureau during the last decennial
census told me that, while he wished there were data to answer the question, none existed to his
knowledge. Nielsen's Senior Vice President for Data Science and the former Deputy Director
and Chief Operating Officer of the Census Bureau under President George W. Bush also
confirmed that, to the best of their knowledge, no empirical data existed on the impact of a
citizenship question on responses.

When analyzing Option B, the Census Bureau attempted to assess the impact that reinstatement
of a citizenship question on the decennial census would have on response rates by drawing
comparisons to ACS responses. However, such comparative analysis was challenging, as
response rates generally vary between decennial censuses and other census sample surveys. For
example, ACS self-response rates were 3.1 percentage points less than self-response rates forthe
2010 decennial census. The Bureau attributed this difference to the greater outreach and follow-
up associated with the Constitutionally-mandated decennial census. Further, the decennial
census has differed significantly in nature from the sample surveys. For example, the 2000
decennial census survey contained only eight questions. Conversely, the 2000 "long form"
sample survey contained over 50 questions, and the Census Bureau estimated it took an average
of over 30 minutes to complete. ACS surveys include over 45 questions on numerous topics,
including the number of hours worked, income information, and housing characteristics.

The Census Bureau determined that, for 2013-2016 ACS surveys, nonresponses to the
citizenship question for non-Hispanic whites ranged from 6.0 to 6.3 percent, for non-Hispanic
blacks ranged from 12.0 to 12.6 percent, and for Hispanics ranged from 11.6 to 12.3 percent.
However, these rates were comparable to nonresponse rates for other questions on the 2013 and
2016 ACS. Census Bureau estimates showed similar nonresponse rate ranges occurred for
questions on the ACS asking the number times the respondent was married, 4.7 to 6.9 percent;
educational attainment, 5.6 to 8.5 percent; monthly gas costs, 9.6 to 9.9 percent; weeks worked
in the past 12 months, 6.9 to 10.6 percent; wages/salary income, 8.1 to 13.4 percent; and yearly
property insurance, 23.9 to 25.6 percent.



                                                 3

                                                                                             001315
     Case 3:18-cv-01865-RS
          3:18-cv-02279-RS Document 93-2
                                    38-5 Filed 11/20/18
                                    99-1       06/08/18 Page 123
                                               11/02/18      436 of 185
                                                             156    440
                                                                    219



The Census Bureau also compared the self-response rate differences between citizen and non-
citizen households' response rates for the 2000 decennial census short form (which did not
include a citizenship question) and the 2000 decennial census long form survey (the long form
survey, distributed to only one in six households, included a citizenship question in 2000).
Census found the decline in self-response rates for non-citizens to be 3.3 percent greater than for
citizen households. However, Census was not able to isolate what percentage of decline was
caused by the inclusion of a citizenship question rather than some other aspect of the long form
survey (it contained over six times as many questions covering a range of topics). Indeed, the
Census Bureau analysis showed that for the 2000 decennial census there was a significant drop
in self response rates overall between the short and long form; the mail response rate was 66.4
percent for the short form and only 53.9 peicent for the long form survey. So while there is
widespread belief among many parties that adding a citizenship question could reduce response
rates, the Census Bureau's analysis did not provide definitive, empirical support for that belief.

Option C, the use of administrative records rather than placing a citizenship question on the
decennial census, was a potentially appealing solution to the DOJ request. The use of
administrative records is increasingly part of the fabric and design of modem censuses, and the
Census Bureau has been using administrative record data to improve the accuracy and reduce the
cost of censuses since the early 20th century. A Census Bureau analysis matching administrative
records with the 20 1a decennial census and ACS responses over several more recent years
showed that using administrative records could be more accurate than self-responses in the case
of non-citizens. That Census Bureau analysis showed that between 28 and 34 percent of the
citizenship self-responses for persons that administrative records show are non-citizens were
inaccurate. In other words, when non-citizens respond to long form or ACS questions on
citizenship, they inaccurately mark "citizen" about 30 percent of the time. However, the Census
Bureau is still evolving its'use of administrative records, and the Bureau does not yet have a
complete administrative records data set for the entire population. Thus, using administrative
records alone to provide DOJ with CV AP data would provide an incomplete picture. In the 20 1a
decennial census, the Census Bureau was able to match 88.6 percent of the population with what
the Bureau considers credible administrative record data. While impressive, this means that
more than 10 percent of the American population - some 25 million voting age people - would
need to have their citizenship imputed by the Census Bureau. Given the scale of this number, it
was imperative that another option be developed to provide a greater level of accuracy than
either self-response alone or use of administrative records alone would presently provide.

I therefore asked the Census Bureau to develop a fourth alternative, Option D, which would'
combine Options Band C. Under Option D, the ACS citizenship question would be asked on the
decennial census, and the Census Bureau would use the two years remaining until the 2020
decennial census to further enhance its administrative record data sets, protocols, and statistical
models to provide more comple~e and accurate data. This approach would maximize the Census
Bureau's ability to match the decennial census responses with administrative records.
Accordingly, at my direction the Census Bureau is working to obtain as many additional Federal
and state administrative records as possible to provide more comprehensive information for the
population.        "




                                                 4

                                                                                             001316
     Case 3:18-cv-01865-RS
          3:18-cv-02279-RS Document 93-2
                                    38-5 Filed 11/20/18
                                    99-1       06/08/18 Page 124
                                               11/02/18      437 of 185
                                                             157    440
                                                                    219



It is my judgment that Option D will provide DOJ with the most complete and accurate CV AP
data in response to its request. A"sking the citizenship question of 100 percent of the population
gives each respondent the opportunity to provide an answer. This may eliminate the need for the
Census Bureau to have to impute an answer for millions of people. For the approximately 90
percent of the population who are citizens, this question is no additional imposition. And for the
approximately 70 percent of noli-citizens who already answer this question accurately on the
ACS, the question is no additional imposition since census responses by law may only be used
anonymously and for statistical purposes. Finally, placing the question on the decennial census
and directing the Census Bureau to determine the best means to compare the decennial census
responses with administrative records will permit the Census Bureau to determine the inaccurate
response rate for citizens and non-citizens alike using the entire population. This will enable the
Census Bureau to establish, to the best of its ability, the accurate ratio of citizen to non-citizen
responses to impute for that small percentage of cases where it is necessary to do so.

Consideration of Impacts I have carefully considered the argument that the reinstatement of
the citizenship question on the decennial census would depress response rate. Because a lower
response rate would lead to increased non-response follow-up costs and less accurate responses,
this factor was an important consideration in the decision-making process. I find that the need
for accurate citizenship data and the limited burden that the reinstatement of the citizenship
                                              a
question would impose outweigh fears about potentially lower response rate.

Importantly, the Department's review found that limited empirical evidence exists about whether
adding a citizenship question would decrease response rates materially. Concerns about
decreased response rates generally fell into the following two categories - distrust of government
and increased burden. First, stakeholders, particularly those who represented immigrant
constituencies, noted that members of their respective communities generally distrusted the
government and especially distrusted efforts by government agencies to obtain information about
them. Stakeholders from California referenced the difficulty that government agencies faced
obtaining any information from immigrants as part of the relief efforts after the California
wildfires. These government agencies were not seeking to ascertain the citizenship status of
these wildfire victims. Other stakeholders referenced the political climate generally and fears
that Census responses could be used for law enforcement purposes. But no one provided
evidence that reinstating a citizenship question on the decennial census would materially
decrease response rates among those who generally distrusted government and government
information collection efforts, disliked the current administration, or feared law
enforcement. Rather, stakeholders merely identified residents who made the decision not to
participate regardless of whether the Census includes a citizenship question. The reinstatement
of a citizenship question will not decrease the response rate of residents who already decided not
to respond. And no one provided evidence that there are residents who would respond accurately
to a decennial census that did not contain a citizenship question but would not respond if it did
(although many believed that such residents had to exist). While it is possible this belief is true,
there is no information available to determine the number of people who would in fact not
respond due to a citizenship question being added, and no one has identified any mechanism for
making such a determination.




                                                  5

                                                                                              001317
      Case 3:18-cv-01865-RS
           3:18-cv-02279-RS Document 93-2
                                     38-5 Filed 11/20/18
                                     99-1       06/08/18 Page 125
                                                11/02/18      438 of 185
                                                              158    440
                                                                     219



  A second concern that stakeholders advanced is that recipients are generally less likely to
  respond to a survey that contained more questions than one that contained fewer. The former
  Deputy Director and Chief Operating Officer of the Census Bureau during the George W. Bush
  administration described the decennial census as particularly fragile and stated that any effort to
. add questions risked lowering the response rate, especially a question about citizenship in the
  current political environment. However, there is limited empirical evidence to support this view.
  A former Census Bureau Director during the Obama Administration who oversaw the last
  decennial census noted as much. He stated that, even though he believed that the reinstatement
  of a citizenship question would decrease response rate, there is limited evidence to support this
  conclusion. This same former director noted that, in the years preceding the decennial census,
  certain interest groups consistently attack the census and discourage participation. While the
  reinstatement of a citizenship question may be a data point on which these interest groups seize
  in 2019, past experience demonstrates that it is likely efforts to undermine the decennial census
  will occur again regardless of whether the decennial census includes a citizenship
  question. There is no evidence that residents who are persuaded by these disruptive efforts are
  more or less likely to make their respective decisions about participation b~sed specifically on
  the reinstatement of a citizenship question. And there are actions that the Census Bureau and
  stakeholder groups are taking to mitigate the impact of these attacks on the decennial census.

Additional empirical evidence about the impact of sensitive questions on survey response rates
came from the SVP of Data Science at Nielsen. When Nielsen added questions on place of birth
and time of arrival in the United States (both of which were taken from the ACS) to a short
survey, the response rate was not materially different than it had been before these two questions
were added. Similarly, the former Deputy Director and COO of the Census during the George
W. Bush Administration shared an example of a citizenship-like question that he believed would
negatively impact response rates but did not. He cited to the Department of Homeland Security's
2004 request to the Census Bureau to provide aggregate data on the number of Arab Americans
by zip code in certain areas of the country. The Census Bureau complied, and Census
employees, including the then-Deputy Director, believed that the resulting political fire storm
would depress response rates for further Census Bureau surveys in the impacted communities.
But the response rate did not change materially.

Two other themes emerged from stakeholder calls that merit discussion. First, several
stakeholders who opposed reinstatement of the citizenship question did not appreciate that the
question had been asked in some form or another for nearly 200 years. Second, other
stakeholders who opposed reinstatement did so based on the assumption that the data on
citizenship that the Census Bureau collects through the ACS are accurate, thereby obviating the
need to ask the question on the decennial census. But as discussed above, the Census Bureau
estimates that between 28 and 34 percent of citizenship self-responses on the ACS for persons
that administrative records show are non-citizens were inaccurate. Because these stakeholder
concerns were based on incorrect premises, they are not sufficient to change my decision.




                                                  6

                                                                                               001318
     Case 3:18-cv-01865-RS
          3:18-cv-02279-RS Document 93-2
                                    38-5 Filed 11/20/18
                                    99-1       06/08/18 Page 126
                                               11/02/18      439 of 185
                                                             159    440
                                                                    219



Finally, I have considered whether reinstating the citizenship question on the 2020 Census will
lead to any significant monetary costs, programmatic or otherwise. The Census Bureau staff
have advised that the costs of preparing and adding the question would be minimal due in large
part to the fact that the citizenship question is already included on the ACS, and thus the
citizenship question has already undergone the cognitive research and questionnaire testing
required for new questions. Additionally, changes to the Internet Self-Response instrument,
revising the Census Questionnaire Assistance, and redesigning of the printed questionnaire can
be easily implemented for questions that are finalized prior to the submission of the list of
questions to Congress.                                                                    .

The Census Bureau also considered whether non-response follow-up increases resulting from
inclusion of the citizenship question would lead to increased costs. As noted above, this estimate
was difficult to assess given the Census Bureau and Department's inability to determine what
impact there will be on decennial census survey responses. The Bureau provided a rough
estimate that postulated that up to 630,000 additional households may require NRFU operations
if a citizenship question is added to the 2020 decennial census. However, even assuming that
estimate is correct, this additional Y2 percent increase in NRFU operations falls well within the
margin of error that the Department, with the support of the Census Bureau, provided to
Congress in the revised Lifecycle Cost Estimate ("LCE") this past fall. That LCE assumed that
NRFU operations might increase by 3 percent due to numerous factors, including a greater
increase in citizen mistrust of government, difficulties in accessing the Internet to respond, and
other factors.

Inclusion of a citizenship question on this country's decennial census is not new - the decision to
collect citizenship information from Americans through the decennial census was first made
centuries ago. The decision to include a citizenship question on a national census is also not
uncommon. The United Nations recommends that its member countries ask census questions
identifying both an individual's country of birth and the country of citizenship. Principals. and
Recommendations/or Population and Housing Censuses (Revision 3), UNITED NATIONS 121
(2017). Additionally, for countries in which the population may include a large portion of
naturalized citizens, the United Nations notes that, "it may be important to collect information on
the method of acquisition of citizenship." Id. at 123. And it is important to note that other major
democracies inquire about citizenship on their census, including Australia, Canada, France,
Germany, Indonesia, Ireland, Mexico, Spain, and the United Kingdom, to name a few.

The Department of Commerce is not able to determine definitively how inclusion of a citizenship
question on the decennial census will impact responsiveness. However, even iftliere is some
impact on responses, the value of more complete and accurate data derived from surveying the
entire population outweighs such concerns. Completing and returning decennial census
questionnaires is required by Federal law, those responses are protected by law, and inclusion of
a citizenship question on the 2020 decennial census will provide more complete information for
those who respond. The citizenship data provided to DOJ will be more accurate with the
question than without it, which is of greater importance than any adverse effect that may result
from people violating their legal duty to respond.




                                                 7

                                                                                            001319
      Case 3:18-cv-01865-RS
           3:18-cv-02279-RS Document 93-2
                                     38-5 Filed 11/20/18
                                     99-1       06/08/18 Page 127
                                                11/02/18      440 of 185
                                                              160    440
                                                                     219



To conclude, after a thorough review of the legal, program, and policy considerations, as well as
numerous discussions with the Census Bureau leadership and interested stakeholders, I have
determined that reinstatement of a citizenship question on the 2020 decennial census is necessary
to provide complete and accurate data in response to the DOl request. To minimize any impact
on decennial census response rates, I am directing the Census Bureau to place the citizenship
question last on the decennial census form.

Please make my decision known to Census Bureau personnel and Members of Congress prior to
March 31, 2018. I look forward to continuing to work with the Census Bureau as we strive for a
complete and accurate 2020 decennial census.




CC:    Ron larmin, performing the nonexclusive functions and duties of the Director of the
       Census Bureau

       Enrique Lamas, performing the nonexclusive functions and duties of the Deputy Director
       of the Census Bureau




                                                8

                                                                                           001320
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 128 of 185




                      EXHIBIT H
              Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 129 of 185


COMMITTEE MEMBERS                       CALIFORNIA STATE SENATE                    STAFF DIRECTOR
JIM NIELSEN, VICE CHAIR                                                          JOE STEPHENSHAW
JOEL ANDERSON
                                    COMMITTEE ON BUDGET AND FISCAL REVIEW   DEPUTY STAFF DIRECTOR
JIM BEALL
                                                                                     ELISA WYNNE
STEVEN M. GLAZER
HANNAH-BETH JACKSON                        STATE CAPITOL – ROOM 5019                 CONSULTANTS
MIKE MCGUIRE                                                                        CHRIS FRANCIS
WILLIAM W. MONNING
                                             SACRAMENTO, CA 95814                   JAMES HACKER
JOHN M.W. MOORLACH                                                                      ANITA LEE
RICHARD PAN                                                                           SCOTT OGUS
ANTHONY J. PORTANTINO                                                               THERESA PEÑA
                                                                                      RENITA POLK
RICHARD D. ROTH
                                                                                      JOANNE ROY
NANCY SKINNER
HENRY STERN
JEFF STONE                                                                   COMMITTEE SECRETARY
BOB WIECKOWSKI                                                                       SANDY PEREZ
SCOTT WILK                                 Holly J. Mitchell, Chair          COMMITTEE ASSISTANT
                                                                                    MARY TEABO

                                                                                    (916) 651-4103
                                                                                FAX (916) 668-7004

                                                   Agenda
                                                 May 22, 2018

                                  1:30 p.m. - State Capitol – Room 4203


                                          Budget Act of 2018
                                   Overview of the Senate Budget Plan

                               ITEMS PROPOSED FOR VOTE-ONLY

   Item              Department                                                      Page

   0650              Governor’s Office of Planning and Research
   Issue 1           Transformative Climate Communities Reappropriation               3

   0890              Secretary of State
   Issue 2           Office of Elections Cybersecurity                                4

   2660              Department of Transportation
   Issue 3           Capital Outlay Support Project Delivery Workload                 5

   3760              State Coastal Conservancy
   Issue 4           West Coyote Hills Open Space and Habitat Area                    6

   3790              Department of Parks and Recreation
   Issue 5           California Indian Heritage Center                                7

   3860              Department of Water Resources
   Issue 6           Multi-Benefit Flood Improvement Projects                         8
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 130 of 185
Senate Committee on Budget and Fiscal Review                      May 22, 2018


3900        California Environmental Protection Agency
Issue 7     Sacramento Headquarters Space Optimization Project                           9

4300        Department of Developmental Services
Issue 8     Transparency of Respite Policies and Protocols Trailer Bill Language         10

5180        Department of Social Services – Child Welfare Services
Issue 9     Continuum Care Reform: Caregiver Emergency Assistance Payments and Trailer 11
            Bill Language Long-Term Funding Solutions
Issue 10    Youth and Family Civic Engagement Initiative                               12

5225        California Department of Corrections and Rehabilitation
Issue 11    Division of Fiscal and Business Services Trailer Bill Language               13

6980        California Student Aid Commission
Issue 12    Cal Grant Awards for Accredited Private For-Profit Institutions              14
Issue 13    Cal Grant for Private Non-Profit Colleges and Universities                   15
Issue 14    Cal Grant B High School Entitlement Award Estimates                          16

7100        Employment and Development Department
Issue 15    Unemployment Insurance Loan Interest Rate                                    17

7600        California Department of Tax and Fee Administration
Issue 16    Technical Change – Trailer Bill Language                                     18

7730        Franchise Tax Board
Issue 17    New Employment Credit                                                        19
Issue 18    Earned Income Tax Credit                                                     20

7760        Department of General Services
Issue 19    Lease Notification Trailer Bill Language                                     21

              ITEMS PROPOSED FOR DISCUSSION AND VOTE

0000        State Taxes and Revenues and Local Property Taxes
Issue 20    State Taxes and Revenues                                                     22
Issue 21    Local Property Taxes                                                         23

0650        Governor’s Office of Planning and Research
Issue 22    California Complete Count – Census 2020                                      24

7760        Department of General Services
Issue 23    State Project Infrastructure Fund                                            25

CS 6.10     Control Section 6.10
Issue 24    Statewide Deferred Maintenance                                               26



                                                                                     2
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 131 of 185
Senate Committee on Budget and Fiscal Review                      May 22, 2018



0650-001-0001          GOVERNOR’S OFFICE OF PLANNING AND RESEARCH
Issue 22: California Complete Count – Census 2020

Legislative/Governor’s Proposal. The Governor’s budget proposes $40.3 million (General Fund)
and 22.0 limited-term positions to staff the California Complete Count effort to complement U.S.
Census outreach, focusing on hard-to-count populations. This funding will be appropriated in 2018-19
and available for the duration of a three-year effort crossing over fiscal years 2018-19, 2019-20, and
2020-21.


Subcommittee Action. Subcommittee No. 4 heard, but did not take action on this item.


Staff Comments. The Administration has indicated that almost three-quarters of the funds would be
dedicated to a media campaign ($17 million) and working with local community based organizations
($12.5 million). Community organizations would conduct most of the direct outreach to individuals in
hard-to-count populations to encourage them to complete the census.

Staff notes that, including $10 million provided in 2017-18, this proposal would bring total state
funding for census-related activities to $50 million between 2017-18 and 2019-20. Due to the
significant changes to the census, providing state funding to target hard-to-count populations is
reasonable. However, the level of funding raises concerns. California is a large and diverse state with
a notably expensive media market. Similar efforts have cost far more than $40 million. For example,
the Covered California program has spent roughly $100 million per year in outreach.

Due to both the extreme importance of an accurate census to the state and the high cost of the
necessary outreach, additional funding is warranted.


Staff Recommendation. Approve an additional $95 million for the California Complete Count effort,
bringing the total to $135.3 million.


Vote:




                                                                                              24
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 132 of 185




                       EXHIBIT I
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 133 of 185
            Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 134 of 185




                                         (blank page)




2018-19 B UDGET C ONFERENCE C OMMITTEE                                           2
            Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 135 of 185
                                         TABLE OF CONTENTS
ISSUE 1: CONFERENCE REVENUES AND PROPOSITION 2                                   7
ISSUE 2: PROPOSITION 98 CERTIFICATION TRAILER BILL LANGUAGE                      9
ISSUE 3: LOCAL CONTROL FUNDING FORMULA AND SPECIAL EDUCATION                     11
ISSUE 4: K-12 ONE-TIME FUNDING AUGMENTATIONS                                     13
ISSUE 5: CAREER TECHNICAL EDUCATION                                              15
ISSUE 6: KINDERGARTEN, PRESCHOOL AND AFTER SCHOOL                                17
ISSUE 7: TEACHER WORKFORCE INVESTMENTS                                           19
ISSUE 8: DEPARTMENT OF EDUCATION STATE OPERATIONS                                21
ISSUE 9: K-12 FEDERAL FUNDS                                                      23
ISSUE 10: K-12 TRAILER BILL LANGUAGE                                             25
ISSUE 11: CHILD CARE                                                             27
ISSUE 12: UNIVERSITY OF CALIFORNIA PACKAGE                                       29
ISSUE 13: CALIFORNIA STATE UNIVERSITY PACKAGE                                    33
ISSUE 14: HASTINGS COLLEGE OF LAW DIVERSITY PIPELINE SCHOLARSHIPS                37
ISSUE 15: CALIFORNIA EDUCATION LEARNING LAB                                      39
ISSUE 16: CALIFORNIA STATE LIBRARY AUGMENTATIONS                                 41
ISSUE 17: CALIFORNIA STUDENT AID COMMISSION AUGMENTATIONS                        43
ISSUE 18: ONLINE COLLEGE                                                         45
ISSUE 19: COMMUNITY COLLEGE FUNDING FORMULA                                      47
ISSUE 20: COMMUNITY COLLEGE AUGMENTATIONS                                        49
ISSUE 21: HEALTH CARE COVERAGE EXPANSION/AFFORDABILITY                           53
ISSUE 22: HEALTH CARE WORKFORCE                                                  55
ISSUE 23: PROVIDER RATES AND PROPOSITION 56 FUNDS IN MEDI-CAL                    57
ISSUE 24: HEALTH CARE LEGISLATIVE AUGMENTATIONS                                  59
ISSUE 25: HEALTH CARE NO COST LEGISLATIVE ACTIONS                                61
ISSUE 26: PUBLIC HEALTH LEGISLATIVE AUGMENTATIONS                                63
ISSUE 27: PUBLIC HEALTH NO COST LEGISLATIVE ACTIONS                              67
ISSUE 28: MENTAL HEALTH LEGISLATIVE AUGMENTATIONS                                69
ISSUE 29: SSI CASH-OUT REVERSAL                                                  73
ISSUE 30: COUNTY ADMINISTRATION                                                  75
ISSUE 31: CALWORKS HOME VISITING INITIATIVE                                      77
ISSUE 32: SAFETY NET RESERVE                                                     79
ISSUE 33: NO CHILD IN DEEP POVERTY                                               81
ISSUE 34: COST OF LIVING ADJUSTMENTS                                             83
ISSUE 35: WAIVER PERSONAL CARE SERVICES                                          85
ISSUE 36: IHSS SICK LEAVE / PROVIDER BACK UP SYSTEM                              87
ISSUE 37: MAY REVISION TBL ON HOME-BASED FAMILY RATE                             89
2018-19 B UDGET C ONFERENCE C OMMITTEE                                                3
            Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 136 of 185
ISSUE 38: OTHER LEGISLATIVE AUGMENTATIONS IN CONFERENCE                          91
ISSUE 39: OTHER LEGISLATIVE AUGMENTATIONS NOT IN CONFERENCE                      93
ISSUE 40: HUMAN SERVICES LANGUAGE ONLY ISSUES                                    95
ISSUE 41: BUDGET BILL LANGUAGE FOR LONG-TERM CARE OMBUDSMAN                      99
ISSUE 42: BUDGET BILL LANGUAGE FOR EITC OUTREACH                                 101
ISSUE 43: BUDBET BILL LANGUAGE FOR EV VERIFICATION                               103
SSUE 44: OFFICE OF LAW ENFORCEMENT SUPPORT                                       107
ISSUE 45: DEVELOPMENTAL SERVICE ISSUES IN CONFERENCE                             109
ISSUE 46: DEVELOPMENTAL SERVICE ISSUES NOT IN CONFERENCE                         111
ISSUE 47: SUSTAINABLE FUNDING FOR FISH AND WILDLIFE                              113
ISSUE 48: CLEAN DRINKING WATER                                                   115
ISSUE 49: PROPOSITION 68 ALLOCATIONS                                             117
ISSUE 50: INVASIVE PETS                                                          121
ISSUE 51: VARIOUS ISSUES IN CDFA                                                 123
ISSUE 52: VARIOUS ISSUES IN CALEPA                                               125
ISSUE 53: VARIOUS ISSUES IN CNRA                                                 129
ISSUE 54: LEGISLATIVE INVESTMENTS IN CNRA                                        131
ISSUE 55: LEGISLATIVE INVESTMENTS IN CALEPA                                      137
ISSUE 56: AGRICULTURAL ENERGY EFFICIENCY PROJECTS                                139
ISSUE 57: CAP AND TRADE EXPENDITURE PLAN AND ELECTRIC VEHICLES AND ZERO-EMISSION
EVS AND CHARGING INFRASTRUCTURE PLAN                                             141
ISSUE 58: SUPPLEMENTAL REPORTING REQUIREMENTS FOR TRANSPORTATION & ENERGY 143
ISSUE 59: TRANSPORTATION LEGISLATIVE INVESTMENTS                                 145
ISSUE 60: HOUSING AND HOMELESSNESS                                               149
ISSUE 61: TAX PROVISIONS                                                         151
ISSUE 62: CANNABIS                                                               153
ISSUE 63: LEGISLATIVE REQUESTS                                                   155
ISSUE 64: MISCELLANEOUS ITEMS                                                    157
ISSUE 65: STATE VETERANS’ HOMES                                                  159
ISSUE 66: DEPARTMENT OF VETERANS AFFAIRS LEGISLATIVE INVESTMENTS                 161
ISSUE 67: PRO RATA AND LEGISLATIVE INVESTMENTS                                   163
ISSUE 68: AB 195 SUSPENSION                                                      165
ISSUE 69: CYBER SECURITY OFFICE: LEGISLATIVE INVESTMENT                          167
ISSUE 70: LANGUAGE FOR COUNTY VOTING SYSTEMS FUNDING                             169
ISSUE 71: PRECISION MEDICINE                                                     171
ISSUE 72: 2020 CENSUS OUTREACH                                                   173
ISSUE 73: DEFERRED MAINTENANCE AND STATE OFFICE BUILDINGS                        175
ISSUE 74: RESERVE ACCOUNTS                                                       177
2018-19 B UDGET C ONFERENCE C OMMITTEE                                                4
            Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 137 of 185
ISSUE 75: FINANCIAL INFORMATION SYSTEM FOR CALIFORNIA                             179
ISSUE 76: YOUTH REINVESTMENT FUND, ADULT REENTRY AND DIVERSION                    181
ISSUE 77: JUDICIAL COUNCIL DISCRETIONARY FUNDING                                  183
ISSUE 78: TRIAL COURT CAPITAL OUTLAY                                              185
ISSUE 79: ONLINE PILOT FOR TRAFFIC ADJUDICATIONS & DRIVER LICENSE SUSPENSIONS &
FAILURE TO APPEAR                                                                 187
ISSUE 80: JUDGESHIPS AND THE EQUAL ACCESS FUND                                    189
ISSUE 81: VARIOUS JUDICIAL BRANCH PROPOSALS                                       191
ISSUE 82: CA EARLY EARTHQUAKE WARNING SYSTEM, EMERGENCY RESPONSE OPERATIONS, AND
THE DISASTER RESPONSE EMERGENCY OPERATIONS ACCOUNT (DREOA)                        193
ISSUE 83: VARIOUS LEGISLATIVE PROPOSALS IN THE OFFICE OF EMERGENCY SERVICES       195
ISSUE 84: VARIOUS DEPARTMENT OF JUSTICE PROPOSALS FROM THE ADMINISTRATION         197
ISSUE 85: ANTI-TRUST WORKLOAD                                                     199
ISSUE 86: CHAPTER 694, STATUTES OF 2017                                           201
ISSUE 87: STATE OFFICER INVOLVED SHOOTING INVESTIGATION TEAM                      203
ISSUE 88: ARMED AND PROHIBITED PERSONS SYSTEM (APPS)                              205
ISSUE 89: VARIOUS LEGISLATIVE PROPOSALS IN THE DEPARTMENT OF JUSTICE              207
ISSUE 90: SEXUAL ASSAULT KIT AUDIT AND PROCESSING UNTESTED SEXUAL ASSAULT KITS 209
ISSUE 91: VARIOUS CALIFORNIA DEPARTMENT OF CORRECTIONS AND REHABILITATION
PROPOSALS FROM THE ADMINISTRATION                                                 211
ISSUE 92: VARIOUS LEGISLATIVE PROPOSALS IN THE CALIFORNIA DEPARTMENT OF CORRECTIONS
AND REHABILITATION                                                                213
ISSUE 93: VARIOUS CDCR PROPOSALS FROM THE ADMINISTRATION                          215
ISSUE 94: JUVENILE JUSTICE ID PROGRAM                                             217
ISSUE 95: CORRECTIONAL COUNSELOR 1 RATIO ADJUSTMENT & MENTAL HEALTH CRISIS BEDS 219
ISSUE 96: JANITORIAL SERVICES                                                     221
ISSUE 97: VARIOUS LEGISLATIVE PROPOSALS                                           223
ISSUE 98: LAW ENFORCEMENT TRAINING                                                225
ISSUE 99: MILITARY DEPARTMENT PROPOSALS FROM THE ADMINISTRATION                   227
ISSUE 100: LEGISLATIVE PROPOSALS IN THE MILITARY DEPARTMENT                       229




2018-19 B UDGET C ONFERENCE C OMMITTEE                                              5
            Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 138 of 185

ISSUE 72: 2020 CENSUS OUTREACH

Office of Planning and Research

Both houses augmented the Governor’s proposed $40.3 million 2020 Census Outreach effort. The
Conference Compromise increases investments in the budget year.

The Conference Compromise provides:
    $50 million above the Governor’s level for a total funding in 2018-19 of $90.3 million.
    Includes trailer bill that requires reporting on the progress, staffing, and expenditures of the
     2020 Outreach Plan.
    Adopts Assembly’s proposed Supplemental Report Requirement on Language Access.



Action: Adopt the Conference Committee 2020 Census Outreach Compromise.




2018-19 B UDGET C ONFERENCE C OMMITTEE                                                         173
            Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 139 of 185

STAFF COMMENTS




2018-19 B UDGET C ONFERENCE C OMMITTEE                                           174
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 140 of 185




                       EXHIBIT J
                                     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 141 of 185
¡.i:- t
\íirì/     ì.,iI {lr (.\tr()it,l1
   ..
 r,,      AUTHENTICATED
          il   FC1ûONt( r.l(Ât.   !lÄltRrar




                                                               Senate    llill   No. tl40

                                                                   cl-lAPl'ìilì     29


                   An act rraking applopriations I'or thc sltpport ol'tl'rc goverrlrltcnt ol'
                 the State of California ancl lor scvel-al public pì.trposcs itl accol'dallcc
                 with the provisions of Scction l2 of'Article IV ol'the Constitutiorl of
                 the State of Calilornia, relating to the statc buclget, to tal<c eflect imurc-
                 diately, buclget bill.


                                              fApplovecl by Govelnor'.lune21 ,2018. Filccl with Scclotary
                                                               of State June 27, 20 Ì 8.1

                                                        LDGISI-Af IVE COUNSEì-'S DIGES'Ì'

                   SB 840, Mitchell. Budget Act of 2018.
                   This bill wonld make appropriations fol'the slìpport o1'state goverrllnellt
                 fol the 2018-19 fiscal year.
                   This billwould declal'e that it is to tal<e effect imltrcdiately as a Btrdget
                 Bill.
                      Appropliation: yes.

                    The      people o.f'lhe State of Cali/'ornict                tfu¡   ettacl   ct.s   .fòllov,s:

                   SECTION 1.00. This act shall bc l<nown aud uray l¡e cited as the
                 "BudgetAct of 2018."
                   SEC. 1.50. (a) In accordauce with Sections 12460, 13338, and 13344
                 of the Governrrent Code, it is the intent ol the Legislattlrc that this act
                 and other fìnancial transactions authorizecl outsicie of this act utilize a
                 coding scheme or structure corlpatible with the Governol''s Btrdget, the
                 records of the Contloller in legacy systcms, and tlre Financial lnfot'nration
                 Systern lor California (F-l$Cal), ancl provide for the a¡rpropriatiorl ol fed-
                 elal funds received by the state ancl depositecl in the Statc'l'reastlry.
                    (b) Essentially, thc lormat and style are as {'ollows:
                    (1) Appropriation item numbels have a structurc whiclr is ctttlmon to
                 all the state's fiscal syster.us. The neaning of this strtlcttlrc: is as lollows:
                    2'/20-Bnsmess Unit (known as organization code ir.r legacy systel.ns,
                 indicates the depaltn-rent or cntity) (e.g.,2720 t'cpl'eseltts the Dcpartmerlt
                 of the Calilornia Highway Patloì)
                    001-Refercnce Code (indicates whethcl thc iter.n is fì'or.n the Iltrdget
                 Act or some other soLrrce and its chat'¿tctct' (c. g., 00 I I 00 r'eprcsents statc
                 opcrations in the Budget Act))
                    0044-Fund Code (e.g., 0044 represents thc Motol Vehicle Accottt.tt,
                 State Trar.rsportation Fr,rncl)
                       (2) Applopliation                 itcr-ns ale ot'gauized in Bttsiness                Uliit ordcr.


                                                                                                                           9s
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 142 of 185


Clt.   29                                 2(¡
Ile   m                               -         -                         .A.nloultt
            -j0 clays of- r'r-ralcing sllch a transl'er. ln no case
            shall a traltsl'cl'ol tlansfèrs made prtrsuant to this
            provision cxcecd the total ar-r-lount of
            $20,000,000. Any amount tr'¿rr-rsl'erred pul-suant
            to this ¡trovision slrall be r-cpaid lo lho Genc'r-al
            lìund upon orcler o1 the Director ol'Finance when
            no longcr nccciecl to lnaintain a minimulll        l-e-
         clnired rescrve.
05 1 1-001-0001-For sltpport olSccretary of Government
       Operations..                                              ..   91,705,000
       Sche clule:
       (1) O2sO-Adnrinistlation ol Govern-
            ruent Operations Agency............... 4,085,000
       (1.5) 0255-State Planning and Policy
             Devc1oprnent.................           90,300,000
       (2) Reimbr"tlselrents to 025O-Adminis-
           tration of Governllent Operations
            Agency.......                            -2,680,000
       Plovisions:
       1. -lhe amonrrt appropriatcd iu schedule (1.5) is
           proviclecl lor the State Census and sl.rall be
           available lbr enculubranct: or exper.rditure until
            Jrrrrc -10, 202   l.
05 I   1-001-3212-Fol support of Secretary of Governurent
       Opcr-ations, payable fi'oln the Tintrer Regulation
       ¿urd lìolest Restoration Fuuc1............                       500,000
       Schedr-rle   :

       (l) O2s0-Administration of Govern-
           melt Operations Agency                        500,000
      Provisions:
      l. Notwithstanding any other provision of law. the
           finds appropliated in this iteur shall be available
           I'or cncumbrance or expenditure until June 30,
           2020, tbr sr-rpport or local assistance, to irlple-
           nlellt a Califoruia rnass tiurbel building colnpe-
           titiolt consistent with the recolnrlendations of
           the California Forest Carbon Plan.
05 1 5-001 -0001-lìor support of Sccretary ol' Business,
      Col.lsr.u.ner Serviccs, and Housing                               638,000
       Schcclule:
      (1) 0260-Support...........            .. 3,279,OOO
      (2) Reimburserllents to 0260-Support.. .. -2,64 I ,000
05 I 5-001 -0067-1,-ol suppol't ol Secretary ol' Business,
       Cor-lsluler Services, aucl Housing, payable frolrr the
       Statc Cori:lorations Fr1nd............                           230,000
       Schcclule:
       (l) 0260-Sr"rpport..........                      230,000


                                                                                 95
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 143 of 185




                      EXHIBIT K
              Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 144 of 185




Uses of Census Bureau Data in Federal Funds Distribution

Issued September 2017
Version 1.0
Prepared by Marisa Hotchkiss, Jessica Phelan
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 145 of 185
                                                      2020 Census Research




                   Page intentionally left blank.




                                 ii
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 146 of 185




Table of Contents
List of Tables ................................................................................................................................................. 2
Executive Summary....................................................................................................................................... 3
1.     Introduction .......................................................................................................................................... 8
2.     Scope ..................................................................................................................................................... 9
3.     Methodology....................................................................................................................................... 13
4.     Limitations........................................................................................................................................... 14
5.     Results ................................................................................................................................................. 16
6.     Summary ............................................................................................................................................. 24
7.     References .......................................................................................................................................... 25
8.     Appendices .......................................................................................................................................... 27




                                                                                1
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 147 of 185
                                                                                                   2020 Census Research


List of Tables
Table 1: Federal Assistance Distributed Using Census Bureau Data in Fiscal Year 2015 ............................ 16
Table 2: Largest Programs Using Census Bureau Data to Distribute Funds ............................................... 20
Table 3: Programs Not Included in the 2009 Estimate of Funds Distributed ............................................. 21
Table 4: Programs Without a Funding Estimate for Fiscal Year 2015 ......................................................... 22
Table 5: Programs With a Change in Ranking of 15 Positions or More Between Fiscal Year 2007 and Fiscal
Year 2015 (Among Programs with a Funding Estimate in Each Year) ........................................................ 22




                                                              2
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 148 of 185
                                                                                   2020 Census Research


Executive Summary
This working paper documents an updated estimate of the federal funds distributed each year in whole
or in part using U.S. Census Bureau data. This paper finds that 132 programs used Census Bureau data to
distribute more than $675 billion in funds during fiscal year 2015.

In 2009, the Census Bureau issued a working paper that found more than $400 billion of federal funds
were distributed using Census Bureau data (Blumerman, 2009). This estimate was frequently used to
illustrate the value of accurate Census Bureau data to the public, as part of the effort to encourage
timely survey and census responses. However, the “more than $400 billion” estimate was based on fiscal
year 2007 funding. As the Census Bureau actively prepares for the 2020 Census, an updated estimate
becomes increasingly important.

Census Bureau data, for the scope of this analysis, include decennial census program data (decennial
census data, American Community Survey [ACS] data, and geographic program data) as well as data
from related programs that use decennial census data as a critical input. This analysis examines the
current distribution of funds, and includes those federal programs using Census Bureau data to
distribute funds, in one of three ways:

         Selection and/or restriction of recipients of funds. Programs use Census Bureau data to define
          either the characteristics of populations served by the program or the characteristics of
          governments and organizations eligible to receive funds to provide those services.
         Award or allocation of funds. Programs use Census Bureau data to determine the funds
          distributed to eligible recipients and providers.
         Monitoring and assessment of program performance. Programs use Census Bureau data to
          ensure programs function as designed, to encourage and award effective administration of
          programs, and to explore alternative methods of funds distribution.
Table 1 shows the fiscal year 2015 funds distributed using Census Bureau data. The programs are ranked
by the fiscal year 2015 funding, from largest to smallest.

Table 1: Federal Assistance Distributed Using Census Bureau Data in Fiscal Year 2015
                                                                     Federal
                                                                    Executive
 CFDA                                                             Department or
 number1 Program Name                                                Agency2       Fiscal Year 2015 Funds
 93.778     Medical Assistance Program                            HHS              $311,805,244,413
 10.551     Supplemental Nutrition Assistance Program             USDA              $71,035,786,000 *
 93.774
 (part)     Medicare Part B Physicians Fee Schedule Services      HHS               $70,300,000,000 **
 20.205     Highway Planning and Construction                     DOT               $38,479,013,855
 84.063     Federal Pell Grant Program                            ED                $29,916,694,438
 10.555     National School Lunch Program                         USDA              $18,915,944,292
 93.558     Temporary Assistance for Needy Families               HHS               $17,225,738,021
 14.871     Section 8 Housing Choice Voucher                      HUD               $15,761,488,440 *
 84.010     Title 1 Grants to Local Educational Agencies          ED                $14,253,154,251
 84.027     Special Education Grants to States                    ED                $11,382,885,850
 93.600     Head Start                                            HHS                $8,538,887,781



                                                           3
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 149 of 185
                                                                                   2020 Census Research


                                                                      Federal
                                                                     Executive
CFDA                                                               Department or
number1 Program Name                                                  Agency2      Fiscal Year 2015 Funds
         Special Supplemental Nutrition Program for Women,
10.557   Infants, and Children                                     USDA              $6,062,899,861
20.507   Federal Transit Formula Grants                            DOT               $5,452,882,796
93.658   Foster Care Title IV-E                                    HHS               $5,409,221,818
         Child Care Mandatory and Matching Funds of the Child
93.596   Care and Development Fund                                 HHS               $5,314,103,129
14.195   Section 8 Housing Assistance Payments Program             HUD               $4,367,081,456
93.767   State Children's Health Insurance Program                 HHS               $4,212,457,713
10.553   School Breakfast Program                                  USDA              $4,057,189,000 *
93.568   Low-Income Home Energy Assistance                         HHS               $3,387,315,199
         Hurricane Sandy Community Development Block Grant
14.269   Disaster Recovery Grants (CDBG-DR)                        HUD               $3,347,522,549
17.225   Unemployment Insurance                                    DOL               $3,015,880,910
84.126   Vocational Rehabilitation State Grants                    ED                $2,932,617,340
93.659   Adoption Assistance                                       HHS               $2,901,418,709
84.367   Improving Teacher Quality State Grants                    ED                $2,321,910,864
16.575   Crime Victim Assistance                                   DOJ               $1,928,657,781
         Community Development Block Grants/Entitlement
14.218   Grants                                                    HUD               $1,779,474,572
         Block Grants for Prevention and Treatment of Substance
93.959   Abuse                                                     HHS               $1,723,345,919
93.667   Social Services Block Grant                               HHS               $1,575,899,959
20.500   Federal Transit Capital Investment Grants                 DOT               $1,491,401,116

84.048   Career and Technical Education - Basic Grants to States   ED                $1,098,985,194
17.260   WIA Dislocated Workers                                    DOL               $1,010,980,037
14.239   Home Investment Partnerships Program                      HHS                 $848,108,000 *
10.427   Rural Rental Assistance Payments                          USDA                $795,000,475
17.258   WIA/WIOA Adult Program                                    DOL                 $771,878,641
17.259   WIA/WIOA Youth Activities                                 DOL                 $764,793,658
84.365   English Language Acquisition Grants                       ED                  $727,569,726
15.611   Wildlife Restoration                                      DOI                 $720,904,545
14.872   Public Housing Capital Fund                               HUD                 $719,156,346
         Community Development Block Grants/ State's Program
14.228   and Non-Entitlement Grants in Hawaii                      HUD                 $667,903,155
10.558   Child and Adult Care Food Program                         USDA                $660,751,878
93.914   HIV Emergency Relief Project Grants                       HHS                 $645,489,152
20.509   Formula Grants for Rural Areas                            DOT                 $601,037,662 *
84.002   Adult Education - Basic Grants to States                  ED                  $557,949,255
         Maternal and Child Health Services Block Grant to the
93.994   States                                                    HHS                 $536,169,122

                                                      4
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 150 of 185
                                                                                  2020 Census Research


                                                                     Federal
                                                                    Executive
CFDA                                                              Department or
number1 Program Name                                                 Agency2      Fiscal Year 2015 Funds
93.958   Block Grants for Community Mental Health Services        HHS                 $457,267,659
         Capital Assistance Program for Elderly Persons and
20.513   Persons with Disabilities                                DOT                 $432,094,952 *
84.181   Special Education Grants for Infants and Families        ED                  $429,905,218

10.760   Water and Waste Disposal Systems for Rural Communities USDA                  $414,491,094
10.500   Cooperative Extension Service                            USDA                $413,918,790
17.235   Senior Community Service Employment Program              DOL                 $374,310,441
14.867   Indian Housing Block Grants                              HUD                 $368,483,675
84.173   Special Education Preschool Grants                       ED                  $352,914,028
94.006   Americorps                                               CNCS                $327,792,073
97.044   Assistance to Firefighters Grant                         DHS                 $306,000,000 *

10.569   Emergency Food Assistance Program (Food Commodities)     USDA                $298,883,966
14.231   Emergency Shelter Grants Program                         HUD                 $289,353,454
16.738   Edward Byrne Memorial Justice Assistance Grant Program   DOJ                 $275,830,777
93.645   Child Welfare Services State Grants                      HHS                 $268,735,000 *
10.766   Community Facilities Loans and Grants                    USDA                $240,139,746
         Payments to Agricultural Experiment Stations Under the
10.203   Hatch Act                                                USDA                $223,243,781
20.218   National Motor Carrier Safety                            DOT                 $212,461,977
14.241   Housing Opportunities for Persons with AIDS              HUD                 $174,780,730
81.042   Weatherization Assistance for Low-Income Persons         DOE                 $172,848,875
17.801   Disabled Veterans' Outreach Program (DVOP)               DOL                 $171,035,409
84.358   Rural Education                                          ED                  $162,701,541
45.310   Grants to States                                         NFAH                $154,834,410
20.600   State and Community Highway Safety Grant Program         DOT                 $141,907,346
16.588   Violence Against Women Formula Grants                    DOJ                 $133,026,239
14.157   Supportive Housing for the Elderly                       HUD                 $129,858,342
20.505   Federal Transit Metropolitan Planning Grants             DOT                 $125,159,396 *
97.046   Fire Management Assistance Grant                         DHS                 $123,415,762
66.460   Nonpoint Source Implementation Grants                    EPA                 $120,130,463
59.037   Small Business Development Centers                       SBA                 $114,013,850
         Developmental Disabilities Basic Support and Advocacy
93.630   Grants                                                   HHS                 $108,428,406
14.889   Choice Neighborhoods Implementation Grants               HUD                 $102,745,388
         Family Violence Prevention and Services/Grants for
         Battered Women's Shelters Grants to States and Indian
93.671   Tribes                                                   HHS                   $94,500,000 *
         Emergency Food Assistance Program (Administrative
10.568   Costs)                                                   USDA                  $73,712,787

                                                        5
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 151 of 185
                                                                                      2020 Census Research


                                                                         Federal
                                                                        Executive
CFDA                                                                  Department or
number1 Program Name                                                     Agency2      Fiscal Year 2015 Funds
11.307   Economic Adjustment Assistance                               DOC                   $69,967,293
         Water Pollution Control State, Interstate, and Tribal
66.419   Program Support                                              EPA                   $68,618,949
         Cooperative Agreement to Support Navigators in
93.332   Federally Facilitated and State Partnership Marketplaces     HHS                   $67,000,000
11.419   Coastal Zone Management Administration Awards                DOC                   $66,687,490
93.150   Projects for Assistance in Transition from Homelessness      HHS                   $61,573,000
66.805   Leaking Underground Storage Tank Trust Fund Program          EPA                   $54,057,100
93.623   Basic Center Grant                                           HHS                   $53,626,724
15.634   State Wildlife Grants                                        DOI                   $53,276,493
         Water and Waste Disposal Loans and Grants (Section
10.770   306C)                                                        USDA                  $52,409,095
66.432   State Public Water System Supervision                        EPA                   $51,795,701
14.181   Supportive Housing for Persons with Disabilities             HUD                   $50,186,668

84.186   Safe and Drug-Free Schools and Communities State Grants ED                         $49,999,134
         Payments to 1890 Land-Grant Colleges and Tuskegee
10.205   University                                              USDA                       $49,223,794
45.025   Promotion of the Arts Partnership Agreements                 NFAH                  $48,349,300
         Juvenile Justice and Delinquency Prevention Allocation to
16.540   States                                                       DOJ                   $47,659,339
93.235   Abstinence Education Program                                 HHS                   $44,766,964
17.265   Native American Employment and Training                      DOL                   $43,976,172
45.129   Promotion of the Humanities Federal/State Partnership        NFAH                  $42,483,960
66.801   Hazardous Waste Management State Program Support             EPA                   $39,337,185
         Protection and Advocacy for Individuals with Mental
93.138   Illness                                                      HHS                   $35,314,703
15.904   Historic Preservation Fund Grants-in-Aid                     DOI                   $34,171,710
81.041   State Energy Program                                         DOE                   $33,315,648
10.923   Emergency Watershed Protection Program                       USDA                  $31,140,000 *
10.769   Rural Business Enterprise Grants                             USDA                  $27,176,612
         Supported Employment Services for Individuals with
84.187   Significant Disabilities                                     ED                    $26,631,671
         Special Programs for the Aging Title VI, Part A, Grants to
93.047   Indian Tribes Part B, Grants to Native Hawaiians             HHS                   $25,546,456
93.669   Child Abuse and Neglect State Grants                         HHS                   $25,310,000
         Rural Domestic Violence, Dating Violence, Sexual Assault,
16.589   and Stalking Assistance Program                              DOJ                   $22,055,876
10.576   Senior Farmers Market Nutrition Program                      USDA                  $19,161,760
15.626   Hunter Education and Safety Program                          DOI                   $17,494,459

84.240   Program of Protection and Advocacy of Individual Rights      ED                    $17,325,788

                                                        6
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 152 of 185
                                                                                                  2020 Census Research


                                                                                 Federal
                                                                                Executive
 CFDA                                                                         Department or
 number1 Program Name                                                            Agency2           Fiscal Year 2015 Funds
 93.643     Children's Justice Grants to States                               HHS                        $16,647,778
 93.991     Preventive Health and Health Services Block Grant                 HHS                        $16,413,552
            Special Programs for the Aging Title VII, Chapter 2 Long
 93.042     Term Care Ombudsman Services for Older Individuals                HHS                        $15,801,731
 93.575     Child Care and Development Block Grant                            HHS                        $15,191,070
 10.763     Emergency Community and Water Assistance Grants                   USDA                       $14,348,372
 84.161     Rehabilitation Services Client Assistance Program                 ED                         $12,734,776
            Paul Coverdell Forensic Sciences Improvement Grant
 16.742     Program                                                           DOJ                        $10,476,783
 93.193     Urban Indian Health Services                                      HHS                         $9,611,550
            Beach Monitoring and Notification Program
 66.472     Implementation Grants                                             EPA                         $8,990,358
 10.771     Rural Cooperative Development Grants                              USDA                        $8,421,127
 66.040     State Clean Diesel Grant Program                                  EPA                         $7,048,631
            Community Development Block Grants/Special Purpose
 14.225     Grants/Insular Areas                                              HUD                         $6,996,000 *
            Voting Access for Individuals with Disabilities - Grants for
 93.618     Protection and Advocacy Systems                                   HHS                         $4,962,522
            Special Programs for the Aging Title VII, Chapter 3
            Programs for Prevention of Elder Abuse, Neglect, and
 93.041     Exploitation                                                      HHS                         $4,768,508
 66.433     State Underground Water Source Protection                         EPA                         $4,260,950
 93.267     State Grants for Protection and Advocacy Services                 HHS                         $3,099,589
 84.169     Independent Living State Grants                                   ED                          $2,465,142
 16.523     Juvenile Accountability Block Grants                              DOJ                         $2,447,133
 10.433     Rural Housing Preservation Grants                                 USDA                        $2,363,129
 20.516     Job Access Reverse Commute                                        DOT                         $2,176,592 *
            Grant Program to Establish a Fund for Financing Water
 10.864     and Wastewater Projects                                           USDA                        $1,000,000
            National Fire Plan - Wildland Urban Interface Community
 15.228     Fire Assistance                                                   DOI                           $453,418
 16.548     Title V Delinquency Prevention Program                            DOJ                           $170,897
 10.556     Special Milk Program for Children                                 USDA                           $70,000
                                                                                                 $689,312,279,105
Source: USAspending.gov Assistance Data (fiscal year 2015), 2015 Catalog of Federal Domestic Assistance
1. Catalog of Federal Domestic Assistance program identification number.
2. Federal Executive Department or Agency acronyms are listed in Appendix A.
*For these programs, a USAspending.gov estimate was not available and a CFDA estimate was used.
**The USAspending.gov estimate is not available for the applicable portion of this program. The Board of Trustees Annual
Report was used (Board of Trustees, 2016).




                                                              7
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 153 of 185
                                                                                          2020 Census Research


1. Introduction
This working paper documents an updated estimate of the federal funds distributed each year in whole
or in part using U.S. Census Bureau data. This paper finds that 132 programs used Census Bureau data to
distribute more than $675 billion in funds during fiscal year 2015.

In 2009, the Census Bureau issued a working paper that found more than $400 billion of federal funds
were distributed annually using Census Bureau data (Blumerman, 2009). This estimate was frequently
used to illustrate the value of accurate Census Bureau data to the public, as part of the effort to
encourage timely survey and census responses. However, the more than $400 billion estimate is based
on fiscal year 2007 funding. Since 2007, programs have revised their processes and requirements and
changes have been made to statutes, regulations, and formulas. As the Census Bureau actively prepares
for the 2020 Census, an updated estimate of how these data are used in federal assistance funding
becomes increasingly important.

Census Bureau data, for the scope of this analysis, include decennial census program data (decennial
census data, American Community Survey [ACS] data, and geographic program data) as well as data
from related programs that use decennial census data as a critical input. This analysis examines the
current distribution of funds, and includes those federal programs using Census Bureau data to
distribute funds, in one of three ways:

       Selection and/or restriction of recipients of funds. Programs use Census Bureau data to define
        either the characteristics of populations served by the program or the characteristics of
        governments and organizations eligible to receive funds to provide those services.
       Award or allocation of funds. Programs use Census Bureau data to determine the funds
        distributed to eligible recipients and providers.
       Monitoring and assessment of program performance. Programs use Census Bureau data to
        ensure programs function as designed, to encourage and award effective administration of
        programs, and to explore alternative methods of funds distribution.
These uses help illustrate the value of accurate Census Bureau data to the public, primarily along three
common themes:

       Census Bureau data enable federal programs to fund initiatives by using population counts and
        characteristics to target and distribute those funds.
       Census Bureau data provide a tool for evidence-based decision making in government,
        communities, and industry, which builds confidence in the government and the economy.
       Census Bureau data provide a substantial return on investment to the public when considered
        against the total funds allocated based on these data.
At least half of respondents who participated in the 2010 Census Barriers, Attitudes, and Motivators
Survey (CBAMS) indicated that these types of messages make them more likely to participate in the
decennial census1 (Bates, 2009). This is a crucial finding, given decreasing response rates and increasing
costs across federal statistical programs.


1
 According to the 2010 CBAMS, “At least half of respondents reported that hearing a particular message [including
‘Census counts decide a community share of $300 billion in federal funds for schools and other programs,’ ‘Filling
out the Census provides opportunity to help people in your local community get certain benefits such as
healthcare, school programs, day care and job training,’ and ‘Information from the Census helps the government

                                                        8
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 154 of 185
                                                                                             2020 Census Research


2. Scope
To encourage discussion and comparability between analyses, this paper defines the scope of federal
assistance distributed using Census Bureau data. Descriptions of the decennial census program data,
data from related programs, data not included in this analysis, and types of federal assistance, are
provided in this section.

Census Bureau Data
In this analysis, the term Census Bureau data is defined to include decennial census program data (data
produced by the decennial census, ACS, and geographic programs supporting the decennial census and
ACS), as well as data produced by programs related to the decennial census program.

Decennial Census Program Data
Since 1790, a census of the U.S. population has been conducted every 10 years, as required by the U.S.
Constitution. Beginning in 1940, most addresses received a “short” form, while a portion of addresses
received a more detailed “long” form. The 2000 Census short form was designed to collect basic
demographic and housing information (i.e., age, race, ethnicity, sex, relationship to the householder,
and tenure of occupied housing units) to be used for apportionment and redistricting. The 2000 Census
long form was sent to approximately one-in-six households and collected social, housing, and economic
information (i.e., educational attainment, disability status, employment status, income, and housing
costs) that was used to plan and determine funds for a wide array of federal, state, local, and tribal
programs.

Since 2005, in order to provide communities, businesses, and the public with the detailed long-form
information more frequently, these data have been collected monthly (and released annually) through
the ACS. This innovation enabled the 2010 Census to be a short-form-only census. Decoupling the
collection of short- and long-form data allowed the Census Bureau to focus decennial census efforts on
the constitutional requirements to produce a count of the population, while employing technology in
both the decennial census and the ACS to improve efficiencies and improve accuracy. The result has
been the dissemination of more current and detailed information every year.

The 2020 Decennial Census Program, made up of the 2020 Census and the ACS, will provide the
apportionment count through a “short-form-only” census, as well as a much more detailed portrait of
communities across the nation through data collected by the ACS. This program is the only data-
gathering effort that collects information from enough people to produce comparable data for every
geographic area recognized by the Census Bureau, particularly small areas and population groups.

The data collected by the 2020 Census include the number of people in each housing unit, as well as
those living in group quarters facilities (college and university housing, military barracks, nursing homes,
prisons, etc.) and in transitory or outdoor locations. Data are aggregated into national population counts
and characteristics as well as population counts and characteristics by geography (urban/rural, state,
county, census tract, block, etc.). As such, an important output of each decennial census are new
geographic delineations, boundaries, and classifications.

The Census Bureau also delineates geographic areas after each decennial census by applying local input
and specified criteria to decennial census data. While geospatial data are necessary for any program or

plan for the future improvements to schools, roads, fire, and police stations.’] would increase their likelihood to
participate…” (Bates, 2009).

                                                          9
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 155 of 185
                                                                                     2020 Census Research


formula analyzing decennial census data below the national level, the geographic concepts themselves
are also used in federal funding. For example, the urban/rural classification is an important part of the
U.S. Department of Agriculture (USDA) programs designed to serve rural areas. The Rural Business
Enterprise Grants program defines eligible areas as “any areas other than: (1) A city or town that has a
population of greater than 50,000 inhabitants; and (2) The urbanized area contiguous and adjacent to
such a city or town, as defined by the U.S. Bureau of the Census using the latest decennial census of the
United States” (Rural Business Services Property Eligibility, 2017).

While the most fundamental uses of decennial census program data remain the provision of population
data for the allocation of seats in the U.S. House of Representative and the definition of boundaries for
congressional districts, state legislative districts, school districts, and voting precincts, the uses of the
data for other purposes have grown over the last two centuries. Official counts from the decennial
census in combination with characteristic estimates from the ACS have many uses, including
enforcement of voting rights and civil rights legislation, determination of the sampling frames for dozens
of surveys throughout the U.S. federal statistical system, and in controls used in the production of
important demographic and economic models and indices.

Selected examples of common program uses of decennial census program data in federal allocations are
described below:

    1. Use of a population threshold to allocate funds or determine eligibility. Programs use a
       population count or estimate as a factor in allocating funds or determining eligibility. For
       example, the U.S. Department of Transportation’s Urbanized Area Formula Grants program uses
       population to define eligible areas (incorporated areas with a population of 50,000 or more) and
       as part of the formula that determines how funding is apportioned for areas of 50,000 to
       199,999 in population (Urbanized Area Formula Grants, 2017).
    2. Use of demographic and/or housing estimates to allocate funds or determine eligibility.
       Programs use population, demographic, economic, and/or housing characteristics in formulas
       used to calculate an allocation or determine eligibility for a program. For example, the U.S.
       Department of Housing and Urban Development’s Community Development Block Grant
       program uses measures of poverty, population, housing overcrowding, age of housing, and
       population growth to allocate funding (Community Development Block Grants, 2017).
    3. Use of a data element derived from population and characteristic estimates to allocate funds
       or determine eligibility. Programs use a combination of population and characteristics to derive
       another data element (e.g., per capita variables) that is used as a factor in allocating funds or
       determining eligibility. For example, the Medical Assistance Program, or Medicaid, allocates
       funds based on the Federal Medical Assistance Percentage (FMAP), which is based on per capita
       income (Financing and Reimbursement, 2017).

Related Programs
This report also includes funding allocations made using data related to the decennial census program.
The datasets described below use decennial census program data to determine sampling frames, to
control and weight estimates, and/or as an input.

Population Estimates Program (PEP)
The Census Bureau's Population Estimates Program (PEP) produces estimates of the population
nationally and for state and county geographies throughout the decade. PEP uses measures of
population change, such as births, deaths, and net migration, and adds this change to the most recent
decennial census data to provide annual time series estimates of population and housing units. These

                                                     10
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 156 of 185
                                                                                   2020 Census Research


estimates are then used as population controls for the ACS and other federal surveys (Population
Estimates Program, 2017).

Current Population Survey (CPS)
The Current Population Survey (CPS) is the primary source of monthly labor force statistics for the U.S.
and is used to collect a variety of economic and social data. The CPS sampling frame is derived from the
Census Bureau’s Master Address File, which is updated continuously by decennial census program
address canvassing and listing operations. In addition, the population estimates used to weight the CPS
sample results come from the PEP (Current Population Survey Technical Documentation, 2017).
Income and Poverty Estimates
The Annual Social and Economic Supplement (ASEC) of the CPS is the official source of income and
poverty estimates for the nation. The Census Bureau also reports poverty data from several other major
household surveys and programs. The ACS provides single and multiyear poverty estimates for small
geographic areas; the Survey of Income and Program Participation (SIPP) provides longitudinal
estimates; and the Small Area Income and Poverty Estimates (SAIPE) program provides model-based
poverty estimates for school districts, counties, and states (About Poverty, 2017). Federal assistance
programs are not required to use the official ASEC poverty measures, but the majority of poverty
estimates sourced, including those published in the U.S. Department of Health and Human Services
(HHS) poverty guidelines, are from a dataset that uses decennial census program data in some way. (See
“U.S. Federal Poverty Guidelines Used to Determine Financial Eligibility for Certain Federal Programs”
(Poverty Guidelines, 2017).
State Personal Income Estimates
State personal income estimates from the Bureau of Economic Analysis (BEA) primarily use
administrative records data, but additional decennial census program data are used “to compensate for
differences in definitions, coverage, timing, and geographic detail” (Bureau of Economic Analysis, 2016).

Consumer Expenditure Survey (CE)
The Consumer Expenditure Survey (CE) is a nationwide household survey that provides information on
the range of consumers’ expenditures as well as their incomes and demographic characteristics. Similar
to the CPS, the CE sampling frame and population controls are derived using decennial census program
data. In addition, the Consumer Price Index (CPI) uses the CE to apply its expenditure weights (Consumer
Expenditures and Income: Overview, 2016).

Statistical Area Delineation
The U.S. Office of Management and Budget (OMB) delineates metropolitan and micropolitan statistical
areas according to published standards based on decennial census program data. In general, a
metropolitan or micropolitan statistical area is comprised of a core geographic area with a substantial
population nucleus and adjacent communities that have a high degree of economic and social
integration with that core. The most current vintage of these delineations uses decennial census, ACS,
and PEP data (Metropolitan and Micropolitan, 2017).

Census Bureau Data Uses Not Included
Though out of scope for this analysis, it is important to mention that Census Bureau data also play an
important role in U.S. commerce and the economy. As businesses and industries expand their capacity
to use data to make decisions at local and national levels, they depend on data from the Census Bureau
to make these decisions. However, there is no requirement for businesses to share how Census Bureau
data might inform their spending decisions, therefore an analysis is not possible.

                                                   11
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 157 of 185
                                                                                    2020 Census Research


In addition to the decennial census program, the Census Bureau also collects the economic census (the
official five-year measure of American business and the economy) and the census of governments (a
census which identifies the scope and nature of the nation's state and local government sector including
public finance, public employment, and classifications), dozens of ongoing surveys, and produces many
additional indicators. Uses of these data in federal funds distribution were not included in this analysis.

Types of Federal Assistance
Publicly available Census Bureau data are used in at least four distinct types of federal domestic
assistance. However, the Census Bureau does not distribute or determine federal funding for any
program, nor does the Census Bureau determine how data are used by federal programs or in funding
formulas.

The Catalog of Federal Domestic Assistance (CFDA) defines 15 different types of assistance classified by
the U.S. General Services Administration (GSA), including seven financial types of assistance and eight
nonfinancial types of assistance. The largest outlays of federal funds based on Census Bureau data are
provided through categorical grants, in which a governmental agency provides funds and applies
constraints to the provision of a service while leaving the performance of the service to the recipient
entity. While categorical grants are used for a specific narrow objective, block grants consolidate or
merge closely related categorical grants to cover a broader range of objectives in a particular subject
(e.g., housing).

Categorical grants are either “formula” or “project” grants. Formula grants are defined by GSA as,
“Allocations of money to States or their subdivisions in accordance with distribution formulas prescribed
by law or administrative regulation, for activities of a continuing nature not confined to a specific
project” (Catalog of Federal Domestic Assistance, 2017). Formula grants typically provision services in a
manner consistent with national interest and use statistical factors to align with that interest. Some
formula grants provide matching funds to eligible grantees, while others apportion a fixed amount of
funding. Statistical factors used in the relevant formulas include such elements as population (e.g.,
localities with fewer than 100,000 people), specific demographic populations (e.g., number of children),
per capita characteristics (e.g., per capita income), housing characteristics (e.g., age of housing stock),
economic characteristics (e.g., unemployment), and other measures.

Project grants are defined by GSA as “The funding, for fixed or known periods, of specific projects.
Project grants can include fellowships, scholarships, research grants, training grants, traineeships,
experimental and demonstration grants, evaluation grants, planning grants, technical assistance grants,
survey grants, and construction grants” (Catalog of Federal Domestic Assistance, 2017). Project grants
are typically smaller and have a fixed start and end date.

Though most of the programs using Census Bureau data for funding allocations are grant programs,
there are a few examples of Direct Payments for Specified Use. GSA defines this type of assistance as,
“Financial assistance from the Federal government provided directly to individuals, private firms, and
other private institutions to encourage or subsidize a particular activity by conditioning the receipt of
the assistance on a particular performance by the recipient. This does not include solicited contracts for
the procurement of goods and services for the Federal government” (Catalog of Federal Domestic
Assistance, 2017).

Finally, there are a few examples of Census Bureau data used in Direct Loans. As defined by GSA, these
are “Financial assistance provided through the lending of Federal monies for a specific period of time,


                                                    12
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 158 of 185
                                                                                   2020 Census Research


with a reasonable expectation of repayment. Such loans may or may not require the payment of
interest” (Catalog of Federal Domestic Assistance, 2017).

The remaining eleven types of assistance defined by GSA are not included in the scope of this analysis.
Though programs may feature multiple types of assistance, they are included in this analysis only if the
primary type of assistance is one of the four types mentioned above.

CFDA Types of Assistance
 In Scope                                  Out of Scope
 Direct Loans                              Advisory Services and Counseling
 Direct Payments for Specified Use         Direct Payments with Unrestricted Use
 Formula Grants                            Dissemination of Technical Information
 Project Grants                            Federal Employment
                                           Guaranteed/Insured Loans
                                           Insurance
                                           Investigation of Complaints
                                           Provision of Specialized Services
                                           Sale, Exchange, or Donation of Property and Goods
                                           Training
                                           Use of Property, Facilities, and Equipment




3. Methodology
Fiscal Year 2015
Fiscal year 2015 was chosen for this analysis, because the data are current but are also universally
available across agency websites and documentation, making comparisons more consistent. Though
fiscal year 2016 and 2017 estimates are available on USAspending.gov, other sources have not been fully
updated.

Determination of Program Universe
To ensure comparability with previous estimates, this analysis undertook the following phases:

    1. Update catalog of programs previously identified. First, the programs listed in the foundational
       2009 paper were reviewed in the current CFDA to ensure they still exist, are still providing funds,
       and are still using Census Bureau data in the funds distribution. If the program is still in scope,
       the allocation was updated. Fifteen programs from the 2009 inventory did not appear to be
       currently distributing funds based on Census Bureau data. (See Table 4.)
    2. Examine other programs, including new programs. During the last decade, the Census Bureau
       conducted a robust review of the ACS questionnaire content, asking federal agencies about their
       current uses of Census Bureau data, including whether each use was related to funding. The
       inventory of programs with funding-related data uses was then compared to the 2009
       inventory, and seven programs were added to the inventory. (See Table 3.)
    3. Add fiscal year 2015 allocation for programs in scope. The programs in scope were examined in
       the USAspending.gov data and in the CFDA, and the new allocation was captured and
       aggregated.

                                                   13
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 159 of 185
                                                                                   2020 Census Research


    4. Examine alternate sources of data for programs. In cases where the CFDA descriptions did not
       provide adequate information, or where conflicting information about funds distributed was
       discovered, alternative sources of information were examined. These alternative sources
       included the statutory, administrative, and regulatory language, program websites,
       methodological and other technical documentation, and budget documents and requests.
Programs included in the final inventory are those that meet the following criteria:

    1. The federal program distributed funds to another entity in fiscal year 2015. Many federal
       programs use Census Bureau data for uses other than distributing funds. However, for this
       analysis, only those programs using Census Bureau data to distribute funds are in scope.
       Additionally, though many of these programs allocate funds to states which are then matched
       or redistributed through pass-through programs, only the initial federal allocation is included.
    2. Programs use Census Bureau data, in whole or in part, to distribute funds. Some programs
       provide information about how these funding decisions are made with clear citations that
       reference a specific dataset. Others cite a generic data element, such as “income” that may be
       reasonably sourced from many different statistical and/or administrative datasets. If a data
       source cannot be easily determined, but a reasonable assumption can be made that the
       program uses Census Bureau data, it is included.

        In other instances, Census Bureau data are used for a specific piece of a federal allocation.
        Though it may not be possible to separate that portion from the total allocation, this analysis
        uses an alternative source to estimate only that portion when possible. For example, Census
        Bureau data are used in the Geographic Practice Cost Index (GPCI) for the Medicare Part B
        Physician Fee Schedule (MaCurdy, 2011). Though this fee schedule is not listed separately in
        USAspending.gov or CFDA, these results cite only the $70,300,000,000 for Part B funding listed
        in the “2016 Annual Report of the Boards of Trustees of the Federal Hospital Insurance Trust
        Fund and the Federal Supplementary Medical Insurance Trust Fund” (Board of Trustees, 2016).

Data Sources
USAspending.gov is the primary source of funds estimates for this analysis. The Federal Funding
Accountability and Transparency Act of 2006 (FFATA) requires information on federal financial
assistance awards of more than $25,000 to be publicly available on USAspending.gov to give the public
access to detailed information about how their tax dollars are spent. Federal agencies are required to
report these details to the Department of the Treasury and, per the Digital Accountability and
Transparency Act (DATA), the funds data must be reported in a standardized manner (About
USAspending.gov, 2017).

Information about each program, including whether funding is guided by formulas, is sourced from the
CFDA, the “government-wide compendium of Federal programs, projects, services, and activities that
provide assistance or benefits to the American public.” The CFDA is a dissemination mechanism for the
federal domestic assistance program information maintained by GSA. Where USAspending.gov data are
incomplete for a particular program, funds estimates from the CFDA are used. A side-by-side
comparison of estimates from each data source is included in Appendix A.

4. Limitations
There is some question as to the reliability and completeness of the estimates reported through
USAspending.gov. A 2014 GAO assessment of data available through USAspending.gov determined that

                                                    14
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 160 of 185
                                                                                       2020 Census Research


“Few awards on the website contained information that was fully consistent with agency records. GAO
estimates with 95 percent confidence that between 2 percent and 7 percent of the awards contained
information that was fully consistent with agencies’ records for all 21 data elements examined . . . GAO
could not determine whether the remaining data elements were significantly consistent or inconsistent,
in large part because of incomplete or inadequate agency records . . . Until these weaknesses are
addressed, any effort to use the data will be hampered by uncertainties about accuracy” (Government
Accountability Office, 2014).

The data elements most crucial to this analysis are the fiscal year 2015 funds distributed. However,
there are some inconsistencies between USAspending.gov, CFDA, and other sources. Differences
between the estimates may be methodological, as some sources aggregate awards received under
specific assistance programs, while others cite enacted budgets for programs. Appendix B shows the
variability in estimates from these different data sources.

In addition, this analysis is not able to guarantee an exhaustive list of all federal allocations using Census
Bureau data, though it is likely that the largest programs (those providing the greatest amount of
funding) are included. As a result of these noted data quality and comparability issues, estimates in this
paper should be quoted and/or compared with caution.




                                                      15
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 161 of 185
                                                                                    2020 Census Research


5. Results
Table 1 shows the fiscal year 2015 funds distributed using Census Bureau data. The 132 programs are
ranked by the fiscal year 2015 funding, from largest to smallest.

Table 1: Federal Assistance Distributed Using Census Bureau Data in Fiscal Year 2015
                                                                       Federal
                                                                      Executive
CFDA                                                                Department or
number1 Program Name                                                   Agency2      Fiscal Year 2015 Funds
93.778     Medical Assistance Program                               HHS             $311,805,244,413
10.551     Supplemental Nutrition Assistance Program                USDA             $71,035,786,000 *
93.774
(part)     Medicare Part B Physicians Fee Schedule Services         HHS              $70,300,000,000 **
20.205     Highway Planning and Construction                        DOT              $38,479,013,855
84.063     Federal Pell Grant Program                               ED               $29,916,694,438
10.555     National School Lunch Program                            USDA             $18,915,944,292
93.558     Temporary Assistance for Needy Families                  HHS              $17,225,738,021
14.871     Section 8 Housing Choice Voucher                         HUD              $15,761,488,440 *
84.010     Title 1 Grants to Local Educational Agencies             ED               $14,253,154,251
84.027     Special Education Grants to States                       ED               $11,382,885,850
93.600     Head Start                                               HHS               $8,538,887,781
           Special Supplemental Nutrition Program for Women,
10.557     Infants, and Children                                    USDA              $6,062,899,861
20.507     Federal Transit Formula Grants                           DOT               $5,452,882,796
93.658     Foster Care Title IV-E                                   HHS               $5,409,221,818
           Child Care Mandatory and Matching Funds of the Child
93.596     Care and Development Fund                                HHS               $5,314,103,129
14.195     Section 8 Housing Assistance Payments Program            HUD               $4,367,081,456
93.767     State Children's Health Insurance Program                HHS               $4,212,457,713
10.553     School Breakfast Program                                 USDA              $4,057,189,000 *
93.568     Low-Income Home Energy Assistance                        HHS               $3,387,315,199
           Hurricane Sandy Community Development Block Grant
14.269     Disaster Recovery Grants (CDBG-DR)                       HUD               $3,347,522,549
17.225     Unemployment Insurance                                   DOL               $3,015,880,910
84.126     Vocational Rehabilitation State Grants                   ED                $2,932,617,340
93.659     Adoption Assistance                                      HHS               $2,901,418,709
84.367     Improving Teacher Quality State Grants                   ED                $2,321,910,864
16.575     Crime Victim Assistance                                  DOJ               $1,928,657,781
           Community Development Block Grants/Entitlement
14.218     Grants                                                   HUD               $1,779,474,572
           Block Grants for Prevention and Treatment of Substance
93.959     Abuse                                                    HHS               $1,723,345,919
93.667     Social Services Block Grant                              HHS               $1,575,899,959
20.500     Federal Transit Capital Investment Grants                DOT               $1,491,401,116


                                                          16
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 162 of 185
                                                                                   2020 Census Research


                                                                      Federal
                                                                     Executive
CFDA                                                               Department or
number1 Program Name                                                  Agency2      Fiscal Year 2015 Funds

84.048   Career and Technical Education - Basic Grants to States   ED                $1,098,985,194
17.260   WIA Dislocated Workers                                    DOL               $1,010,980,037
14.239   Home Investment Partnerships Program                      HHS                 $848,108,000 *
10.427   Rural Rental Assistance Payments                          USDA                $795,000,475
17.258   WIA/WIOA Adult Program                                    DOL                 $771,878,641
17.259   WIA/WIOA Youth Activities                                 DOL                 $764,793,658
84.365   English Language Acquisition Grants                       ED                  $727,569,726
15.611   Wildlife Restoration                                      DOI                 $720,904,545
14.872   Public Housing Capital Fund                               HUD                 $719,156,346
         Community Development Block Grants/ State's Program
14.228   and Non-Entitlement Grants in Hawaii                      HUD                 $667,903,155
10.558   Child and Adult Care Food Program                         USDA                $660,751,878
93.914   HIV Emergency Relief Project Grants                       HHS                 $645,489,152
20.509   Formula Grants for Rural Areas                            DOT                 $601,037,662 *
84.002   Adult Education - Basic Grants to States                  ED                  $557,949,255
         Maternal and Child Health Services Block Grant to the
93.994   States                                                    HHS                 $536,169,122
93.958   Block Grants for Community Mental Health Services         HHS                 $457,267,659
         Capital Assistance Program for Elderly Persons and
20.513   Persons with Disabilities                                 DOT                 $432,094,952 *
84.181   Special Education Grants for Infants and Families         ED                  $429,905,218

10.760   Water and Waste Disposal Systems for Rural Communities    USDA                $414,491,094
10.500   Cooperative Extension Service                             USDA                $413,918,790
17.235   Senior Community Service Employment Program               DOL                 $374,310,441
14.867   Indian Housing Block Grants                               HUD                 $368,483,675
84.173   Special Education Preschool Grants                        ED                  $352,914,028
94.006   Americorps                                                CNCS                $327,792,073
97.044   Assistance to Firefighters Grant                          DHS                 $306,000,000 *

10.569   Emergency Food Assistance Program (Food Commodities)      USDA                $298,883,966
14.231   Emergency Shelter Grants Program                          HUD                 $289,353,454
16.738   Edward Byrne Memorial Justice Assistance Grant Program    DOJ                 $275,830,777
93.645   Child Welfare Services State Grants                       HHS                 $268,735,000 *
10.766   Community Facilities Loans and Grants                     USDA                $240,139,746
         Payments to Agricultural Experiment Stations Under the
10.203   Hatch Act                                                 USDA                $223,243,781
20.218   National Motor Carrier Safety                             DOT                 $212,461,977
14.241   Housing Opportunities for Persons with AIDS               HUD                 $174,780,730


                                                       17
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 163 of 185
                                                                                     2020 Census Research


                                                                        Federal
                                                                       Executive
CFDA                                                                 Department or
number1 Program Name                                                    Agency2      Fiscal Year 2015 Funds

81.042   Weatherization Assistance for Low-Income Persons            DOE                 $172,848,875
17.801   Disabled Veterans' Outreach Program (DVOP)                  DOL                 $171,035,409
84.358   Rural Education                                             ED                  $162,701,541
45.310   Grants to States                                            NFAH                $154,834,410
20.600   State and Community Highway Safety Grant Program            DOT                 $141,907,346
16.588   Violence Against Women Formula Grants                       DOJ                 $133,026,239
14.157   Supportive Housing for the Elderly                          HUD                 $129,858,342
20.505   Federal Transit Metropolitan Planning Grants                DOT                 $125,159,396 *
97.046   Fire Management Assistance Grant                            DHS                 $123,415,762
66.460   Nonpoint Source Implementation Grants                       EPA                 $120,130,463
59.037   Small Business Development Centers                          SBA                 $114,013,850
         Developmental Disabilities Basic Support and Advocacy
93.630   Grants                                                      HHS                 $108,428,406
14.889   Choice Neighborhoods Implementation Grants                  HUD                 $102,745,388
         Family Violence Prevention and Services/Grants for
         Battered Women's Shelters Grants to States and Indian
93.671   Tribes                                                      HHS                   $94,500,000 *
         Emergency Food Assistance Program (Administrative
10.568   Costs)                                                      USDA                  $73,712,787
11.307   Economic Adjustment Assistance                              DOC                   $69,967,293
         Water Pollution Control State, Interstate, and Tribal
66.419   Program Support                                             EPA                   $68,618,949
         Cooperative Agreement to Support Navigators in
93.332   Federally Facilitated and State Partnership Marketplaces    HHS                   $67,000,000
11.419   Coastal Zone Management Administration Awards               DOC                   $66,687,490
93.150   Projects for Assistance in Transition from Homelessness     HHS                   $61,573,000
66.805   Leaking Underground Storage Tank Trust Fund Program         EPA                   $54,057,100
93.623   Basic Center Grant                                          HHS                   $53,626,724
15.634   State Wildlife Grants                                       DOI                   $53,276,493
         Water and Waste Disposal Loans and Grants (Section
10.770   306C)                                                       USDA                  $52,409,095
66.432   State Public Water System Supervision                       EPA                   $51,795,701
14.181   Supportive Housing for Persons with Disabilities            HUD                   $50,186,668

84.186   Safe and Drug-Free Schools and Communities State Grants ED                        $49,999,134
         Payments to 1890 Land-Grant Colleges and Tuskegee
10.205   University                                              USDA                      $49,223,794
45.025   Promotion of the Arts Partnership Agreements                NFAH                  $48,349,300
         Juvenile Justice and Delinquency Prevention Allocation to
16.540   States                                                      DOJ                   $47,659,339
93.235   Abstinence Education Program                                HHS                   $44,766,964

                                                      18
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 164 of 185
                                                                                        2020 Census Research


                                                                           Federal
                                                                          Executive
CFDA                                                                    Department or
number1 Program Name                                                       Agency2      Fiscal Year 2015 Funds
17.265   Native American Employment and Training                        DOL                   $43,976,172
45.129   Promotion of the Humanities Federal/State Partnership          NFAH                  $42,483,960
66.801   Hazardous Waste Management State Program Support               EPA                   $39,337,185
         Protection and Advocacy for Individuals with Mental
93.138   Illness                                                        HHS                   $35,314,703
15.904   Historic Preservation Fund Grants-in-Aid                       DOI                   $34,171,710
81.041   State Energy Program                                           DOE                   $33,315,648
10.923   Emergency Watershed Protection Program                         USDA                  $31,140,000 *
10.769   Rural Business Enterprise Grants                               USDA                  $27,176,612
         Supported Employment Services for Individuals with
84.187   Significant Disabilities                                       ED                    $26,631,671
         Special Programs for the Aging Title VI, Part A, Grants to
93.047   Indian Tribes Part B, Grants to Native Hawaiians               HHS                   $25,546,456

93.669   Child Abuse and Neglect State Grants                           HHS                   $25,310,000
         Rural Domestic Violence, Dating Violence, Sexual Assault,
16.589   and Stalking Assistance Program                                DOJ                   $22,055,876
10.576   Senior Farmers Market Nutrition Program                        USDA                  $19,161,760
15.626   Hunter Education and Safety Program                            DOI                   $17,494,459

84.240   Program of Protection and Advocacy of Individual Rights        ED                    $17,325,788
93.643   Children's Justice Grants to States                            HHS                   $16,647,778
93.991   Preventive Health and Health Services Block Grant              HHS                   $16,413,552
         Special Programs for the Aging Title VII, Chapter 2 Long
93.042   Term Care Ombudsman Services for Older Individuals             HHS                   $15,801,731
93.575   Child Care and Development Block Grant                         HHS                   $15,191,070
10.763   Emergency Community and Water Assistance Grants                USDA                  $14,348,372
84.161   Rehabilitation Services Client Assistance Program              ED                    $12,734,776
         Paul Coverdell Forensic Sciences Improvement Grant
16.742   Program                                                        DOJ                   $10,476,783
93.193   Urban Indian Health Services                                   HHS                    $9,611,550
         Beach Monitoring and Notification Program
66.472   Implementation Grants                                          EPA                    $8,990,358
10.771   Rural Cooperative Development Grants                           USDA                   $8,421,127
66.040   State Clean Diesel Grant Program                               EPA                    $7,048,631
         Community Development Block Grants/Special Purpose
14.225   Grants/Insular Areas                                           HUD                    $6,996,000 *
         Voting Access for Individuals with Disabilities - Grants for
93.618   Protection and Advocacy Systems                                HHS                    $4,962,522
         Special Programs for the Aging Title VII, Chapter 3
         Programs for Prevention of Elder Abuse, Neglect, and
93.041   Exploitation                                                   HHS                    $4,768,508


                                                        19
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 165 of 185
                                                                                                   2020 Census Research


                                                                                  Federal
                                                                                 Executive
 CFDA                                                                          Department or
 number1 Program Name                                                             Agency2          Fiscal Year 2015 Funds
 66.433     State Underground Water Source Protection                          EPA                        $4,260,950
 93.267     State Grants for Protection and Advocacy Services                  HHS                        $3,099,589
 84.169     Independent Living State Grants                                    ED                         $2,465,142
 16.523     Juvenile Accountability Block Grants                               DOJ                        $2,447,133
 10.433     Rural Housing Preservation Grants                                  USDA                       $2,363,129
 20.516     Job Access Reverse Commute                                         DOT                        $2,176,592 *
            Grant Program to Establish a Fund for Financing Water
 10.864     and Wastewater Projects                                            USDA                       $1,000,000
            National Fire Plan - Wildland Urban Interface Community
 15.228     Fire Assistance                                                    DOI                          $453,418
 16.548     Title V Delinquency Prevention Program                             DOJ                          $170,897
 10.556     Special Milk Program for Children                                  USDA                          $70,000
                                                                                                 $689,312,279,105
Source: USAspending.gov Assistance Data (fiscal year 2015), 2015 Catalog of Federal Domestic Assistance
1. Catalog of Federal Domestic Assistance program identification number.
2. Federal Executive Department or Agency acronyms are listed in Appendix A.
*For these programs, a USAspending.gov estimate was not available and a CFDA estimate was used.
**The USAspending.gov estimate is not available for the applicable portion of this program. The Board of Trustees Annual
Report was used (Board of Trustees, 2016).




Though the funding for certain programs has changed relative to spending on other programs, many of
the larger programs from the 2009 analysis are still within the top 20 programs in fiscal year 2015. Table
2 presents the largest 20 programs in fiscal year 2015.

Table 2: Largest Programs Using Census Bureau Data to Distribute Funds
                                                                            Federal
                                                                           Executive
 CFDA                                                                     Department
 number1     Program Name                                                 or Agency2       Fiscal Year 2015 Funds
 93.778      Medical Assistance Program                                   HHS             $311,805,244,413
 10.551      Supplemental Nutrition Assistance Program                    USDA              $71,035,786,000      *
 93.774
 (part)      Medicare Part B Physicians Fee Schedule Services             HHS               $70,300,000,000      **
 20.205      Highway Planning and Construction                            DOT               $38,479,013,855
 84.063      Federal Pell Grant Program                                   ED                $29,916,694,438
 10.555      National School Lunch Program                                USDA              $18,915,944,292
 93.558      Temporary Assistance for Needy Families                      HHS               $17,225,738,021
 14.871      Section 8 Housing Choice Voucher                             HUD               $15,761,488,440      *
 84.010      Title 1 Grants to Local Educational Agencies                 ED                $14,253,154,251
 84.027      Special Education Grants to States                           ED                $11,382,885,850
 93.600      Head Start                                                   HHS                  $8,538,887,781



                                                             20
          Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 166 of 185
                                                                                                  2020 Census Research


                                                                            Federal
                                                                           Executive
 CFDA                                                                     Department
 number1     Program Name                                                 or Agency2       Fiscal Year 2015 Funds
             Special Supplemental Nutrition Program for Women,
 10.557      Infants, and Children                                        USDA               $6,062,899,861
 20.507      Federal Transit Formula Grants                               DOT                $5,452,882,796
 93.658      Foster Care Title IV-E                                       HHS                $5,409,221,818
             Child Care Mandatory and Matching Funds of the
 93.596      Child Care and Development Fund                              HHS                $5,314,103,129
 14.195      Section 8 Housing Assistance Payments Program                HUD                $4,367,081,456
 93.767      State Children's Health Insurance Program                    HHS                $4,212,457,713
 10.553      School Breakfast Program                                     USDA               $4,057,189,000      *
 93.568      Low-Income Home Energy Assistance                            HHS                $3,387,315,199
             Hurricane Sandy Community Development Block
 14.269      Grant Disaster Recovery Grants (CDBG-DR)                     HUD                $3,347,522,549
                                                                                          $649,225,510,862
Source: USAspending.gov Assistance Data, 2015 Catalog of Federal Domestic Assistance
1. Catalog of Federal Domestic Assistance program identification number.
2. Federal Executive Department or Agency acronyms are listed in Appendix A.
*For these programs, a USAspending.gov estimate was not available and a CFDA estimate was used.
**The USAspending.gov estimate is not available for the applicable portion of this program. The Board of Trustees Annual
Report was used (Board of Trustees, 2016).




Table 3 lists the seven programs that are newly included (i.e., not included in the 2009 estimate). Several
programs listed below existed before 2007, but were not listed.

Table 3: Programs Not Included in the 2009 Estimate of Funds Distributed
                                                                               Federal
                                                                              Executive
 CFDA                                                                        Department
 number1      Program Name                                                   or Agency2       Fiscal Year 2015 Funds
 93.774
 (part)       Medicare Part B Physicians Fee Schedule Services               HHS              $70,300,000,000        **
 14.871       Section 8 Housing Choice Voucher                               HUD              $15,761,488,440        *

 14.195       Section 8 Housing Assistance Payments Program                  HUD                $4,367,081,456
              Hurricane Sandy Community Development Block Grant
 14.269       Disaster Recovery Grants (CDBG-DR)                             HUD                $3,347,522,549
 84.126       Vocational Rehabilitation State Grants                         ED                 $2,932,617,340
 14.889       Choice Neighborhoods Implementation Grants                     HUD                  $102,745,388
              Cooperative Agreement to Support Navigators in
              Federally Facilitated and State Partnership
 93.332       Marketplaces                                                   HHS                   $67,000,000
                                                                                   Total $93,945,837,833
Source: USAspending.gov Assistance Data (fiscal year 2015), 2015 Catalog of Federal Domestic Assistance
1. Catalog of Federal Domestic Assistance program identification number.
2. Federal Executive Department or Agency acronyms are listed in Appendix A.
*For these programs, a USAspending.gov estimate was not available and a CFDA estimate was used.

                                                             21
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 167 of 185
                                                                                                  2020 Census Research


**The USAspending.gov estimate is not available for the applicable portion of this program. The Board of Trustees Annual
Report was used (Board of Trustees, 2016).




Table 4 presents the 15 programs included in the 2009 paper that did not have a fiscal year 2015
estimate. Some of these programs have been discontinued, while other programs did not provide
assistance during 2015.

Table 4: Programs Without a Funding Estimate for Fiscal Year 2015
                                                                                                              Federal Executive
 CFDA                                                                                                          Department or
 number1      Program Name                                                                                        Agency2
 84.357       Reading First State Grants                                                                      ED
 97.074       Law Enforcement Terrorism Prevention Program                                                    DHS
 15.226       Payments in Lieu of Taxes                                                                       DOI
 84.243       Tech-Prep Education                                                                             ED
 84.298       State Grants for Innovative Programs                                                            ED
 93.793       Medicaid Transformation Grants                                                                  HHS
 16.744       Anti-Gang Initiative                                                                            DOJ
 84.185       Byrd Honors Scholarships                                                                        ED
 17.266       Work Incentive Grants                                                                           DOL
 84.364       Literacy Through School Libraries                                                               ED
 93.617       Voting Access for Individuals with Disabilities Grants to States                                HHS
 20.521       New Freedom Program                                                                             DOT
 84.332       Comprehensive School Reform Demonstration                                                       ED
 97.053       Citizen Corps                                                                                   DHS
 15.513       Dutch John Federal Property and Disposition Assistance Act                                      DOI
Source: USAspending.gov Assistance Data (fiscal year 2015), 2015 Catalog of Federal Domestic Assistance
1. Catalog of Federal Domestic Assistance program identification number.
2. Federal Executive Department or Agency acronyms are listed in Appendix A.




While this descriptive analysis does not compare the funding for each program across fiscal years, some
programs appear to have experienced more change in the amount of funding distributed than others.
Table 5 presents the programs with the largest changes in rankings between fiscal years 2007 and 2015
(defined as changes of 15 positions of more).

Table 5: Programs With a Change in Ranking of 15 Positions or More Between Fiscal Year
2007 and Fiscal Year 2015 (Among Programs with a Funding Estimate in Each Year)
                                                                                                                             Change in
                                                                                                                              Rankings
                                                                                                    Fiscal    Fiscal          Between
                                                                                                     Year      Year        Fiscal Years
 CFDA                                                                                               2007      2015            2007 and
 number1      Program Name                                                                          Rank      Rank                2015
 93.575       Child Care and Development Block Grant                                                   22       111                -89

                                                             22
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 168 of 185
                                                                                                2020 Census Research


                                                                                                                             Change in
                                                                                                                              Rankings
                                                                                                  Fiscal    Fiscal            Between
                                                                                                   Year      Year          Fiscal Years
 CFDA                                                                                             2007      2015              2007 and
 number1      Program Name                                                                        Rank      Rank                  2015
 10.763       Emergency Community and Water Assistance Grants                                        61       112                  -51
 16.548       Title V Delinquency Prevention Program                                                 90       130                  -40
 84.186       Safe and Drug-Free Schools and Communities State Grants                                52        88                  -36
 16.742       Paul Coverdell Forensic Sciences Improvement Grant Program                             78       114                  -36
 20.516       Job Access Reverse Commute                                                             93       127                  -34
 14.157       Supportive Housing for the Elderly                                                     35        68                  -33
 10.923       Emergency Watershed Protection Program                                                 67        99                  -32
 14.181       Supportive Housing for Persons with Disabilities                                       58        87                  -29
 93.991       Preventive Health and Health Services Block Grant                                      81       109                  -28
 16.523       Juvenile Accountability Block Grants                                                   97       125                  -28
 10.558       Child and Adult care Food Program                                                      19        39                  -20
 17.225       Unemployment Insurance                                                                  2        21                  -19
 14.872       Public Housing Capital Fund                                                            18        37                  -19
 10.760       Water and Waste Disposal Systems for Rural Communities                                 28        47                  -19
 66.801       Hazardous Waste Management State Program Support                                       77        95                  -18
 66.419       Water Pollution Control State, Interstate, and Tribal Program Support                  62        78                  -16
 14.231       Emergency Shelter grants Program                                                       70        55                  15
 93.150       Projects for Assistance in Transition from Homelessness                                96        81                  15
 93.623       Basic Center Grant                                                                     98        83                  15
 45.025       Promotion of the Arts Partnership Agreements                                         105         90                  15
 93.235       Abstinence Education Program                                                         107         92                  15
 93.138       Protection and Advocacy for Individuals with Mental Illness                          111         96                  15
 10.576       Senior Farmers Market Nutrition Program                                              120        105                  15
 10.568       Emergency Food Assistance Program (Administrative Costs)                               94        76                  18
 10.770       Water and Waste Disposal Loans and Grants (Section 306C)                             103         85                  18
 10.771       Rural Cooperative Development Grants                                                 135        117                  18
 10.569       Emergency Food Assistance Program (Food Commodities)                                   73        54                  19
 10.205       Payments to 1890 Land-Grant Colleges and Tuskegee University                         108         89                  19
 17.801       Disabled Veterans' Outreach Program (DVOP)                                             84        63                  21
 97.046       Fire Management Assistance Grant                                                       91        70                  21
 15.611       Wildlife Restoration                                                                   59        36                  23
 15.626       Hunter Education and Safety Program                                                  131        106                  25
 16.575       Crime Victim Assistance                                                                50        24                  26
              Capital Assistance Program for Elderly Persons and Persons with
 20.513       Disabilities                                                                           71        45                  26
Source: USAspending.gov Assistance Data (fiscal year 2015), 2015 Catalog of Federal Domestic Assistance, Blumerman, 2009
1. Catalog of Federal Domestic Assistance program identification number.



                                                            23
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 169 of 185
                                                                                  2020 Census Research


6. Summary
This working paper documents an updated estimate of the federal funds distributed each year in whole
or in part using Census Bureau data. These data include decennial census program data (decennial
census data, ACS data, and geographic program data) as well as data from related programs, that are
used to select and restrict eligible funding recipients, allocate funds, and monitor and assess federal
financial assistance programs.

This paper documents at least 132 programs, including seven newly identified programs, that used
Census Bureau data to distribute more than $675 billion in funds during fiscal year 2015.




                                                  24
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 170 of 185
                                                                                    2020 Census Research


7. References
2015 Catalog of Federal Domestic Assistance, U.S. General Services Administration.
    https://www.cfda.gov/downloads/CFDA_2015.pdf accessed on September 7, 2017.

“About Poverty” (2017). U.S. Census Bureau. https://www.census.gov/topics/income-
    poverty/poverty/about.html accessed on September 7, 2017.

“About USAspending.gov” (2017). USAspending.gov.
    https://www.usaspending.gov/about/usaspending/Pages/default.aspx accessed on September 7,
    2017.

Bates, N., Conrey, F., Zuwallack, R., Billia, D., Harris, V., Jacobsen, L., White, T. (2009), “Messaging to
    America: Results from the Census Barriers, Attitudes and Motivators Survey (CBAMS).” U.S. Census
    Bureau, May 12, 2009, https://www.census.gov/2010census/partners/pdf/C2POMemoNo10.pdf
    accessed on September 7, 2017.

Blumerman, L. and P. Vidal (2009). “Uses of Population and Income Statistics in Federal Funds
    Distribution—With a Focus on Census Bureau Data.” Governments Division Report Series, research
    Report #2009-1, U.S. Census Bureau, June 23, 2009,
    https://www.census.gov/prod/2009pubs/govsrr2009-1.pdf accessed on September 7, 2017.

Board of Trustees of the Federal Hospital Insurance and Federal Supplementary Medical Insurance Trust
     Funds (2016). “The 2016 Annual Report of the Boards of Trustees of the Federal Hospital
     Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund.” June 22,
     2016, https://www.cms.gov/research-statistics-data-and-systems/statistics-trends-and-
     reports/reportstrustfunds/downloads/tr2016.pdf accessed on September 7, 2017.

“Community Development Block Grants” (2017). United States Department of Housing and Urban
    Development.
    https://portal.hud.gov/hudportal/HUD?src=/program_offices/comm_planning/communitydevelo
    pment/programs accessed on September 7, 2017.

“Consumer Expenditures and Income: Overview” (2016). U.S. Bureau of Labor Statistics.
     https://www.bls.gov/opub/hom/cex/home.htm accessed on September 7, 2017.

“Current Population Survey Technical Documentation” (2017). U.S. Bureau of Labor Statistics.
      https://www.bls.gov/cps/documentation.htm accessed on September 7, 2017.

“Financing and Reimbursement” (2017). Medicaid.gov. https://www.medicaid.gov/medicaid/financing-
      and-reimbursement/ accessed on September 7, 2017.

Government Accountability Office (2014). “Oversight Needed to Address Underreporting and
     Inconsistencies on Federal Award Website.” June 30, 2014
     https://www.gao.gov/assets/670/664536.pdf accessed on September 7, 2017.

MaCurdy, T., J. Shafrin, M. Bounds, D. Pham (2011). ”Revisions to the Sixth Update of the Geographic
    Practice Cost Index: Final Report,” Acumen LLC, Burlingame, California, October, 2011,
    https://www.cms.gov/Medicare/Medicare-Fee-for-Service-



                                                    25
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 171 of 185
                                                                                   2020 Census Research


      Payment/PhysicianFeeSched/Downloads/CY2012_Revisions_to_the_6th_GPCI_Update-
      Final_Report.pdf accessed on September 7, 2017.

“Metropolitan and Micropolitan” (2017). U.S. Census Bureau. https://www.census.gov/programs-
     surveys/metro-micro/about.html accessed on September 7, 2017.

“Population Estimates Program” (2017). U.S. Census Bureau. https://www.census.gov/programs-
     surveys/popest/about.html accessed on September 7, 2017.

“Poverty Guidelines” (2017). U.S. Department of Health and Human Services. Retrieved from
     https://aspe.hhs.gov/poverty-guidelines accessed on September 7, 2017.

“Rural Business Services Property Eligibility” (2017). United States Department of Agriculture. Retrieved
      from https://eligibility.sc.egov.usda.gov/eligibility/ accessed on September 7, 2017.

“State Personal Income and Employment: Concepts, Data Sources, and Statistical Methods” (2016).
      Bureau of Economic Analysis, https://www.bea.gov/regional/pdf/spi2015.pdf accessed on
      September 7, 2017.

“Types of Assistance” (2017). Catalog of Federal Domestic Assistance.
     https://www.cfda.gov/?s=generalinfo&mode=list&tab=list&tabmode=list&static=assistance
     accessed on September 7, 2017.

“Urbanized Area Formula Grants” (2017). United States Department of Transportation.
     https://www.transit.dot.gov/funding/grants/urbanized-area-formula-grants-5307 accessed on
     September 7, 2017.

USAspending.gov Assistance Data (fiscal year 2015).
     https://www.usaspending.gov/transparency/Pages/AgencyProfiles.aspx accessed on September 7,
     2017.




                                                   26
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 172 of 185
                                                                       2020 Census Research


 8. Appendices
Appendix A: Federal Executive Department or Agency Acronyms
Acronym   Name
BEA       Bureau of Economic Analysis
CNCS      Corporation for National and Community Service
DHS       Department of Homeland Security
DOE       Department of Energy
DOI       Department of the Interior
DOJ       Department of Justice
DOL       Department of Labor
DOT       Department of Transportation
ED        Department of Education
EEOC      Equal Employment Opportunity Commission
EPA       Environmental Protection Agency
FCC       Federal Communications Commission
FRS       Federal Reserve Board
HHS       Department of Health and Human Services
HUD       Department of Housing and Urban Development
NFAH      National Foundation on the Arts and Humanities
NIH       National Institutes of Health
NSF       National Science Foundation
NTIA      National Telecommunications and Information Administration
OMB       Office of Management and Budget
SBA       Small Business Administration
SSA       Social Security Administration
USDA      U.S. Department of Agriculture
VA        Department of Veteran’s Affairs




                                             27
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 173 of 185
                                                                                       2020 Census Research


Appendix B: Variability Between USAspending.gov and CFDA Estimates
                                                                 Fiscal Year 2015      Fiscal Year 2015
CFDA     Program Name                                            USAspending.gov       CFDA
93.778   Medical Assistance Program                                 $311,805,244,413       $321,724,966,367
20.205   Highway Planning and Construction                           $38,479,013,855        $39,827,738,289
84.063   Federal Pell Grant Program                                  $29,916,694,438        $28,528,650,000
10.555   National School Lunch Program                               $18,915,944,292        $11,928,964,000
93.558   Temporary Assistance for Needy Families                     $17,225,738,021        $16,488,667,000
84.010   Title 1 Grants to Local Educational Agencies                $14,253,154,251        $14,409,802,000
84.027   Special Education Grants to States                          $11,382,885,850        $11,497,848,000
93.600   Head Start                                                   $8,538,887,781          $8,602,167,185
         Special Supplemental Nutrition Program for Women,
10.557   Infants, and Children                                       $6,062,899,861         $6,670,380,000
20.507   Federal Transit Formula Grants                              $5,452,882,796         $5,660,362,590
93.658   Foster Care Title IV-E                                      $5,409,221,818         $4,640,500,000
         Child Care Mandatory and Matching Funds of the
93.596   Child Care and Development Fund                             $5,314,103,129         $2,917,000,000
14.195   Section 8 Housing Assistance Payments Program               $4,367,081,456         $9,537,000,000
93.767   State Children's Health Insurance Program                   $4,212,457,713        $11,291,546,000
93.568   Low-Income Home Energy Assistance                           $3,387,315,199         $3,391,640,422
         Hurricane Sandy Community Development Block
14.269   Grant Disaster Recovery Grants (CDBG-DR)                    $3,347,522,549         $3,477,273,000
17.225   Unemployment Insurance                                      $3,015,880,910         $2,826,000,000
84.126   Vocational Rehabilitation State Grants                      $2,932,617,340         $3,052,453,598
93.659   Adoption Assistance                                         $2,901,418,709         $2,472,600,000
84.367   Improving Teacher Quality State Grants                      $2,321,910,864         $2,295,784,000
16.575   Crime Victim Assistance                                     $1,928,657,781         $1,958,834,653
         Community Development Block Grants/Entitlement
14.218   Grants                                                      $1,779,474,572         $1,943,138,000
         Block Grants for Prevention and Treatment of
93.959   Substance Abuse                                             $1,723,345,919         $1,723,345,919
93.667   Social Services Block Grant                                 $1,575,899,959         $1,575,900,000
20.500   Federal Transit Capital Investment Grants                   $1,491,401,116         $1,413,706,079
         Career and Technical Education - Basic Grants to
84.048   States                                                      $1,098,985,194            $99,381,153
17.260   WIA Dislocated Workers                                      $1,010,980,037                     $0
10.427   Rural Rental Assistance Payments                             $795,000,475          $1,088,499,996
17.258   WIA/WIOA Adult Program                                       $771,878,641           $775,000,000
17.259    WIA/WIOA Youth Activities                                   $764,793,658           $817,000,000
84.365   English Language Acquisition Grants                          $727,569,726           $670,469,000
15.611   Wildlife Restoration                                         $720,904,545           $663,540,568
14.872   Public Housing Capital Fund                                  $719,156,346          $1,776,382,000
         Community Development Block Grants/ State's
14.228   Program and Non-Entitlement Grants in Hawaii                  $667,903,155          $711,698,000
10.558   Child and Adult care Food Program                             $660,751,878         $3,350,488,000
93.914   HIV Emergency Relief Project Grants                           $645,489,152          $624,704,781
84.002   Adult Education - Basic Grants to States                      $557,949,255          $568,954,515
         Maternal and Child Health Services Block Grant to the
93.994   States                                                        $536,169,122           $539,800,880

                                                     28
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 174 of 185
                                                                                        2020 Census Research


                                                                 Fiscal Year 2015       Fiscal Year 2015
CFDA     Program Name                                            USAspending.gov        CFDA
93.958   Block Grants for Community Mental Health Services               $457,267,659           $457,267,659
84.181   Special Education grants for Infants and Families               $429,905,218           $438,556,000
         Water and Waste Disposal Systems for Rural
10.760   Communities                                                   $414,491,094          $1,105,989,139
10.500   Cooperative Extension Service                                 $413,918,790           $452,396,820
17.235   Senior Community Service Employment Program                   $374,310,441           $379,000,000
14.867   Indian Housing Block Grants                                   $368,483,675           $651,593,000
84.173   Special Education Preschool Grants                            $352,914,028           $353,238,000
94.006   Americorps                                                    $327,792,073           $202,012,826
14.231   Emergency Shelter grants Program                              $289,353,454           $270,000,000
         Edward Byrne Memorial Justice Assistance Grant
16.738   Program                                                       $275,830,777            $316,644,881
10.766   Community Facilities Loans and Grants                         $240,139,746                      $0
         Payments to Agricultural Experiment Stations Under
10.203   the Hatch Act                                                 $223,243,781            $228,822,740
20.218   National Motor Carrier Safety                                 $212,461,977            $168,275,000
14.241   Housing Opportunities for Persons with Aids                   $174,780,730            $330,264,000
81.042   Weatherization Assistance for Low-Income Persons              $172,848,875            $175,116,268
17.801   Disabled Veterans' Outreach Program (DVOP)                    $171,035,409            $115,915,752
84.358   Rural Education                                               $162,701,541            $169,840,120
45.310   Grants to States                                              $154,834,410            $154,848,000
20.600   State and community Highway safety                            $141,907,346            $193,535,561
16.588   Violence Against Women Formula Grants                         $133,026,239            $128,094,803
14.157   Supportive Housing for the Elderly                            $129,858,342            $354,000,000
97.046   Fire Management Assistance Grant                              $123,415,762              $7,042,961
66.460   Nonpoint Source Implementation grants                         $120,130,463            $158,200,000
59.037   Small Business Development Centers                            $114,013,850            $114,895,000
         Developmental Disabilities Basic Support and
93.630   Advocacy Grants                                               $108,428,406            $108,553,320
14.871   Section 8 Housing Choice Voucher                              $106,606,283         $15,761,488,440
14.889   Choice Neighborhoods Implementation Grants                    $102,745,388            $144,810,000
         Emergency Food Assistance Program (Administrative
10.568   Costs)                                                         $73,712,787             $73,967,173
11.307   Economic Adjustment Assistance                                 $69,967,293             $38,043,134
         Water Pollution Control State, Interstate, and Tribal
66.419   Program Support                                                $68,618,949            $229,292,618
         Cooperative Agreement to Support Navigators in
         Federally Facilitated and State Partnership
93.332   Marketplaces                                                   $67,000,000             $67,000,000
11.419   Coastal Zone Management Administration Awards                  $66,687,490             $71,146,000
         Projects for Assistance in Transition from
93.150   Homelessness                                                   $61,573,000              $6,157,300
         Leaking Underground Storage Tank Trust Fund
66.805   Program                                                        $54,057,100             $56,168,900
93.623   Basic Center Grant                                             $53,626,724             $49,040,724
15.634   State Wildlife Grants                                          $53,276,493             $49,124,000
         Water and Waste Disposal Loans and Grants (Section
10.770   306C)                                                          $52,409,095             $52,909,097

                                                      29
     Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 175 of 185
                                                                                          2020 Census Research


                                                                   Fiscal Year 2015       Fiscal Year 2015
CFDA     Program Name                                              USAspending.gov        CFDA
66.432   State Public Water System Supervision                              $51,795,701            $95,987,600
14.181   Supportive Housing for Persons with Disabilities                   $50,186,668           $125,000,000
         Safe and Drug-Free Schools and Communities State
84.186   Grants                                                           $49,999,134                      $0
         Payments to 1890 Land-Grant Colleges and Tuskegee
10.205   University                                                       $49,223,794             $49,333,707
45.025   Promotion of the Arts Partnership Agreements                     $48,349,300             $49,277,547
         Juvenile Justice and Delinquency Prevention
16.540   Allocation to States                                             $47,659,339             $45,413,107
93.235   Abstinence Education Program                                     $44,766,964             $50,000,000
17.265   Native American Employment and Training                          $43,976,172             $58,000,000
         Promotion of the Humanities Federal/State
45.129   Partnership                                                      $42,483,960                      $0
         Hazardous Waste Management State Program
66.801   Support                                                          $39,337,185            $101,311,300
         Protection and Advocacy for Individuals with Mental
93.138   Illness                                                          $35,314,703             $35,314,703
15.904   Historic Preservation Fund Grants-in-Aid                         $34,171,710             $33,373,913
81.041   State Energy Program                                             $33,315,648             $33,300,285
10.769   Rural Business Enterprise Grants                                 $27,176,612             $30,923,156
         Supported Employment Services for Individuals with
84.187   Significant Disabilities                                         $26,631,671             $27,548,000
         Special Programs for the Aging Title VI, Part A, Grants
93.047   to Indian Tribes Part B, Grants to Native Hawaiians              $25,546,456                      $0
93.669   Child Abuse and Neglect State Grants                             $25,310,000             $25,310,000
         Rural Domestic Violence, Dating Violence, Sexual
16.589   Assault, and Stalking Assistance Program                         $22,055,876             $25,000,000
10.576   Senior Farmers Market Nutrition Program                          $19,161,760             $20,593,000
15.626   Hunter Education and Safety Program                              $17,494,459              $7,992,000
         Program of Protection and Advocacy of Individual
84.240   Rights                                                           $17,325,788             $17,650,000
93.643   Children's Justice Grants to States                              $16,647,778             $17,000,000
93.991   Preventive Health and Health Services Block Grant                $16,413,552            $160,000,000
         Special Programs for the Aging Title VII,
         Chapter 2 Long Term Care Ombudsman Services for
93.042   Older Individuals                                                $15,801,731             $15,884,988
93.575   Child Care and Development Block Grant                           $15,191,070          $2,435,000,000
10.763   Emergency Community and Water Assistance Grants                  $14,348,372             $15,133,431
84.161   Rehabilitation Services Client Assistance Program                $12,734,776             $13,000,000
         Paul Coverdell Forensic Sciences Improvement Grant
16.742   Program                                                          $10,476,783             $10,617,551
93.193   Urban Indian Health Services                                      $9,611,550              $8,326,505
         Beach Monitoring and Notification Program
66.472   Implementation Grants                                              $8,990,358             $9,484,000
10.771   Rural Cooperative Development Grants                               $8,421,127             $6,050,000
66.040   State Clean Diesel Grant Program                                   $7,048,631             $7,500,000
         Voting Access for Individuals with Disabilities-Grants
93.618   for Protection and Advocacy Systems                                $4,962,522                     $0


                                                       30
        Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 176 of 185
                                                                                                  2020 Census Research


                                                                         Fiscal Year 2015          Fiscal Year 2015
 CFDA      Program Name                                                  USAspending.gov           CFDA
           Special Programs for the Aging Title VII,
           Chapter 3 Programs for Prevention of
 93.041    Elder Abuse, Neglect, and Exploitation                                   $4,768,508                $4,732,000
 66.433    State Underground Water Source Protection                                $4,260,950                $8,814,700
 93.267    State Grants for Protection and Advocacy Services                        $3,099,589                        $0
 84.169    Independent Living State Grants                                          $2,465,142                        $0
 16.523    Juvenile Accountability Block Grants                                     $2,447,133               $10,328,000
 10.433    Rural Housing Preservation Grants                                        $2,363,129                $3,331,378
           Grant Program to Establish a Fund for Financing Water
 10.864    and Wastewater Projects                                                  $1,000,000                $1,000,000
           National Fire Plan - Wildland Urban Interface
 15.228    Community Fire Assistance                                                  $453,418                 $2,300,000
 16.548    Title V Delinquency Prevention Program                                     $170,897                         $0
 10.556    Special Milk Program for Children                                           $70,000                $10,966,000
 10.551    Supplemental Nutrition Assistance Program                                        $0            $71,035,786,000
 10.553    School Breakfast Program                                                         $0             $4,057,189,000
 14.239     Home Investment Partnerships Program                                            $0               $848,108,000
 20.509    Formula Grants for Rural Areas                                                   $0               $601,037,662
           Capital Assistance Program for Elderly Persons and
 20.513    Persons with Disabilities                                                         $0             $432,094,952
 97.044    Assistance to Firefighters Grant                                                  $0             $306,000,000
 93.645    Child Welfare Services State Grants                                               $0             $268,735,000
 20.505    Federal Transit Metropolitan Planning Grants                                      $0             $125,159,396
           Family Violence Prevention and Services/Grants for
           Battered Women's Shelters Grants to States and
 93.671    Indian Tribes                                                                     $0              $94,500,000
 10.923    Emergency Watershed Protection Program                                            $0              $31,140,000
           Community Development Block Grants/Special
 14.225    Purpose Grants/Insular Areas                                                      $0               $6,996,000
 20.516    Job Access Reverse Commute                                                        $0               $2,176,592
           Emergency Food Assistance Program (Food
 10.569    Commodities)                                                                                   $298,883,966
                                                                            $525,249,590,380          $636,854,038,670
Source: USAspending.gov Assistance Data (fiscal year 2015), 2015 Catalog of Federal Domestic Assistance




                                                            31
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 177 of 185




                      EXHIBIT L
         Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 178 of 185
                   THE GEORGE WASHINGTON INSTITUTE OF PUBLIC POLICY




                           Counting for Dollars 2020
      16 Large Federal Assistance Programs that Distribute Funds on Basis of Decennial
                         Census-derived Statistics (Fiscal Year 2015)
                                          California

  Total Program Obligations: $76,656,557,639
  Per Capita: $1,958 (see note on proper use)

CFDA #                Program Name                  Dept.   Type     Recipients    Obligations
93.778   Medical Assistance Program (Medicaid)      HHS     Grants    States      $44,240,036,248
10.551   Supplemental Nutrition Assistance          USDA    Direct    House-       $7,528,039,778
         Program (SNAP)                                      Pay       holds
93.774   Medicare Part B (Supplemental Medical      HHS     Direct   Providers     $6,467,872,889
         Insurance) – Physicians Fee Schedule                Pay
         Services
14.871   Section 8 Housing Choice Vouchers          HUD     Direct    Owners       $3,480,189,000
                                                             Pay
20.205  Highway Planning and Construction           DOT     Grants     States      $3,212,534,538
93.767  State Children's Health Insurance           HHS     Grants     States      $1,744,125,000
        Program (S-CHIP)
84.010 Title I Grants to Local Education Agencies    ED     Grants      LEAs       $1,691,140,742
10.555 National School Lunch Program                USDA    Grants     States      $1,437,855,151
93.658 Foster Care (Title IV-E)                     HHS     Grants     States      $1,286,852,000
84.027 Special Education Grants (IDEA)               ED     Grants     States      $1,208,390,002
10.557 Supplemental Nutrition Program for           USDA    Grants     States      $1,189,697,897
        Women, Infants, and Children (WIC)
93.600 Head Start/Early Head Start                  HHS     Grants   Providers     $1,145,497,041
14.195 Section 8 Housing Assistance Payments        HUD     Direct    Owners        $981,354,224
        Program (Project-based)                              Pay
93.527/ Health Center Programs (Community,          HHS     Grants   Providers      $573,200,313
93.224 Migrant, Homeless, Public Housing)
93.596 Child Care and Development Fund-             HHS     Grants     States       $295,503,000
        Entitlement
93.568 Low Income Home Energy Assistance            HHS     Grants     States       $174,269,816
        (LIHEAP)
       Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 179 of 185




Notes and Findings:
   •   The Counting for Dollars Project will identify all federal financial assistance programs
       relying Decennial Census-derived data to guide the geographic distribution of funds.
   •   As an initial product, the project is publishing tables on the distribution, by state, of
       FY2015 funds from 16 large Census-guided programs.
   •   For every program but the National School Lunch Program, the equitable
       distribution of funds to a state depends on the accurate measurement of its
       population count and characteristics.
   •   There is not a straight linear relationship between state population count and
       federal funds flow. The per capita figure allows cross-state comparisons of fiscal
       reliance on census-guided programs. It does not indicate the amount by which
       federal funding increases for each additional person counted. (See The Leadership
       Conference Education Fund, “Counting for Dollars: Why It Matters.”)
Definitions:
   •   Census-derived statistics – federal datasets that are extensions of or otherwise rely on
       the Decennial Census (list available on project website)
   •   Census-guided financial assistance programs – programs that rely on Census-derived
       statistics to determine program eligibility and/or allocate funds to states and localities
   •   Per capita – total FY2015 obligations for the 16 programs divided by population as of
       July 1, 2015 (per the Census Bureau)
Abbreviations:
   •   CFDA – Catalog of Federal Domestic Assistance
   •   USDA – U.S. Department of Agriculture
   •   ED – U.S. Department of Education
   •   HHS – U.S. Department of Health and Human Services
   •   HUD – U.S. Department of Housing and Urban Development
   •   DOT – U.S. Department of Transportation
Sources:
   •   USAspending.gov (20.050, 84.010, 84.027, 93.224/93.527, 93.568, 93.600, 93.778)
   •   President’s Budget Request for FY2017 or program agency (10.511, 10.555, 10.557,
       14.871, 93.596, 93.658, 93.767)
   •   Center on Budget and Policy Priorities (14.195)
   •   Centers for Medicare & Medicaid, HHS (Physicians Fee Schedule Services of 93.774)


Prepared by Andrew Reamer, Research Professor, GWIPP, with data analysis provided by Sean Moulton,
Open Government Program Manager, Project on Government Oversight (POGO)
August 18, 2017
Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 180 of 185




                      EXHIBIT M
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 181 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                      M AY 24, 2018



                                          AGEND A
      ASSEMBLY BUDGET SUBCOMMITTEE NO. 4 STATE ADMINISTRATION


                          ASSEMBLYMEMBER JIM COOPER, CHAIR

                                THURSDAY, MAY 24, 2018
                          1:30 P.M. - STATE CAPITOL, ROOM 447



ITEMS FOR VOTE-ONLY
 ITEM                    DESCRIPTION                                             PAGE
 7100                    EMPLOYMENT DEVELOPMENT DEPARTMENT                         3
 VOTE-ONLY ISSUE 1       INFORMATION TECHNOLOGY CLASSIFICATION CONSOLIDATION       3
 VOTE-ONLY ISSUE 2       ACCOUNTING RESOURCES                                      4
 VOTE-ONLY ISSUE 3       ADJUSTMENTS FOR BENEFIT PROGRAMS                          5
 VOTE-ONLY ISSUE 4       LOCAL ASSISTANCE ADJUSTMENT BUDGET BILL LANGUAGE          7
 VOTE-ONLY ISSUE 5       WORKFORCE INNOVATION OPPORTUNITY ACT DISCRETIONARY        7
                         FEDERAL FUNDS
 VOTE-ONLY ISSUE 6       BREAKING BARRIERS IN EMPLOYMENT FOR ADULT WITH AUTISM      10
                         PILOT PROGRAM
 8260                    CALIFORNIA ARTS COUNCIL                                    11
 VOTE-ONLY ISSUE 7       ARTS COUNCIL LOCAL PROGRAMMING AUGMENTATION                11
 7501                    DEPARTMENT OF HUMAN RESOURCES                              12
 VOTE-ONLY ISSUE 8       STATEWIDE TRAINING CENTER TRAILER BILL LANGUAGE            12
 2240                    DEPARTMENT OF HOUSING AND COMMUNITY DEVELOPMENT            13
 VOTE-ONLY ISSUE 9       BUDGET BILL LANGUAGE                                       13
 VOTE-ONLY ISSUE 10      GATEWAY CITIES COUNCIL OF GOVERNMENTS—HOUSING              13
                         STRATEGY ASSESSMENT
 VOTE-ONLY ISSUE 11      SB 35 TECHNICAL CLEAN UP LANGUAGE                          14
 VOTE-ONLY ISSUE 12      STATEWIDE HOUSING PACKAGE AND TRAILER BILL LANGUAGE        14
 VOTE-ONLY ISSUE 13      MEADOWVIEW AREA PROPOSAL                                   15
 7120                    CALIFORNIA WORKFORCE DEVELOPMENT BOARD                     15
 VOTE-ONLY ISSUE 14      PRISON TO EMPLOYMENT AND AB 1111 FUNDING                   15
 7320                    PUBLIC EMPLOYMENT RELATIONS BOARD                          16
 VOTE-ONLY ISSUE 15      BUDGET AUGMENTATION                                        16
 VOTE-ONLY ISSUE 16      EMPLOYEE ORIENTATION                                       17
 VOTE-ONLY ISSUE 17      KERN COUNTY HOSPITAL                                       17
 7350                    DEPARTMENT OF INDUSTRIAL RELATIONS                         17
 VOTE-ONLY ISSUE 18      DOMESTIC W ORKERS                                          17
 0845                    DEPARTMENT OF INSURANCE                                    19
 VOTE-ONLY ISSUE 19      SAN FRANCISCO DEPARTMENT OFFICE                            19


ASSEMBLY BUDGET COMMITTEE
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 182 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                        M AY 24, 2018

 7760                    DEPARTMENT OF GENERAL SERVICES                                 20
 VOTE-ONLY ISSUE 20      CAPITAL OUTLAY PROPOSALS: SACRAMENTO REGION                    22
 VOTE-ONLY ISSUE 21      STATE PROJECT INFRASTRUCTURE FUND                              23
 VOTE-ONLY ISSUE 22      ELECTRIC VEHICLE SERVICE EQUIPMENT INFRASTRUCTURE              24
                         ASSESSMENT AND FACILITY
 0840                    STATE CONTROLLER'S OFFICE                                      24
 VOTE-ONLY ISSUE 23      CALIFORNIA STATE PAYROLL SYSTEM (CSPC)                         26
 VOTE-ONLY ISSUE 24      SPRING FISCAL LETTER ON FI$CAL                                 26
 VOTE-ONLY ISSUE 25      SB 2 RECORDING FEE HARDSHIP REFUND PROPOSAL                    27
 C.S. 1.5                CONTROL SECTION 1.5                                            27
 VOTE-ONLY ISSUE 26      TECHNICAL CONFORMITY                                           27
 8860                    DEPARTMENT OF FINANCE                                          27
 VOTE-ONLY ISSUE 27      BOND DEBT SERVICE                                              28
 0650                    OFFICE OF PLANNING AND RESEARCH                                28
 VOTE-ONLY ISSUE 28      TRANSFORMATIVE CLIMATE COMMUNITIES REAPPROPRIATION             28
 VOTE-ONLY ISSUE 29      PRECISION MEDICINE                                             29
 VOTE-ONLY ISSUE 30      2020 CENSUS OUTREACH FUNDING                                   30
 9658                    PROPOSITION 2 INFRASTRUCTURE PAYMENTS                          30
 VOTE-ONLY ISSUE 31      INFRASTRUCTURE AND FISCAL STABILITY FUND                       32
 VOTE-ONLY ISSUE 32      PROPOSITION 2 DEBT PAYMENTS                                    33
 0540                    NATURAL RESOURCES AGENCY                                       33
 VOTE-ONLY ISSUE 33      INVESTMENTS                                                    33
 9658                    BUDGET STABILIZATION ACCOUNT                                   33
 C.S. 35.50              CONTROL SECTION 35.50
 VOTE-ONLY ISSUE 34      BUDGET DEFICIT SAVINGS ACCOUNT AND BUDGET                      33
                         STABILIZATION ACCOUNT
 7502                    CALIFORNIA DEPARTMENT OF TECHNOLOGY                            34
 7760                    DEPARTMENT OF GENERAL SERVICES
 VOTE-ONLY ISSUE 35      INFORMATION TECHNOLOGY PROCUREMENT                             34
 C.S. 6.1                CONTROL SECTION 6.1                                            35
 VOTE-ONLY ISSUE 36      DEFERRED MAINTENANCE                                           35
 8955                    DEPARTMENT OF VETERANS AFFAIRS                                 36
 VOTE-ONLY ISSUE 37      MENTAL HEALTH SERVICES ACT FUNDING FOR COUNTY                  36
                         VETERANS SERVICES OFFICERS
 VOTE-ONLY ISSUE 38      ALAMEDA COUNTY VETERANS SERVICES OFFICERS                      37
 0890                    SECRETARY OF STATE                                             37
 VOTE-ONLY ISSUE 39      SECRETARY OF STATE-CYBER SECURITY COORDINATION                 37
 C.S. 12                 CONTROL SECTION 12. 00                                         37
 0110                    SENATE
 0120                    ASSEMBLY
 0130                    LEGISLATIVE ANALYST'S OFFICE
 VOTE-ONLY ISSUE 40      STATE APPROPRIATION LIMIT                                      37
 7730                    FRANCHISE TAX BOARD                                            38
 VOTE-ONLY ISSUE 41      CALIFORNIA CHILD AND DEPENDENT CARE EXPENSES CREDIT            38



ASSEMBLY BUDGET COMMITTEE                                                           1
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 183 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                     M AY 24, 2018

ITEMS TO BE HEARD
 0515                    BUSINESS CONSUMER SERVICES AND HOUSING AGENCY               40
 2240                    DEPARTMENT OF HOUSING AND COMMUNITY DEVELOPMENT
 ISSUE 1                 HOMELESSNESS                                                40
 2240                    DEPARTMENT OF HOUSING AND COMMUNITY DEVELOPMENT             44
 ISSUE 2                 OFFICE OF MIGRANT SERVICES FARMWORKER HOUSING               44
 ISSUE 3                 SOUTHERN CALIFORNIA DISASTER PLANNING ASSISTANCE            45
 0515                    BUSINESS CONSUMER SERVICES AND HOUSING AGENCY               46
 ISSUE 4                 INCREASED LEGAL AND PROGRAMMATIC W ORKLOAD                  46
 0890                    SECRETARY OF STATE                                          47
 ISSUE 5                 AB 195 LEGISLATIVE FIX                                      47




ASSEMBLY BUDGET COMMITTEE                                                        2
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 184 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                           M AY 24, 2018

initiative, hosted through an interagency agreement to a more sustainable and long-
standing institute beginning in 2018.

The Subcommittee heard this issue on April 24, 2018

STAFF COMMENTS

The existing Precision Medicine program structure has been effective and thus the
proposed structure in the trailer bill is unnecessary.

In addition, this state effort would be more effective be integrating with a rare disease
research effort already underway. By appropriating $12 million, UC Davis Institute of
Regenerative Cures will be able to partner with an existing nationwide research effort
that is developing diagnostic and disease treatment methods from innovative
collaborative research.


Staff Recommendation: Adopt $42 million for Precision Medicine, with $12 million for
the UC Davis Institute of Regenerative Cures. Do not adopt any Trailer Bill language
and making conforming changes to budget bill language.




VOTE-ONLY ISSUE 30: 2020 CENSUS OUTREACH FUNDING

The Subcommittee will adopt 2020 Census Outreach funding.

BACKGROUND

The Governor’s budget includes a census outreach proposal for the next three years.
The proposed $40.3 million plan includes 22 limited term positions, $17.5 million for a
media campaign and $12.5 million of outreach efforts conducted by nonprofit entities.
On May 22, 2018, the Senate adopted $95 million additional for census outreach efforts.

STAFF COMMENTS

The Senate level of funding is a good start to fully funding of the necessary Census
outreach efforts conducted by community based organizations, but fails to fully capture
the needs for local county committees and statewide media needs. Staff recommends
an additional $12 million be allocated to cover the projected costs of the Los Angeles
County complete count effort, as requested by the County and $6 million identified by
the County of Santa Clara. However, other jurisdictions have yet to identify their
expected resource needs. To allow these issues to be addressed this year, staff
recommends provisional budget bill language to allow the Department of Finance to
augment this item during the fiscal year, subject to the review of the Joint Legislative
Budget Committee, including allowing the Office to add position authority.

ASSEMBLY BUDGET COMMITTEE                                                             29
      Case 3:18-cv-01865-RS Document 93-2 Filed 11/20/18 Page 185 of 185
SUBCOMMITTEE NO. 4 STATE ADMINISTRATION                                              M AY 24, 2018

To ensure that the State’s efforts are moving at an aggressive pace, staff recommends
adopting trailer bill language that will provide reporting over the fiscal year, so that the
two select committees on the census, as well as both house’s budget committees, can
continue to monitor our census outreach efforts. The reports will include the following
elements:
    A report, due October 1, which articulates the Administration’s contract
       management approach for census outreach, media, public relations, and local
       effort initiatives.
    A report, due December 1, which projects expenditure levels by contractor, state
       staffing levels, expenditures by local partners linked to the State.
    Monthly reporting of expenditures, encumbrances, and vacancies for the Census
       Outreach effort.

With the proposed additional funding, the State would have over $107 million for
community based contracts and $26.7 million for local community count efforts, with no
staff onboard to begin the contracting process. When faced with similar workload
challenges, other departments that have already had staff in place have taken over 18
months to get this funding out on the street. Staff recommends that the Subcommittee
consider moving the Census Outreach effort to a more robust department or agency
that can insure that these operational issues are overcome.

Staff Recommendation: Increase funding by $113 million for 2020 Census Outreach
and adopt Placeholder Trailer Bill Language.




9658 PROPOSITION 2 INFRASTRUCTURE PAYMENTS


VOTE-ONLY ISSUE 31: INFRASTRUCTURE AND FISCAL STABILITY FUND

The proposed Assembly budget plan anticipates the future requirement—so long as the
rainy day fund is filled to its constitutional maximum level—to invest around $1 billion
per year from the General Fund on infrastructure or deferred maintenance projects. This
item proposes a plan for how the state will invest any Proposition 2 infrastructure funds
that materialize over the next few years.

BACKGROUND

Prop. 2 Infrastructure Investment Requirement. Once the rainy day fund is filled,
Proposition 2 requires the State to use moneys that otherwise would go to the rainy day
fund on infrastructure or deferred maintenance instead. Assuming that the rainy day
fund is filled in 2018-19, the administration estimates that required Proposition 2
infrastructure investments from the General Fund would total around $1 billion per year.
This infrastructure spending requirement would remain in place until the rainy day fund
drops below its maximum level—presumably, the next time there is a significant
economic downturn.

ASSEMBLY BUDGET COMMITTEE                                                                30
           Case 3:18-cv-01865-RS Document 93-3 Filed 11/20/18 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                  SAN FRANCISCO DIVISION

11   STATE OF CALIFORNIA, et al.,                 No.: 3:18-CV-01865-RS

12               Plaintiffs,                      Action Filed: March 26, 2018

13   vs.                                          [PROPOSED] ORDER GRANTING
                                                  THE LEGISLATURE OF THE STATE
14   WILBUR L. ROSS, JR.,                         OF CALIFORNIA’S MOTION
                                                  FOR LEAVE TO FILE BRIEF AMICUS
15               Defendants.                      CURIAE IN SUPPORT OF PLAINTIFFS’
                                                  OPPOSITION TO DEFENDANTS’
16                                                MOTION FOR SUMMARY JUDGMENT

17

18

19

20

21

22

23

24

25

26

27

28
             [PROPOSED] ORDER GRANTING THE LEGISLATURE OF THE STATE OF CALIFORNIA’S
               MOTION FOR LEAVE TO FILE BRIEF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
           OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
                  Case 3:18-cv-01865-RS Document 93-3 Filed 11/20/18 Page 2 of 2



 1
                       GOOD CAUSE APPEARING, the motion of the Legislature of the State of California
 2
     to file a brief amicus curiae in support of plaintiffs’ opposition to defendants’ motion for summary
 3
     judgment is hereby GRANTED.
 4
     DATED:
 5

 6

 7
                                                  THE HONORABLE RICHARD SEEBORG
 8                                                UNITED STATES DISTRICT COURT JUDGE

 9   (00365600)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        1
                [PROPOSED] ORDER GRANTING THE LEGISLATURE OF THE STATE OF CALIFORNIA’S
                  MOTION FOR LEAVE TO FILE BRIEF AMICUS CURIAE IN SUPPORT OF PLAINTIFFS’
              OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT, NO. 3:18-CV-01865-RS
